Exhibit 10.16

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Agreement
         
Relating to the sale and purchase of the whole of the issued share capital of
Femcare Group Limited
                   
Dated
18-March-2011
                         
Osborne Clarke
         
Apex Plaza
   
Forbury Road
   
Reading
   
RG1 1AX
   
Telephone    +44 (0) 118 925 2004
   
Fax                 +44 (0) 118 925 2005
       



 

 
 

--------------------------------------------------------------------------------

 
 
Contents


1.
Definitions and interpretation
1
2.
Sale and purchase
12
3.
Consideration
14
4.
Leakage
14
5.
Completion
14
6.
Escrow Amount
15
7.
Release of guarantee(s)
17
8.
Post Completion matters
17
9.
Warranties
18
10.
Tax Covenant
19
11.
Purchaser's remedies
19
12.
Limitations on liability
20
13.
Indemnities
20
14.
Protection of goodwill
21
15.
General
23
16.
Announcements
25
17.
Costs and expenses
25
18.
Payments
26
19.
Notices
26
20.
Governing law and jurisdiction
26
Schedule 1
27
Part 1
 
27
(The Shareholders)
27
Part 2
 
30
(Addresses for service)
30
Schedule 2
1
Part 1
 
1
(The Company)
1
(The Group Companies)
2
Schedule 3  (The Properties)
9
Part 1
 
9
(Freehold Property)
9
Part 2
 
9
(Leasehold Properties)
9
Part 3
 
9
(Tenancies)
9
Schedule 4
10
(Non Tax Warranties)
10
Schedule 5
37
(Limitations on liability)
37
Schedule 6
41
(Tax Schedule)
41
Part 1  (Definitions and interpretation)
41
Part 2 - Tax Warranties and Undertakings
44
Part 4 - Limitations and general
53
Schedule 7
59
(Completion obligations)
59



 
 
 

--------------------------------------------------------------------------------

 


Documents in agreed form:
 
Board minutes of the Company and each Group Company
 
Deed(s) of release and/or letter(s) of non crystallisation of security
 
Deed of Termination
 
Disclosure Letter
 
Letters of resignation of Roy Smith and Terence Watson as directors and Roy
Smith as secretary of certain Group Companies
 
Escrow Account Instruction Letter
 
Consultancy Agreement
 
Compromise Agreement
 
Waiver Letters
 
Wesley Coe Agreement
 
Warrant Surrender Deed
 
Utah Code of Ethics
 
 

 
 

--------------------------------------------------------------------------------

 

This Agreement is made on
18 March 2011

 
Between:
 
(1)
The persons whose names and addresses are set out in Parts A to C (inclusive)
of  part 1 Schedule 1 (the "Vendors"); and

 
(2)
Utah Medical Products, Inc. whose registered office is at 7043 South 300 West,
Midvale, Utah 84047 USA (the "Purchaser").

 
Background:
 
The Vendors have agreed to sell and the Purchaser has agreed to purchase the
Shares on the terms set out in this Agreement.
 
This Deed witnesses as follows:
 
1.
Definitions and interpretation

 
1.1
In this Agreement, including the Background, unless a contrary intention is
expressly stated, the following definitions shall apply:

 
"Accounts" means the audited balance sheet as at the Accounts Date and the
audited profit and loss account for the financial period ended on the Accounts
Date in each case of each Group Company (including all documents required by
Applicable Law to be annexed to them for that period) and in the case of the
Company only, the audited consolidated balance sheet as at that date and the
audited consolidated profit and loss account for that period (including all
documents required by Applicable Law to be annexed to them for that period).
 
"Accounts Date" means 31 March 2010.
 
"Agreement" means this agreement executed as a deed (including any schedule to
it).
 
"Applicable Law" means (with respect to any person, property, transaction, event
or other matter) any law, rule, statute, regulation, instrument, order,
judgment, decree, treaty or other requirement having the force of law in any
jurisdiction (collectively, the "Law") relating or applicable to such person,
property, transaction, event or other matter.  "Applicable Law" also includes,
where appropriate, any interpretation of the Law (or any part thereof) by any
person having jurisdiction over it, or charged with its administration or
interpretation.
 
"Associated Person" means all and any persons or parties connected or associated
with any Vendor at any time during the relevant period for the purposes of
Section 38, Pensions Act 2004 or during the prescribed period for the purposes
of Section 43, Pensions Act 2004.
 
"Authorised Leakage" means any of the following:
 
 
(a)
all payments of fees, salary, emoluments (but not bonuses), the provision of
benefits and reimbursement of expenses to any Vendor or its Vendor Associate in
each case pursuant to the terms of the existing service or consultancy
agreements Disclosed;

 
 
(b)
the accrual of any interest in relation to the BPE Debt;

 
 
(c)
the payment of the Bonuses (together with employer's national insurance
contributions of £9,600 in respect of each of the Bonuses);

 
 
(d)
any payment made under the Compromise Agreement;

 

 
1

--------------------------------------------------------------------------------

 

 
(e)
any payment made under the Warrant Surrender Deed.

 
"Bank Debt" means the senior and mezzanine debt owed to Lloyds TSB Banking Group
including any and all interest accrued thereon, being £3,800,596.70 in aggregate
at Completion.
 
"Bonuses" means the following amounts to be paid to the following individuals:
 
 
(a)
£75,000 to Adam McQuilkin;

 
 
(b)
£75,000 to John Willis;

 
"BPE Debt" means the £10,350,000 loan notes issued to the BPE Vendors, including
any and all interest accrued thereon and redemption premium payable thereon,
being £20,458,683.05 in aggregate at Completion
 
"BPE Vendors" means those Vendors whose details are set out in Part 1A of
Schedule 1.
 
"Building Regulations Consents" means all necessary consents obtained pursuant
to the Building Act 1984 and all other necessary consents from time to time
required by regulations made pursuant to that act and/or any replacement of that
act.
 
"Business Day" means a day (other than a Saturday, a Sunday or a public holiday)
on which clearing banks are open for all normal banking business in the city of
London.
 
"CA1985" means the Companies Act 1985.
 
"CA2006" means the Companies Act 2006.
 
"Claim" means a Warranty Claim and/or a claim by the Purchaser against the
Warrantors under the Tax Covenant (as the case may be).
 
"Client" means any person to whom or which the Group shall at any time during
the 12 month period prior to Completion have provided Restricted Business.
 
"Client Agreements" has the meaning set out in sub-paragraph 19.7 (Contracts and
commitments) of Schedule 4 (Non-Tax Warranties).
 
"Company" means Femcare Group Limited, details of which are set out in Part 1 of
Schedule 2 (The Company).
 
"Company Intellectual Property" means all Intellectual Property owned, used or
licensed by any Group Company in the conduct of the business of the Group or any
Group Company as currently conducted or as currently proposed to be conducted by
the Group or any Group Company.
 
"Company Owned Intellectual Property" means all Company Intellectual Property
owned by a Group Company.
 
"Completion" means the completion of the sale and purchase of the Shares in
accordance with this Agreement.
 
"Compromise Agreement" means the compromise agreement between the Company and
Roy Smith in the agreed form to be entered into on Completion.
 
"Consideration" means the aggregate consideration payable by the Purchaser to
the Shareholders for the Shares pursuant to sub clause 3.1 (Consideration).
 

 
2

--------------------------------------------------------------------------------

 

"Consultancy Agreement" means the consultancy agreement between Roy Smith and
the Company in the agreed form to be entered into on Completion.
 
"Deed of Termination" means the agreement in the agreed form to be entered into
between the Vendors and the Company at Completion relating to the termination of
the shareholder agreement dated 27 August 2004.
 
"Disclosed" means fully and fairly disclosed to the Purchaser expressly for the
purposes of this Agreement in the Disclosure Letter and "fully and fairly" means
disclosed with sufficient particularity to enable the Purchaser to assess the
impact on the Group of the matter disclosed and to properly identify the nature
and scope of the matter disclosed and "Disclose" shall be construed accordingly.
 
"Disclosure Letter" means the letter of the same date as this Agreement in the
agreed form from the Warrantors to the Purchaser and delivered to the
Purchaser's Solicitors immediately prior to the execution of this Agreement,
together with the bundle of documents attached to it, disclosing matters that
are exceptions to the Warranties.
 
"DPA" has the meaning set out in sub clause 38.1 (Compliance) of Schedule 4
(Non-Tax Warranties).
 
"EBT" means the employee benefit trust known as the McQuilkin EBT constituted by
a deed dated 31 March 2000 and made between (1) Femcare (Holdings) Limited and
(2) Praxis Trustees Limited.
 
"EHS Matters" means:
 
 
(a)
the pollution, conservation or protection of, or prevention of harm to, the
Environment or health and safety of humans and animals;

 
 
(b)
the presence, existence, disposal, release, spillage, deposit, escape, migration
or emission of any Dangerous Substance;

 
 
(c)
the exposure or risk of exposure of any person to any Dangerous Substance;

 
 
(d)
the creation or existence of any noise, odour, radiation or nuisance; or

 
 
(e)
the health and safety of any person, including any accidents, injuries,
illnesses or diseases.

 
"EMI Options" means options granted to employees and directors of the Company
pursuant to the EMI Scheme, excluding the Unapproved Option.
 
"EMI Scheme" means the Femcare Group Enterprise Management Incentive Plan,
adopted by the Company on 30 November 2010.
 
"Encumbrance" means any interest or equity of any person (including any right to
acquire, option or right of pre emption or conversion) or any mortgage, charge,
pledge, lien, assignment, hypothecation, security interest, title retention, or
any other security agreement or arrangement, or any agreement to create any of
the above.
 
"Environment" means any of the following media wherever situated, namely, air
(including air within buildings and within other natural or man made structures
above or below the ground), water and land (including any natural or man made
structures thereon) and any human, plant or animal life and all living organisms
supported by any of those media.
 
"Environmental Consent(s)" means any consent, approval, authorisation, permit,
exemption, filing requirement, licence or registration from time to time
required by the Group under Environmental Law or in relation to EHS Matters.
 

 
3

--------------------------------------------------------------------------------

 
 
"Environmental Law" means any common or statutory law, regulation, directive,
treaty, code of practice, circular, guidance note and the like, in each case of
any jurisdiction, in force or enacted insofar as they are legally binding
relating to EHS Matters, the Environment, any Dangerous Substance, human health,
comfort, safety or the welfare of any other living organism
 
"Escrow Account" means an interest bearing deposit account to be opened by and
in the name of the Stakeholders at the Escrow Bank.
 
"Escrow Account Instruction Letter" means the letter of instruction in the
agreed form from the Purchaser and the Warrantors' Representative to the
Stakeholders concerning the setting up and operation by the Stakeholders of the
Escrow Account.
 
"Escrow Amount" means £2,000,000 plus any amounts to be treated as part of the
Escrow Amount pursuant to paragraph 8.8, part 4 of Schedule 6.
 
"Escrow Bank" means Lloyds TSB Bank plc.
 
"EST" means the Femcare Group Employees' Share Trust constituted by the trust
deed dated 4 May 2006 between the Company and the Trustee.
 
"EST Termination Arrangements" means any arrangements which are necessary or
desirable in connection with the termination of the EST, including but not
limited to:
 
 
(f)
evidence satisfactory to the Purchaser to show that all outstanding loans
between the Company and the Trustee has been repaid or written off;

 
 
(g)
evidence satisfactory to the Purchaser to show that any and all assets held in
the EST have been distributed in accordance with the terms of the trust deed
constituting the EST; and

 
 
(h)
a deed of termination of trust executed by the Company and the Trustee providing
for the EST to be wound up in accordance with its terms.

 
"First Escrow Account Release Date" means the date which is 12 months from the
date of this Agreement.
 
"Former Schemes" means the following:
 
 
(a)
Scottish Equitable Group Personal Pension Scheme (Scheme No. 62109);

 
 
(b)
Canada Life Pension Scheme (EPP) (Scheme No. 050162);

 
 
(c)
The Sun Life of Canada Executive Retirement Plan (Scheme No. ERP239700R);

 
 
(d)
The Sun Life of Canada Scheme;

 
 
(e)
The Royal and Sun Alliance Scheme (Scheme No. 1716);

 
 
(f)
Axa Sun Life Scheme (Scheme No. 9579725);

 
 
(g)
Scottish Equitable EPP Scheme;

 
 
(h)
Allied Dunbar Personal Pension Plan; and

 
 
(i)
AM Life Track Stakeholder Scheme.

 

 
4

--------------------------------------------------------------------------------

 

"Governmental Authority" means any governmental authority in the United Kingdom,
or any other country and includes any district, county, federal, state,
provincial, municipal or similar authorities.
 
"GPPP" means the group personal pension plan (Scheme number P000053497) which
commenced on 28 July 2005 and is insured with Scottish Widows.
 
"Group Companies" or "Group" means the Company and any subsidiary and any
subsidiary undertaking of the Company or such companies (as set out in Part 2 of
Schedule 2 (The Group Companies)) and "Group Company" means any one of them.
 
"HMRC" has the meaning given to it in the Tax Schedule.
 
"Initial Cash Consideration" means £2,288,496.36 payable by the Purchaser in
cash at Completion pursuant to sub clause 3.1(a) (Consideration).
 
"Intellectual Property" means all patents, trade marks or names whether or not
registered or capable of registration, registered designs, design rights, domain
names, copyrights, database rights, the right to apply for and applications for
any of the preceding items, together with the rights in inventions, processes,
software, know how, trade or business secrets, confidential information or any
process or other right or asset of the same or similar nature capable of
protection anywhere in the world.
 
"ITEPA" has the meaning given to it in the Tax Schedule.
 
"Leakage" means any of the following to the extent they occur during the period
from 11.59pm on the Locked Box Date to Completion:
 
 
(a)
any dividend or distribution, in each case declared, paid or made by any Group
Company other than to another Group Company;

 
 
(b)
any other payment in respect of any share capital or other securities of any
Group Company other than to another Group Company;

 
 
(c)
any fees and expenses incurred or to be incurred by any Group Company in
connection with the transactions contemplated by this Agreement save to the
extent that such fees and expenses are accrued for in the Management Accounts;

 
 
(d)
any payments made or future benefits granted by any Group Company to any Vendor
or any of its Vendor Associates (including any related tax or national insurance
contributions for which any Group Company is liable to account);

 
 
(e)
any assets transferred to, or liabilities assumed, indemnified or incurred for
the benefit of, any Vendor or any of its Vendor Associates;

 
 
(f)
any waiver of all or any part of any debt or liability amount owed to any Group
Company by any Vendor or any of its Vendor Associates;

 
 
(g)
any gratuitous or discretionary payment (including but not limited to any sale
bonuses) in connection with the sale of the Shares) to any Vendor or any of its
or his Vendor Associates by any Group Company;

 
 
(h)
any transaction or agreement entered into by any Group Company with or for the
benefit of any Vendor or any of its Vendor Associates (save for the Consultancy
Agreement);

 
 
(i)
any liabilities incurred for (including any guarantees given in relation to the
liabilities of) any Vendor or for the benefit of any of its Vendor Associates;
or

 

 
5

--------------------------------------------------------------------------------

 

 
(j)
any agreement to do any of the matters referred to in any of (a) to (i) above,

 
other than Authorised Leakage.
 
"Leases" means all leases (including underleases) under which the Properties are
held, particulars of which are set out in Part 2 of Schedule 3 (The Properties)
and "Lease" means any one of them.
 
"Legacy Shareholders" means the Vendors listed in Part 1E of Schedule 1.
 
"Legacy Shareholder SPA" means the sale and purchase agreements in the agreed
form to be executed by each of the Legacy Shareholders and the Purchaser
pursuant to which, amongst other things, each Legacy Shareholder will agree to
sell the Shares held by it or him to the Purchaser.
 
"Loan Notes" means the £1,320,000 loan notes issued to the Legacy Shareholders
including any and all interest accrued thereon being £1,832,267.85 in aggregate
at Completion.
 
"Locked Box Date" means 28 February 2011.
 
"Management Accounts" means the unaudited consolidated monthly management
accounts for the Group for the period from the Accounts Date to 28 February
2011.
 
"Material Contract" means a contract with a customer of the Company which
represents more than 2.5% or £250,000 of the Group's total turnover during the
12 months immediately preceding the date of this Agreement.
 
"Non Tax Claim" means any Claim which is not a Tax Claim.
 
"Non Tax Warranties" means the warranties set out in Schedule 4 (Non Tax
Warranties).
 
"notice" includes any notice, demand, consent or other communication.
 
"Open Source Materials" means any publicly available software or material that
contains or is derived from, or is distributed or licensed:
 
 
(k)
as free, libre or open source software;

 
 
(l)
under a licensing or distribution arrangement that requires, as a condition of
use, modification and/or distribution of such software or material, that other
software incorporated into, derived from or distributed with such software or
material be:

 
 
(i)
disclosed or distributed in source code form;

 
 
(ii)
licensed for the purpose of making derivative works; or

 
 
(iii)
redistributable at no charge; or

 
 
(m)
under a licensing or distribution arrangement similar to (a) or (b) including
but not limited to the GNU General Public License, GNU Lesser General Public
License, Mozilla Public License, the Artistic License, the Netscape Public
License, the Apache License, the Sun Community Source License and the Sun
Industry Standards License.

 
"Options" means the EMI Options and the Unapproved Option.
 
"Other Shareholders" means Julie Thornley and Steve Verdin whose details are set
out in Part 1D of Schedule 1.
 

 
6

--------------------------------------------------------------------------------

 

"Other Shareholders' SPA" means the sale and purchase agreement, in the agreed
form, to be executed by the Other Shareholders and the Purchaser pursuant to
which, amongst other things, the Other Shareholders will agree to sell the
Shares held by them to the Purchaser.
 
"Pension Schemes" means the GPPP Scheme and the SIPP.
 
"Planning Acts" means the Town and Country Planning Act 1990, the Planning
(Listed Buildings and Conservation Areas) Act 1990, the Planning (Hazardous
Substances) Act 1990, the Planning (Consequential Provisions) Act 1990, the
Planning and Compensation Act 1991 and all other statutes containing provisions
relating to town and country planning.
 
“Products” means (i) all products undergoing research, development, study or
trial (whether pre-clinical, clinical or otherwise) which is being conducted or
procured to be conducted by the Group at the date of this Agreement and (ii) all
products which are being manufactured, distributed or sold by or on behalf of
the Group at the date of this Agreement and "Product" shall mean each of them.
 
"Product Liability Warranties" means the Warranties set out at paragraphs 22, 24
and 25 of Schedule 4.
 
"Properties" means the leasehold properties particulars of which are set out in
Schedule 3 (The Properties) and the "Property" means any one of them.
 
"Prospective Client" means any person who or which was at any time during the 12
month period prior to Completion negotiating with or has been subject to any
presentation or pitch by any Group Company for the provision of any Restricted
Business.
 
"Public Health Acts" means the Public Health Act 1875, the Public Health Act
1925, the Public Health Act 1936 and the Public Health Act 1961.
 
"Purchaser's Group" means the Purchaser and any holding company and any parent
company and any subsidiary and any subsidiary undertaking of the Purchaser or
such companies from time to time and "Purchaser Group Company" means any one of
them.
 
"Purchaser's Solicitors" means Osborne Clarke of Apex Plaza, Forbury Road,
Reading, Berkshire RG1 1AX.
 
“Regulatory Authorisation” means any authorisation issued by, or applied for to,
the Relevant Regulatory Authorities of any relevant country or group of
countries to manufacture, import, distribute (commercially or for clinical or
other research purposes), develop, conduct studies or trials or, market and/or
sell the Products (as applicable) in such country or group of countries.
 
“Regulatory Authority” means any competent governmental, administrative,
supervisory, regulatory, judicial, determinative, disciplinary, enforcement,
standard setting or tax raising body, authority, agency, board, department,
court or tribunal or other organisation of any jurisdiction and whether
supranational, national, regional or local, and whether or not established by or
having the authority of Law, provided that if it is not established by or has
the authority of Law it is a trade association of which the Group is a member or
a body whose standards are generally accepted in any relevant jurisdiction or
locality or a body to which the Group must in practice submit in order to
undertake its business in any relevant jurisdiction or locality including,
without limitation, “notified bodies” as referred to in European Council
Directive 93/42/EC concerning medical devices, the United States Food and Drug
Administration (FDA) and the comparable regulatory authorities in other
jurisdictions.
 
“Regulatory Dossiers” means, in relation to each type of Product, (i) the
information, documentation (including, without limitation, all technical and
other documentation) and data submitted to the Relevant Regulatory Authorities
for the purposes of applying for, maintaining, varying and/or renewing
Regulatory Authorisations, and (ii) the information, documentation (including,
without limitation, all technical and other documentation) and data required by
Law to be made available to Relevant Regulatory Authorities on request.
 

 
7

--------------------------------------------------------------------------------

 
 
"Relevant Person" has the meaning given to it in sub clause 11.2 (Purchaser's
remedies).
 
"Relevant Regulatory Authorities" means the Regulatory Authorities which have
authority in relation to the Group's business relating to the Products, in the
jurisdictions where the Group currently carries on its business.
 
"Restricted Business" means the provision of:
 
 
(a)
female surgical contraception or any tubal ligation with a device which is same
in form and function as a filshie clip;

 
 
(b)
supra pubic catheterisation; and/or

 
 
(c)
basic laser fibre technology for kidney stone treatment,

 
in each case as carried on by the Group in the Territory during the 12 month
period prior to Completion.   
 
"Restricted Period" means the period commencing on Completion and ending 5 years
from Completion.
 
"Schemes" has the meaning given to it in sub clause 40.1 (Particulars of
employees and workers) of Schedule 4.
 
"Second Escrow Account Release Date" means 31 March 2013.
 
"Senior Employee" means any person who is or was during the 12 month period
prior to Completion employed by any Group Company in a senior managerial, sales,
marketing, senior customer advisory or senior customer facing capacity or who
was a consultant to or a director of any Group Company or any person who was so
employed or retained by any Group Company in each case whose fees and/or
emoluments exceed £30,000 per annum at Completion.
 
"Shares" means the (i) 355,000 A ordinary shares of £0.01 each, (ii) 545,000 B
ordinary shares of £0.01 each, (iii) 100,000 C ordinary shares of £0.01 each, in
each case in the capital of the Company, comprising the whole of the issued
share capital of the Company at Completion and held by the Vendors in the
proportions set out in Part 1 Schedule 1 (The Vendors).
 
"Shareholders" means the persons whose names and addresses are set out in
Schedule 1.
 
"SIPP" means the self invested personal pension scheme in favour of Roy Smith
which was set up on 13 September 2005 with The Sippcentre, Trafford House,
Chester Road, Manchester M32 0RS. .
 
"Stakeholders" means Osborne Clarke of Apex Plaza, Forbury Road, Reading,
Berkshire RG1 1AX and Pinsent Masons LLP of 3 Colmore Circus, Birmingham B4 6BH.
 
"subordinate legislation" has the meaning set out in Section 21(1),
Interpretation Act 1978.
 
"subsidiary" has the meaning set out in Section 1159, CA2006.
 
"Subsidiary Shares" means all of the issued shares in the capital of each Group
Company other than the Company.
 

 
8

--------------------------------------------------------------------------------

 

"subsidiary undertaking" has the meaning set out in Section 1162, CA2006.
 
"Surviving Provisions" means the provisions of clause 1 (Definitions and
interpretation), clause 15 (General) (save for sub clauses 15.5 (Effect of
Completion) and 15.8 (Further assurance)), clause 16 (Announcements), clause 17
(Costs and expenses), clause 18 (Payments), clause 19 (Notices) and clause 20
(Governing law and jurisdiction).
 
"Tax Claim" has the meaning given to it in the Tax Schedule.
 
"Tax Covenant" means the covenant given by the Warrantors under part 3 of the
Tax Schedule.
 
"Tax Schedule" means the provisions of Schedule 6 (Tax Schedule).
 
"Tax Warranties" means the warranties set out in paragraph 2 of part 2 of the
Tax Schedule and "Tax Warranty" means any one of them.
 
"Taxation" has the meaning given to it in the Tax Schedule.
 
"Tenancies" means any tenancies or other occupational arrangements under which
the Properties are held by third parties, particulars of which are set out in
Part 3 of Schedule 3.
 
"Territory" means the United Kingdom and any other jurisdiction where the Group
carries on its business at Completion (which expression shall include, for the
avoidance of doubt, any jurisdiction into which any Group Company makes sales
whether directly or through a distributor).
 
"Terry Watson" means Terence Watson, one of the Vendors whose details are set
out in Part 1C of Schedule 1.
 
"Trustee" means Close Trustees Jersey Limited, or their successor as trustee of
the EST.
 
"TUPE Regulations" means the Transfer of Undertakings (Protection of Employment)
Regulations 1981 (SI 1981/1794) and/or, as the case may be, the Transfer of
Undertakings (Protection of Employment) Regulations 2006 (SI 2006/246).
 
"UK GAAP" means generally accepted accounting principles in the United Kingdom.
 
"Unapproved Option" means the option granted to Terry Watson pursuant to the
rules of the EMI Scheme but as a non-qualifying option which is unapproved for
UK tax purposes.
 
"Value" of any Leakage means the aggregate of:
 
 
(a)
the relevant payments made or payable by any Group Company;

 
 
(b)
the market value of the asset transferred by any Group Company less any
consideration received for it from the Vendor and his Vendor Associates;

 
 
(c)
the amount of the liabilities assumed or incurred by any Group Company; or

 
 
(d)
the amount of debts waived or to be waived by any Group Company,

 
(in each case) in relation to the Leakage.
 
"Vendor Agreement" means an agreement between a Group Company and a Vendor or
Vendor Associate.
 
"Vendor Associate" has the meaning given to it in the Tax Schedule.
 

 
9

--------------------------------------------------------------------------------

 
 
"Vendors' Solicitors' Bank Account" means the bank account at Barclays Bank plc;
account name: Pinsent Masons LLP Client Account; account number: 30719994; sort
code: 20-07-71.
 
"Vendors' Solicitors" means Pinsent Masons LLP of 3 Colmore Circus, Birmingham
B4 6BH.
 
"Vendors' Representatives" means Roy Smith and Phil Griesbach or such other
persons as the majority by value of Consideration of the Vendors may notify to
the Purchaser in writing from time to time.
 
"Waiver Letters" means the letters of waiver in agreed form to be executed by
each of Roy Smith, Adam McQuilkin and John Willis in respect of any bonuses paid
to such persons by the Company or any Group Company prior to Completion.
 
"Warranties" means the Non Tax Warranties and the Tax Warranties, and "Warranty"
means any one of them.
 
"Warrantors" means the Vendors listed in Part 1B of Schedule 1.
 
"Warrantors' Representative" means Roy Smith or such other person as the
majority in number of the Warrantors may notify to the Purchaser in writing from
time to time.
 
"Warrant Surrender Deed" means the deed of surrender for the warrant instrument
held by Lloyds TSB Bank plc;
 
"Warranty Claim" means a claim by the Purchaser against the Warrantors for
breach of any of the Warranties.
 
"Waste" means waste as defined in Section 75, Environmental Protection Act 1990
and/or any substance or object which the holder discards or intends or is
required to discard.
 
"Wesley Coe Agreement" means the agreement in the agreed form between Femcare
Nikomed Limited and Wesley Coe (Cambridge) Limited.
 
"Working Time Regulations" means the Working Time Regulations 1998 (SI
1998/1833).
 
1.2
In this Agreement:

 
 
(a)
words in the singular include the plural and vice versa and words in one gender
include any other gender;

 
 
(b)
a reference to a statute or statutory provision includes:

 
 
(i)
any subordinate legislation;

 
 
(ii)
any repealed statute or statutory provision which it re enacts (with or without
modification); and

 
 
(iii)
any statute, statutory provision or subordinate legislation which modifies,
consolidates, re enacts or supersedes it,

 
whether such subordinate legislation, re enactment, statute or statutory
provision comes into force before, on or after the date of this Agreement,
except to the extent that such subordinate legislation, re enactment, statute or
statutory provision comes into force after the date of this Agreement and would
impose any new or extended obligation, liability or restriction on or otherwise
adversely affect the rights of any party;
 

 
10

--------------------------------------------------------------------------------

 
 
 
(c)
a reference to:

 
 
(i)
a "party" means each person as set out at the head of page 1, a reference to
"parties" means all of the parties to this Agreement and, upon any succession or
permitted assignment, a reference to any party shall be deemed to include a
reference to that party's successors in title or permitted assignees;

 
 
(ii)
a "person" includes any individual, firm, corporation, body corporate,
association or partnership, trust, unincorporated organisation, employee
representative body, government or state or agency or department thereof,
executors, administrators or successors in title (whether or not having a
separate legal personality);

 
 
(iii)
clauses and schedules are to clauses and schedules of this Agreement and
references to sub clauses and paragraphs are references to sub clauses and
paragraphs of the clause or schedule in which they appear;

 
 
(iv)
any provision of this Agreement is to that provision as amended in accordance
with the terms of this Agreement;

 
 
(v)
any document being "in the agreed form" means in a form which has been agreed by
the parties on or before the date of this Agreement and for identification
purposes initialled by them or on their behalf by their solicitors;

 
 
(vi)
an obligation due from any party to "indemnify" or "keep indemnified" (or words
to that effect) any other party or other person(s) in relation to a particular
circumstance:

 
 
(A)
shall be an obligation to pay on a pound for pound basis a sum equal to all
losses, claims, liabilities, damages and demands suffered and all costs and
expenses reasonably and properly incurred by the indemnified party or person(s)
arising out of that circumstance;

 
 
(B)
shall include such additional amount as is necessary so as to ensure that the
net receipt to the indemnified party or person(s) shall be free from the effects
of any deduction in relation to Taxation; and

 
 
(C)
is without prejudice to any other rights and remedies the indemnified party or
person(s) have under this Agreement;

 
 
(vii)
"writing" shall not, for the avoidance of doubt, include e mail or any other
communication in electronic form, other than fax where explicitly stated and
"written" shall be construed accordingly;

 
 
(viii)
any English legal term for any action, remedy, method of judicial proceeding,
legal document, legal status, court, official or any legal concept or thing,
state of affairs or thing or references to any English body, organisation,
official, statute, statutory provision or EC directive, shall in each case in
respect of any jurisdiction other than England or any body corporate
incorporated in any such jurisdiction, be deemed to refer to and include that
which most approximates in that jurisdiction to the English legal term, body,
organisation, official or English statute, statutory provision or EC directive;
and

 
 
(ix)
any English statute, statutory provision or EC directive shall in each case in
respect of any jurisdiction other than England or a company in any such
jurisdiction, notwithstanding sub clause 1.2(c)(viii) (Definitions and
interpretation), be deemed to include a reference to all Applicable Law relating
to the same subject matter as that English statute, statutory provision or EC
directive;

 
 
11

--------------------------------------------------------------------------------

 
 
 
(d)
save as expressly defined or otherwise set out in sub clause 1.1 (Definitions
and interpretation) or this sub clause 1.2 (Definitions and interpretation) or
in any other provision of this Agreement, words and expressions which are
defined in the CA2006 shall have the meaning attributed to them in the CA2006
when used in this Agreement;

 
 
(e)
"sterling" and the sign "£" means pounds sterling in the currency of the United
Kingdom;

 
 
(f)
the table of contents and headings are for convenience only and shall not affect
the interpretation of this Agreement;

 
 
(g)
general words shall not be given a restrictive meaning:

 
 
(i)
if they are introduced by the word "other" or "including" or similar words by
reason of the fact that they are preceded by words indicating a particular class
of act, matter or thing; or

 
 
(ii)
by reason of the fact that they are followed by particular examples intended to
be embraced by those general words;

 
 
(h)
where any statement is qualified by the expression "so far as the Warrantors are
aware" or "to the best of the Warrantors' knowledge and belief" or any similar
expression, it shall be deemed to include an additional statement that it has
been made after due and careful enquiry of:

 
 
(i)
each Warrantor, Terry Watson, each Other Shareholder, all relevant employees and
directors of the Group and Pinsent Masons LLP in respect of each Warranty;

 
 
(ii)
Deloitte in respect of the Tax Warranties; and

 
 
(iii)
any trustee or similar person responsible for the operation of any the Pension
Schemes (but excluding Scottish Widows), in respect of the Warranties set out in
paragraph 48 Pensions) of Schedule 4 (Non Tax Warranties) only;

 
 
(i)
where any liability or obligation is undertaken by two or more Vendors or
Warrantors or any combination of them, the liability or obligation of each of
them shall be joint and several, unless expressly stated to the contrary save
that any liability or obligation undertaken by the BPE Vendors shall be deemed
to be for themselves only in relation to those Shares registered in their name;
and

 
 
(j)
where any provision is qualified or phrased by reference to the ordinary course
of business, such reference shall be construed as meaning the customary course
of trading for the business of the Group in the country concerned.

 
2.
Sale and purchase

 
2.1
Subject to the provisions of this Agreement, the Vendors shall sell, and the
Purchaser shall purchase, the Shares with effect from Completion.

 
2.2
The Shares shall be sold with the benefit of all rights attaching to or accruing
to them as at the date of Completion including all dividends or other
distributions declared, paid or made by the Company on or after the date of
Completion.

 
2.3
The Purchaser shall not be obliged to complete the purchase of the Shares unless
the sale and purchase of all the Shares is completed simultaneously.


 
12

--------------------------------------------------------------------------------

 
 
2.4
Each of the Vendors hereby irrevocably and unconditionally waives all rights of
pre emption or similar rights over any of the Shares conferred on him by either
the articles of association of the Company or in any other way.

 
2.5
Each of the Vendors for himself or itself only hereby irrevocably and
unconditionally waives all and any claims they have against any Group Company as
at Completion and shall indemnify and keep indemnified each Group Company in
respect of all and any claims that it or his  Vendor Associates may have against
any Group Company as at Completion. Notwithstanding the generality of the above,
each Vendor confirms that the performance of any of its Vendor Agreements by a
Group Company at any time prior to the date of the agreement is or was in
accordance with its terms and no act or omission of a Group Company has caused
it to be in default of any such Vendor Agreement.

 
2.6
Each of the Vendors covenants to the Purchaser for himself or itself only that:

 
 
(a)
the Shares set out opposite that Vendor's name in Parts A to C of Schedule 1
(The Vendors) are fully paid up (or credited as fully paid);

 
 
(b)
such Vendor is the sole legal and beneficial owner of such Shares and that it
has and shall have pursuant to this Agreement the right to transfer the legal
and beneficial title to such Shares on the terms of this Agreement and without
the consent of any third party and that they are transferred free from any
Encumbrance;

 
 
(c)
such Vendor has the full power and authority to enter into and perform this
Agreement and each of the documents to be executed by it and delivered pursuant
to this Agreement, each of which shall constitute valid and binding obligations
on it; and

 
 
(d)

 
 
(i)
in respect of any private individual Vendor, such Vendor is not bankrupt, has
not proposed a voluntary arrangement nor has made or proposed any arrangement or
composition with his creditors or any class of his creditors and (to the fullest
extent applicable) the Warranties set out at paragraph 8 (Insolvency) of
Schedule 4 (Non Tax Warranties) shall be deemed to be repeated here but in
respect of such Vendor, instead of the Company; or

 
 
(ii)
in respect of any corporate Vendor, such Vendor is not insolvent and has not had
a petition in respect of its winding up presented and the Warranties set out at
paragraph 8 (Insolvency) of Schedule 4 (Non Tax Warranties) shall be deemed to
be repeated here but in respect of such Vendor, instead of the Company.

 
2.7
The Warrantors severally covenant to the Purchaser that:

 
 
(a)
the Shares constitute the whole of the allotted and issued share capital of the
Company; and

 
 
(b)
there is no agreement or commitment outstanding under which the Company or any
Group Company is or may be obliged to allot or issue any shares in the capital
of the Company or any Group Company or under which any person is or may be
entitled to the allotment, issue or transfer of any shares in the capital of the
Company or any Group Company.

 
2.8
None of the covenants set out in sub clause 2.6 (Sale and purchase) is subject
to any qualification whatsoever and no letter, document or other communication
shall be deemed to constitute a disclosure against these covenants and each
Vendor hereby agrees to indemnify and keep indemnified the Purchaser, or at the
Purchaser's direction any Group Company, against any breach of such covenants by
that Vendor.

 

 
13

--------------------------------------------------------------------------------

 
 
2.9
Part 1, Law of Property (Miscellaneous Provisions) Act 1994 shall not apply to
any disposition of the Shares made under or pursuant to this Agreement.

 
3.
Consideration

 
3.1
The Initial Cash Consideration is to be satisfied as follows:

 
 
(a)
by the payment by the Purchaser of £288,496.36 in accordance with clause 5
(Completion) and the Legacy Shareholders SPAs; and

 
 
(b)
by the payment by the Purchaser of the Escrow Amount into the Escrow Account in
accordance with clause 5 (Completion).

 
3.2
The Initial Consideration, and each Shareholder's contribution to the Escrow
Amount, shall be apportioned between the Shareholders in accordance with Part 1
of Schedule 1 (The Shareholders).

 
3.3
Any payment made by the Purchaser pursuant to paragraph 8.5 of part 4 of
Schedule 6 shall be treated as Consideration.

 
4.
Leakage

 
4.1
Each Vendor for himself or itself only undertakes to the Purchaser to pay to the
relevant Group Company immediately on demand an amount equal to the Value of any
Leakage received by or for the benefit of him or it or any Vendor Associate of
such Vendor.

 
4.2
Each Vendor undertakes to pay to the Purchaser on demand a sum equal to all
costs (including all properly incurred legal costs), expenses or other
liabilities which the Purchaser may incur either before or after the
commencement of any action in connection with:

 
 
(a)
any Leakage received by or for the benefit of him or it or any Vendor Associate
of such Vendor;

 
 
(b)
any legal proceedings (including, but not limited to, litigation and
arbitration) including any application, in respect of any claim made against him
or it pursuant to clause 4.1 above in which a judgment, decision or order is
made in favour of the Purchaser; or

 
 
(c)
the enforcement of any such settlement or judgment.

 
4.3
If, in respect of or in connection with any claim made against a Vendor pursuant
to clause 4.1, any amount payable to the Purchaser by a Vendor is subject to
Taxation, the amount to be paid to the Purchaser by the Vendor shall be such as
to ensure that the net amount retained by the Purchaser after such Taxation has
been taken into account is equal to the full amount which would be payable to
the Purchaser had the amount not been subject to Taxation.

 
4.4
Any payment by any Vendor(s) pursuant to this clause shall (to the extent
possible) be treated as a pro rata reduction of the Consideration received by
the relevant Vendor(s).

 
5.
Completion

 
5.1
Completion shall take place at the offices of the Purchaser's Solicitors
immediately after execution of this Agreement (or on such other date, time and
place as the parties may agree).

 
5.2
At Completion, the Vendors shall perform their respective obligations under this
Agreement, including, without limitation, those obligations set out in sub
clause 7.2 (Release of guarantee(s)) and Schedule 9 (Completion obligations).

 

 
14

--------------------------------------------------------------------------------

 
 
5.3
When the Vendors have complied with the provisions of sub clause 5.2
(Completion), the Purchaser shall:

 
 
(a)
pay the Initial Cash Consideration (less the Escrow Amount) to the Vendors'
Solicitors Account in accordance with clause 18 (Payments) or otherwise as in
accordance with the Legacy Shareholders SPAs;

 
 
(b)
pay the Escrow Amount into the Escrow Account on Completion or as soon as
practicable after such Escrow Account has been opened, whichever is later (to be
held in accordance with clause 6 (Escrow); and

 
 
(c)
take such steps as may be required to enable the relevant Group Company to repay
or redeem (as applicable) the following in full:

 
 
(i)
the Bank Debt;

 
 
(ii)
the BPE Debt; and

 
 
(iii)
the Loan Notes.

 
5.4
Each party to this Agreement undertakes to indemnify and keep indemnified the
others in respect of any document which such indemnifying party is obliged to
deliver under this Agreement being unauthorised, invalid or for any other reason
ineffective.

 
6.
Escrow Amount

 
6.1
On Completion:

 
 
(a)
the Warrantors' Representative and the Purchaser shall enter into the Escrow
Account Instruction Letter;

 
 
(b)
the Warrantors' Representative shall procure that the Vendors' Solicitors
execute the Escrow Account Instruction Letter and deliver to the Bank any
necessary documents pursuant to that Escrow Account Instruction Letter; and

 
 
(c)
the Purchaser shall procure that the Purchaser's Solicitors execute the Escrow
Account Instruction Letter and deliver to the Bank any necessary documents
pursuant to that Escrow Account Instruction Letter.

 
6.2
The parties undertake to procure that the Stakeholders operate the Escrow
Account in accordance with the provisions of this clause 6 and in accordance
with the Escrow Account Instruction Letter.

 
6.3
The Warrantors' Representative and the Purchaser irrevocably undertake only to
instruct the Stakeholders pursuant to the Escrow Account Instruction Letter as
follows:

 
 
(a)
to instruct the Escrow Bank to pay to the Purchaser (or as it may direct) out of
the Escrow Account, (as soon as reasonably practicable following notification
that it is payable) the amount (to the extent it can be met by the sum standing
to the credit of the Escrow Account) admitted by the Vendors' Representatives or
determined or awarded by any court of competent jurisdiction or in any
arbitration (including any costs which may have been admitted, determined or
awarded in favour of the Purchaser) from which there is no further appeal, the
time period for appeal has lapsed or the right to appeal has been waived
("finally determined"), as being due to the Purchaser in respect of any Claim in
respect of the provisions of this Agreement together with interest earned on it
to the date of payment;

 



 
(b)
subject to paragraph (c):


 
15

--------------------------------------------------------------------------------

 
 
 
(i)
on the First Escrow Release Date to instruct the Bank to pay 25% of the then
current balance from the Escrow Account; and

 
 
(ii)
on the Second Escrow Release Date to instruct the Bank to release the whole of
the monies then standing to the credit of the Escrow Account, including interest
accrued on the Escrow Amount and any other monies deposited in the Escrow
Account pursuant to the terms of the Tax Schedule,

 
(less any taxation on it to which the Stakeholders may be accountable and any
charges and expenses incurred by them in relation to the monies held in the
Escrow Account), which monies the Shareholders shall be entitled to pro rata to
their contributions to the Escrow Amount pursuant to Clause 3.2 to the Vendors'
Solicitors who are irrevocably authorised to receive it (and such instruction to
the Bank shall be a valid discharge by the Stakeholders);
 
 
(c)
subject to paragraph (d), to retain in the Escrow Account any amount notified to
the Warrantors' Representative prior to the relevant First Escrow Release Date
or the Second Escrow Release Date (as applicable) as being claimed by the
Purchaser in respect of any Claim pending it being finally determined provided
that (i) if the Warrantor's Representative notifies the Purchaser in writing
prior to the First Escrow Release Date or the Second Escrow Release Date (as
applicable) that the amount to be retained in the Escrow Account is not
acceptable, the provisions of clause 6.4 shall apply and (ii) the Warrantors
would be liable for that Claim at the First Escrow Release Date or the Second
Escrow Release Date, as appropriate (having regard to the provisions of clause
12 (Limitations on liability)); and

 
 
(d)
to instruct the Escrow Bank to pay out of the Escrow Account as soon as
practicable to the Vendors' Solicitors who are irrevocably authorised to receive
it (and such instruction to the Bank shall be a valid discharge by the
Stakeholders), any monies retained pursuant to paragraph (c) if legal
proceedings have not been commenced by a claim form being issued and served on
the Warrantors' Representative in respect of the Claim within the period of 6
months from the date of notification issued pursuant to paragraph (c).  For the
avoidance of doubt, the issue of legal proceedings shall mean the issue of a
claim form or any equivalent originating process formally commencing proceedings
in any court of competent jurisdiction and proceedings will be deemed to be
served where service has been properly effected in accordance with one of the
methods prescribed by the court having jurisdiction;

 
6.4
In the event of notification by the Warrantors' Representative pursuant to sub
clause 6.3(c) the following provisions shall apply:

 
 
(a)
the Purchaser shall refer the relevant Claim to counsel (of at least 10 year's
call) ("Counsel");

 
 
(b)
Counsel shall determine whether the Claim in respect of which the retention is
proposed to be made is bona fide and whether the amount proposed to be retained
in respect of such Claim is a reasonable estimate by the Purchaser of the
Warrantors' liability in respect of such Claim;

 
 
(c)
if Counsel decides that the amount proposed to be retained is excessive (and
"excessive" shall mean at least 10% more than the amount estimated by Counsel),
an amount equal to the amount in excess of the Counsel's reasonable estimate of
the quantum of the claim shall be released from the Escrow Account within 5
Business Days of such determination;

 
 
(d)
Counsel shall act as an expert and not as an arbitrator and his or her opinion
as regards the matters in question shall be final and binding on the
parties.  For the avoidance of doubt, this shall only relate to the Purchaser's
entitlement to retain funds in the Escrow Account and shall not be binding in
relation to the amount which may be payable by the Warrantors in respect of any
Claim; and


 
16

--------------------------------------------------------------------------------

 
 
 
(e)
the expenses incurred in connection with reference to the Counsel shall be borne
equally by the Purchaser (on the one hand) and the Warrantors (on the other
hand) unless Counsel determines that the Purchaser has proposed to retain funds
that are excessive (as defined in paragraph (c) above), in which case the
Purchaser shall pay the cost of such Counsel.

 
6.5
The payment to the Purchaser of any sums out of the Escrow Account in respect of
any claim shall not prejudice its right to recover any further sum due to it for
that or any other claim not satisfied by the Escrow Amount.

 
6.6
Where any amounts of the Escrow Amount have been paid to the Vendors Solicitors
pursuant to this clause, the Vendors shall procure that the Vendors Solicitors
shall distribute such amounts to the Shareholders according to their
proportionate entitlement to the Consideration set out opposite their name in
Schedule 1.

 
7.
Release of guarantee(s)

 
7.1
The Purchaser shall use all reasonable endeavours (short of actual payment of
any monies or the substitution of the relevant Vendor by any person other than
the Purchaser or any Purchaser Group Company) after Completion to procure the
release of the Vendors as soon as practicable from any guarantee, suretyship,
indemnity, counter indemnity, bonding liability, letter of comfort or support or
similar obligation given by them for the benefit of the Group (subject to such
guarantee, suretyship, indemnity, counter indemnity, bonding liability, letter
of comfort or support or similar obligation having been Disclosed) forthwith
upon being notified of its existence or otherwise becoming aware of it.

 
7.2
On Completion the Vendors shall:

 
 
(a)
release or procure the release of each Group Company from any guarantee,
suretyship, indemnity, counter indemnity, bonding liability, letter of comfort
or support or similar obligation given by the any Group Company to any person in
respect of any liabilities or obligations of any Vendor or any Vendor Associate
and shall indemnify and keep indemnified the Purchaser and each Group Company in
relation to any such guarantee suretyship, indemnity, counter indemnity, bonding
liability, letter of comfort or support or similar obligation; and

 
 
(b)
save as otherwise expressly provided in this Agreement, be deemed to have
irrevocably and unconditionally released each Group Company from all other
liabilities to any Vendor or any Vendor Associate.

 
8.
Post Completion matters

 
8.1
Each Vendor for himself only in relation to the Shares which he is selling to
the Purchaser irrevocably undertakes to the Purchaser that, for as long as it
remains the registered holders of the Shares after Completion, he shall:

 
 
(a)
hold the Shares and any dividends and other moneys or assets paid or distributed
in respect of them and all rights arising out of or in connection with them from
Completion in trust for the Purchaser; and

 
 
(b)
deal with the Shares and all such dividends, distributions and rights as the
Purchaser may direct from Completion until the date on which the Purchaser or
its nominee is entered in the register of members of the Company as the holder
of the Shares.

 
8.2
Each Vendor irrevocably and unconditionally appoints the Purchaser as its
attorney to do and perform any acts and things which the Purchaser in its
absolute discretion considers necessary or desirable in connection with the
Shares from Completion until the date on which the Purchaser or its nominee is
entered in the register of members of the Company as the holder of the Shares,
including (without prejudice to the generality of the foregoing):


 
17

--------------------------------------------------------------------------------

 
 






 
(a)
exercising any rights, privileges or duties attaching to the Shares including,
without limitation, receiving notices of, and attending and voting at, all
meetings of the shareholders of the Company and meetings of the members of any
particular class of the Shares and all or any adjournment of such meetings; and

 
 
(b)
completing and delivering any consents, proxies or resolution and any other
documents required to be signed by a Vendor as a member of the Company from
Completion until the date on which the Purchaser or its nominee is entered in
the register of members of the Company as the holder of the Shares.

 
8.3
For the purpose of sub clause 8.2 (Post Completion matters), each Vendor
irrevocably and unconditionally authorises the Company from Completion to send
any notices in respect of its shareholding to the Purchaser and the Company
shall not be required also to send such notices the relevant Vendor.

 
8.4
Each Warrantor undertakes to disclose in writing to the Purchaser anything which
he is aware is likely to give rise to a Claim or any other claim under this
Agreement or which is inconsistent with the contents of the Disclosure Letter
promptly (and in any case within one week) when it comes to the notice of any of
them after Completion.

 
8.5
In the event that the EST Termination Arrangements are not complete at
Completion then:

 
 
(a)
the Warrantors undertake to procure that as soon as reasonably practicable
following Completion the Company take all such actions within its power
necessary to complete and procure that the Trustee completes the EST Termination
Arrangements; and

 
 
(b)
the Purchaser shall allow the Warrantors to take all such necessary steps and
provide the necessary authorisations to the Trustee to allow the Warrantors to
act on its behalf if required,

 
provided that the Warrantors shall ensure that the Purchaser receives copies of
all material correspondence and documents relating to the EST Termination
Arrangements and is given an opportunity to comment on the arrangements and
related documents prior to their implementation and/or execution (as
appropriate).
 
8.6
In the event that upon Completion Praxis Trustees Limited has not retired as
trustee of the EBT and been replaced by Andrew Tiplady and Peter McQuilkin then
the provisions of clause 8.5 shall apply mutatis mutandis to such retirement and
replacement.

 
9.
Warranties

 
9.1
The Warrantors jointly and severally warrants to the Purchaser in the terms of
the Warranties at the date of this Agreement.

 
9.2
The Warrantors acknowledge that they give the Warranties with the intention of
inducing the Purchaser to enter into this Agreement and that the Purchaser does
so in reliance on the Warranties.

 
9.3
Each of the Warranties is a separate and independent Warranty and shall not be
limited by reference to any other Warranty or anything in this Agreement (save
to the extent expressly provided to the contrary in Schedule 5 (Limitations on
liability) or paragraph 6 of the Tax Schedule).

 
9.4
Unless the context otherwise permits or requires, each of the Warranties given
by or relating to the Company shall be deemed to be given by or relate to all
Group Companies (or each or any of them as the context requires) and any
reference to the Company in a Warranty shall be deemed to be a reference to all
Group Companies (or each or any of them as the context requires).

 
 
18

--------------------------------------------------------------------------------

 
 
9.5
The only warranty given in respect of a claim for product liability is the
warranty set out in paragraph 22 of Schedule 4.

 
10.
Tax Covenant

 
The Warrantors covenant to the Purchaser in the terms of the Tax Covenant.
 
11.
Purchaser's remedies

 
11.1
The rights and remedies of the Purchaser in respect of any breach of the
Warranties or the Tax Covenant or of any other provision of this Agreement shall
not be affected by Completion or by any investigation made, or which could have
been made, by it or on its behalf into the affairs of the Group Companies or by
any other event or matter whatsoever, except by a specific and duly authorised
written waiver or release by the Purchaser.

 
11.2
If any Claim or claim under any other provision of this Agreement is made, save
in the event of fraud, no Vendor shall make any claim against any Group Company
or any director or employee of any Group Company (each a "Relevant Person") on
whom it may have relied before agreeing to any provisions of this Agreement or
authorising any statement in the Disclosure Letter.  This sub clause shall not
preclude any Vendor from claiming against any other Vendor under any right of
contribution or indemnity to which he may be entitled.

 
11.3
In the event of a Warranty Claim, without prejudice to the right of the
Purchaser to claim damages on any basis available to it or to any other right or
remedy available to it, the Warrantors undertake to pay on demand in cash to the
Purchaser, or at the Purchaser's direction, the relevant Group Company, a sum by
way of damages as agreed between the Warrantors and the Purchaser or, in default
of such agreement, as determined by order of a court of competent jurisdiction,
whichever is equal to the higher of:

 
 
(a)
an amount sufficient to put the Group or the relevant Group Company into the
position which would have existed if the Warranties had been true and accurate
in all respects or not misleading when given;

 
 
(b)
an amount equal to the resulting diminution in value of the Shares;

 
 
(c)
the amount by which the assets of the Group or the relevant Group Company at the
Accounts Date were less, or less valuable, or its liabilities greater, than the
values at which the same were included in the Accounts or (if the Purchaser so
elects) than they would have been if the Warranty concerned had been true and
accurate in all respects and not misleading; and

 
 
(d)
the amount by which the profitability of the Group or the relevant Group Company
is less, or its losses greater, than it or they would have been if the Warranty
concerned had been true and accurate in all respects and not misleading,
calculated on the same basis as if such reduction in profitability or increase
in losses were suffered as the result of an actionable wrong done to the Group.

 
11.4
This sub clause applies if at any time the Purchaser makes any Warranty Claim
against any Warrantor in circumstances where:

 

 
(a)
no Disclosure has been made in the Disclosure Letter; or

 
 
(b)
the Purchaser has no actual knowledge of the matters which could give rise to a
breach of a Warranty,


 
19

--------------------------------------------------------------------------------

 
 
and (notwithstanding the express provisions of this Agreement) such Warrantor
avoids or limits liability as a result of a court of competent jurisdiction
holding that the Warranty Claim (or any part of it) should fail or the quantum
recoverable should be reduced because the Purchaser is deemed to have knowledge
of the matters which give rise to the breach of Warranty.  The Warrantors
covenant to pay to the Purchaser on demand an amount equal to the amount which
the Purchaser would have been entitled to recover from the Warrantors but for
the Purchaser having or being deemed to have knowledge of the matters giving
rise to the breach of Warranty.
 
11.5
The Warrantors undertake to pay to the Purchaser on demand a sum equal to all
properly incurred costs (including all properly incurred legal costs), expenses
or other liabilities which the Purchaser may incur either before or after the
commencement of any action in connection with:

 
 
(a)
the settlement of any Non Tax Claim;

 
 
(b)
any legal proceedings (including, but not limited to, litigation and
arbitration) including any application, in respect of any Non Tax Claim in which
a judgment, decision or order is made in favour of the Purchaser; or

 
 
(c)
the enforcement of any such settlement or judgment.

 
11.6
Any amount paid by the Warrantors to the Purchaser in respect of any of the
provisions of this Agreement shall be treated as paid to the Purchaser by way of
pro rata reduction in the Consideration.

 
11.7
If, in respect of or in connection with any Warranty Claim, any amount payable
to the Purchaser by the Warrantors is subject to Taxation, the amount to be paid
to the Purchaser by the Warrantors shall be such as to ensure that the net
amount retained by the Purchaser after such Taxation has been taken into account
is equal to the full amount which would be payable to the Purchaser had the
amount not been subject to Taxation.

 
12.
Limitations on liability

 
The liability of each of the Warrantors and each of the Vendors under this
Agreement shall be limited as provided in Schedule 5 (Limitations on liability)
but provided always that notwithstanding any other provision in this Agreement,
the provisions of this clause 12 (Limitations on liability) and Schedule 5
(Limitations on liability) and part 4 of the Tax Schedule shall not apply to any
Claim made against a Warrantor to the extent that the Claim (or the delay in the
discovery of it) is the consequence of or is increased as a consequence of any
fraud or dishonesty or any wilful misstatement, wilful concealment or wilful
omission on the part of that Warrantor or his advisers.
 
13.
Indemnities

 
13.1
The Warrantors irrevocably undertake to indemnify and keep indemnified the
Purchaser:

 
 
(a)
in relation to any claim made by the Other Shareholders, Des Miles, Howard
Beaumont and Paul Hill against a Group Company relating to the non payment of
any bonus or similar payments to them in the period prior to Completion;

 
 
(b)
in relation to any and all liabilities of any kind whatsoever and howsoever
arising in any jurisdiction whatsoever in respect of the establishment,
operation or winding up of the EBT and/or the EST provided that this indemnity
shall not apply to any liability arising as a result of the Purchaser's breach
of clause 8.5 of this Agreement;

  



 
(c)
in relation to the historic termination of the sole distributor agreement
between Femcare Limited and Porges SA, dated 1 November 2003 and the subsequent
appointment by Femcare-Nikomed Limited of Laborie Medical Technologies Europe
Limited;


 
20

--------------------------------------------------------------------------------

 
 
 
(d)
in relation to:

 
 
(i)
any defects in title or ownership (whether legal or beneficial) of the Shares or
any Subsidiary Shares;

 
 
(ii)
any defects in the transfer or allotment or issue of any of the Shares or any
Subsidiary Shares;;

 
 
(iii)
any other defects affecting the authorised and/or issued share capital of the
Company or any Group Company or causing the same to be uncertain; or

 
 
(iv)
any Encumbrances or other claims which may subsist or arise in connection with
any of the Shares or any Subsidiary Shares; as a result of any of the matters
referred to in paragraphs (i) to (iii) above,

 
provided that a Warrantor shall not be required to indemnify the Purchaser in
respect of any of the above matters if such matter relates wholly to a Share
held by another Shareholder; or
 
 
(e)
in relation to:

 
 
(i)
any omissions to file or any errors or delays in filings of any documents,
forms, information or monies at Companies House;

 
 
(ii)
any material omission in or material error on the face of any of the Company's
statutory or other company books and records required to be kept by law or the
failure of the Company to adopt any such books or records;

 
 
(iii)
any omission on the face of any share certificates issued by the Company; or

 
 
(iv)
any failure by the Company or any other person to pay any taxes, duties or
levies due on any documents which relate to the Company.

 
14.
Protection of goodwill

 
14.1
In order to assure to the Purchaser the full benefit of the business and
goodwill of the Group, each Warrantor and Terry Watson undertakes on his own
behalf that (save as may be bona fide in fulfilling his duties as an employee of
a Purchaser Group Company thereafter) he shall not directly or indirectly
(whether as principal, shareholder, partner, employee, agent or otherwise),
whether on his own account or in conjunction with or on behalf of any other
person, do any of the following things:

 
 
(a)
during the Restricted Period carry on or be engaged, concerned or interested in
(except as the holder of shares in a company whose shares are listed on a
recognised investment exchange or overseas investment exchange (as such terms
are defined in Sections 285 and 313, Financial Services and Markets Act 2000)
which confer not more than 1% of the votes which could normally be cast at a
general meeting of that company) any business:

 
 
(i)
which competes with the Restricted Business within the Territory; or

 
 
(ii)
which does not compete with the Restricted Business but with the intention that
the Warrantor will help such business to develop female surgical contraception,
tubal ligation devices, suprapubic catheterisation or basic laser fibre
technology for kidney stone treatment; or

 
 
(b)
during the Restricted Period canvass or solicit or seek to entice away the
custom of any Client or Prospective Client for the purposes of providing
Restricted Business within the Territory; or


 
21

--------------------------------------------------------------------------------

 
 
 
(c)
during the Restricted Period accept orders for the provision of Restricted
Business within the Territory in respect of any Client or Prospective Client; or

 
 
(d)
during the Restricted Period endeavour to entice away from any Group Company or
encourage to terminate his employment with any Group Company (whether or not
such termination would be a breach of his contract of employment) any Senior
Employee; or

 
 
(e)
subject to paragraph 14.2 below during the Restricted Period employ or otherwise
engage any Senior Employee; or

 
 
(f)
save as required by law, during the Restricted Period do or say anything likely
or calculated to lead any person to withdraw from or cease to continue offering
to any Group Company any rights (whether of purchase, sale, import,
distribution, agency or otherwise) then enjoyed by it or in any other way to
cease to do business or reduce the amount of business it transacts with any
Group Company; or

 
 
(g)
save in the circumstances referred to in sub clause 15.10 (Confidentiality),
disclose to any other person any information which is secret or confidential to
the business or affairs of the Group or any Purchaser Group Company or use any
such information to the detriment of the business of the Group or any Purchaser
Group Company for so long as that information remains secret or confidential; or

 
 
(h)
in relation to a business which is competitive or is likely to be competitive
with the Restricted Business, use any trade or business name or distinctive
mark, style or logo used by or in the business of any Group Company at
Completion or anything intended or likely to be confused with it.

 
14.2
Nothing in paragraph 14.1 above shall prevent any Warrantor from:

 
 
(a)
considering or accepting an application for employment from a Senior Employee in
response to a recruitment advertisement published generally and not specifically
directed at any Senior Employee nor responding to an approach by such a Senior
Employee which a Warrantor can establish from their records as having been
initiated by such Senior Employee without any encouragement or other
solicitation from the Warrantor; and/or

 
 
(b)
being employed or engaged by a company or business that does not compete with
the Restricted Business but which employs or otherwise engages a Senior Employee
and a Warrantor can establish from their records that such employment or
engagement was prior to the Warrantor's involvement with such business or
company.

 
14.3
Each undertaking contained in this clause 14 (Protection of goodwill) shall be
construed as a separate and independent undertaking and, while the restrictions
set out in this clause are considered by the parties to be reasonable in all the
circumstances, it is agreed that if any one or more of such restrictions shall,
either taken by itself or themselves together, be adjudged to go beyond what is
reasonable in all the circumstances for the protection of the Purchaser's
legitimate interests but would be adjudged reasonable if any particular
restriction or restrictions were deleted or any part or parts of the wording
thereof were deleted, restricted or limited in any particular manner (including
without limitation any reduction in their duration or geographical scope) then
the said restrictions shall apply with such deletions, restrictions or
limitation as the case may be.

 
14.4
Each of the Warrantors and Terry Watson agrees that, having regard to the facts
and matters set out above and having taken professional advice, the restrictions
contained in this clause 14 (Protection of goodwill) are reasonable and
necessary for the protection of the legitimate business interests of the
Purchaser.


 
22

--------------------------------------------------------------------------------

 



 
15.
General

 
15.1
Entire agreement

 
This Agreement and all of the documents in the agreed form sets out the entire
agreement and understanding between the parties and supersedes all prior
agreements, understandings or arrangements (whether oral or written) in respect
of the subject matter of this Agreement.
 
15.2
Contracts (Rights of Third Parties) Act 1999

 
 
(a)
Save as expressly provided in sub clause (b), no term of this Agreement (whether
express or implied) is enforceable pursuant to the Contracts (Rights of Third
Parties) Act 1999 or otherwise by any person who is not a party to it.

 
 
(b)
Subject to sub clause 15.4(b) (Variation):

 
 
(i)
the Company may enforce sub clause 8.3 (Post completion matters);

 
 
(ii)
Each Group Company may enforce:

 
 
(A)
sub clause 2.5 (Sale and Purchase);

 
 
(B)
sub clause 5.4 (Completion);

 
 
(C)
sub clause 7.2 (Release of Guarantee(s)); and

 
 
(iii)
Each Relevant Person (as such is defined) may enforce sub clause 11.2
(Purchaser's remedies).

 
 
(iv)
Each Legacy Shareholder may enforce any provisions of this Agreement relating to
the payment of the relevant part of the Consideration (including the Escrow
Amount) to that Legacy Shareholder.

 
15.3
Assignment

 
 
(a)
This Agreement shall be binding on and enure for the benefit of the successors
in title of the parties but, except as set out in sub paragraphs (b) and (c),
shall not be assignable by any party without the prior written consent of the
other.

 
 
(b)
The Purchaser may not assign the benefit of this Agreement (including, without
limitation, the Warranties) other than to any Purchaser Group Company, or by way
of security to any bank or financial institution financing or refinancing the
transaction which is the subject of this Agreement and, in the event of any such
assignment, all references in this Agreement to the Purchaser shall be deemed to
include its assigns.

 
15.4
Variation

 
 
(a)
Subject to sub-paragraph (b), no purported variation of this Agreement shall be
effective unless it is in writing and signed by or on behalf of each of the
parties.

 
 
(b)
Pursuant to Section 2(3)(a), Contracts (Rights of Third Parties) Act 1999, the
parties, in accordance with sub paragraph (a), may without limit or restriction
vary this Agreement or any provision of it which may be enforced by a third
party or otherwise amend this Agreement in such a way as to extinguish or alter
such third party's entitlement under any such provision without the consent of
that third party.


 
23

--------------------------------------------------------------------------------

 
 
15.5
Effect of Completion

 
Except to the extent already performed, all the provisions of this Agreement
shall, so far as they are capable of being performed or observed, continue in
full force and effect notwithstanding Completion.
 
15.6
Invalidity

 
To the extent that any provision of this Agreement is found by any court or
competent authority to be invalid, unlawful or unenforceable in any
jurisdiction, that provision shall:
 
 
(a)
be deemed not to be a part of this Agreement;

 
 
(b)
not affect the enforceability of the remainder of this Agreement; and

 
 
(c)
not affect the validity, lawfulness or enforceability of that provision in any
other jurisdiction.

 
15.7
Releases and waivers

 
 
(a)
The rights, powers and remedies conferred on any party by this Agreement and the
remedies available to any party are cumulative and are additional to any right,
power or remedy which it may have under general law or otherwise.

 
 
(b)
Any party may, in whole or in part, release, compound, compromise, waive or
postpone, in its absolute discretion, any liability owed to it or right granted
to it in this Agreement by any other party or parties without in any way
prejudicing or affecting its rights in respect of that or any other liability or
right not so released, compounded, compromised, waived or postponed.

 
 
(c)
No single or partial exercise, or failure or delay in exercising any right,
power or remedy by any party shall constitute a waiver by that party of, or
impair or preclude any further exercise of, that or any right, power or remedy
arising under this Agreement or otherwise.

 
15.8
Further assurance

 
After Completion, the Vendors shall execute such documents and take such steps
as the Purchaser may reasonably require to vest the full title to the Shares in
the Purchaser, to fulfil the provisions of this Agreement and to give the
Purchaser the full benefit of this Agreement.
 
15.9
Counterparts

 
 
(a)
This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart.

 
 
(b)
Each counterpart, when executed, shall be an original of this Agreement and all
counterparts shall together constitute one instrument.

 
15.10
Confidentiality

 
Each Vendor shall treat (and procure that each of its Vendor Associates shall
treat) as strictly confidential all information received or obtained as a result
of entering into or performing this Agreement which relates to the provisions or
subject matter of this Agreement, to any other party or to the negotiations
relating to this Agreement.
 
15.11
Default Interest

 
If any party defaults in the payment when due of any sum payable under this
Agreement (whether payable by agreement or by an order of a court or otherwise),
the liability of that party shall be increased to include interest on that sum
from the date when such payment was due until the date of actual payment at a
rate per annum of 2% above the base rate from time to time of NatWest Bank
PLC.  Such interest shall accrue from day to day and shall be compounded
annually.

 
24

--------------------------------------------------------------------------------

 
 
16.
Announcements

 
16.1
Except as provided in sub clause 16.2 (Announcements), no announcement, circular
or other communication (whether oral or written) concerning the terms of this
Agreement (or the transaction contemplated or referred to in it) shall be made
or issued by or on behalf of any of the parties without the prior written
consent of the Purchaser and the Vendors' Representatives, such consent not to
be unreasonably withheld or delayed.

 
16.2
Any announcement, circular or other communication made or issued by or on behalf
of any party which is required by law or the rules of any regulatory or
governmental body to which such party is subject, including, without limitation,
any stock exchange on which any securities of such party are listed, may be made
or issued by or on behalf of that party without consent if it has first sought
consent and given the other parties a reasonable opportunity to comment on the
subject matter and form of the announcement or circular (given the time scale
within which it is required to be released or despatched).

 
16.3
Nothing in this clause 16 (Announcements) shall restrict the Purchaser or any
other Purchaser Group Company from:

 
 
(a)
disclosing any and all required details of:

 
 
(i)
the transactions contemplated by this Agreement or any Agreed Form document;

 
 
(ii)
the Company or any Group Company; and/or

 
 
(iii)
the terms of this Agreement (including making a public filing of this
Agreement),

 
to or at the request of the Securities Exchange Commission or any other
regulatory or governmental body to which the Purchaser or any member of the
Purchaser's Group is subject, including, without limitation, any stock exchange
on which any securities of such Purchaser or member of the Purchaser's Group are
listed,
 
 
(b)
providing information regarding the acquisition of the Group to its
shareholders, provided that any such information does not contain any statement
of fact, opinion, belief or otherwise which is intended to adversely affect the
reputation or prospects of the Vendors; or

 
 
(c)
informing customers or suppliers of the acquisition of the Company by the
Purchaser after Completion, provided that any such information does not contain
any statement of fact, opinion, belief or otherwise which is intended to
adversely affect the reputation or prospects of the Vendors.

 
17.
Costs and expenses

 
17.1
Except as set out in sub-clause 17.2 (Costs and expenses) or otherwise expressly
provided in this Agreement, each party shall bear its own costs and expenses
incurred in the preparation, execution and implementation of this Agreement and
in respect of all corporate finance advice provided to it.

 
17.2
The Purchaser shall pay all stamp and other transfer duties and registration
fees applicable to any document to which it is a party and which arise as a
result of or in consequence of this Agreement.


 
 
25

--------------------------------------------------------------------------------

 
 
18.
Payments

 
18.1
Save as expressly provided to the contrary in this Agreement and subject to sub
clause 18.2 (Payments):

 
 
(a)
any payment to be made pursuant to this Agreement by the Purchaser to the
Vendors shall be made to the Vendors' Solicitors' Account;

 
 
(b)
any payment to be made pursuant to this Agreement by the Vendors to the
Purchaser shall be made to the Purchaser's bank account details of which will be
provided by the Purchaser to the Vendors Representatives in writing;

 
 
(c)
payment under sub clauses (a) and/or (b) shall be in immediately available funds
by electronic transfer on the due date for payment.  Receipt of the amount due
shall be an effective discharge of the relevant payment obligation; and

 
 
(d)
if any sum due for payment is not paid on its due date in accordance with this
Agreement, default interest shall accrue in accordance with sub clause 15.11
(Default Interest).

 
18.2
The Initial Cash Consideration shall be satisfied by payment to the Vendors'
Solicitors whose receipt on behalf of the Shareholders shall be good discharge
of the obligation to make the relevant payment and the Purchaser shall not be
obliged to enquire as to the due apportionment thereof as between the
Shareholders.

 
19.
Notices

 
19.1
Any notice to a party under this Agreement shall be in writing signed by or on
behalf of the party giving it and shall, unless delivered to a party personally,
be left at, or sent by prepaid first class post, prepaid recorded delivery to
the address of the party as set out in Part 2 of Schedule 1 or as otherwise
notified in writing from time to time.  For this purpose, any party not
ordinarily resident in the United Kingdom shall maintain an address for service
within the United Kingdom.

 
19.2
Except as referred to in sub clauses 19.3 and 19.4 (Notices), a notice shall be
deemed to have been served:

 
 
(a)
at the time of delivery if delivered personally; and

 
 
(b)
48 hours after posting in the case of an address in the United Kingdom and 96
hours after posting for any other address.

 
19.3
If the deemed time of service is not during normal business hours in the country
of receipt, the notice shall be deemed served after the opening of business on
the next Business Day of that country.

 
19.4
The deemed service provisions set out in sub clause 19.2 (Notices) shall not
apply to a notice served by post, if there is a national or local suspension,
curtailment or disruption of postal services which affects the collection of the
notice or is such that the notice cannot reasonably be expected to be delivered
within 48 hours or 96 hours (as appropriate) after posting.

 
19.5
In proving service it shall be sufficient to prove:

 
 
(a)
in the case of personal service, that it was handed to the party or delivered to
or left in an appropriate place for receipt of letters at its address; and

 
 
(b)
in the case of a letter sent by post, that the letter was properly addressed,
stamped and posted.

 
19.6
A party shall not attempt to prevent or delay the service on it of a notice
connected with this Agreement.

 
20.
Governing law and jurisdiction

 
20.1
This Agreement and any dispute, claim or obligation (whether contractual or non
contractual) arising out of or in connection with it, its subject matter or
formation shall be governed by English law.

 
20.2
The parties irrevocably agree that the English courts shall have exclusive
jurisdiction to settle any dispute or claim (whether contractual or non
contractual) arising out of or in connection with this Agreement, its subject
matter or formation.

 
In witness whereof the parties or their duly authorised representatives have
executed this Agreement as a deed and delivered it at the date first appearing
at the head of this Agreement.
 

 
26

--------------------------------------------------------------------------------

 


Schedule 1
 
Part 1
 
(The Shareholders)
 
PART A The BPE Vendors
 
Names
Company number
(where relevant)
Address or Registered Office
Country of incorporation
(where relevant)
Number of Shares
Consideration (%)
Initial Cash
Consideration
Limit of Liability for the purposes of paragraph 1 of Schedule 5 (£)
Clink Street Nominees Limited
2223016
1 Churchill Place, London E14 5HP
England and Wales
25,828 B ordinary
2.583%
£59,107.28
£59,107.28
Eurovent Societe Civile
 
Centre d'affaires, Paris-Trocadero 112 avenue kleber, F-75116, Paris
France
553 B ordinary
0.055%
£1,265.54
£20,083.64
Barclays Private Equity European Fund A
 
5 The North Colonnade, Canary Wharf, London  E14 4BB
-
139,592 B ordinary
13.959%
£319,455.78
£5,068,276.76
Barclays Private Equity European Fund B
 
5 The North Colonnade, Canary Wharf, London  E14 4BB
-
66,253 B ordinary
6.625%
£151,619.75
£2,405,489.57
Barclays Private Equity European Fund C
 
5 The North Colonnade, Canary Wharf, London  E14 4BB
-
47,392 B ordinary
4.739%
£108,456.42
£1,720,678.11

Barclays Private Equity European Fund D
 
5 The North Colonnade, Canary Wharf, London  E14 4BB
-
26,372 B ordinary
2.637%
£60,352.23
£957,505.62
Barclays Private Equity PVLP Limited Partnership
 
5 The North Colonnade, Canary Wharf, London  E14 4BB
-
69,487 B ordinary
6.949%
£159,020.75
£3,227,823.20
Barclays Industrial Investments Limited
1444637
1 Churchill Place, London E14 5HP
England and Wales
158,878 B ordinary
15.888%
£363,591.72
£6,990,362.76
Barclays Private Equity European Fund GmbH & Co KG
 
AM Platzl 480331 Munchen, Germany
-
4,739 B ordinary
0.474%
£10,845.18
£172,073.62
BPE European Partner LP
 
50 Lothian Road, Edinburgh
-
1,818 B ordinary
0.182%
£4,160.49
£65,992.43
Parallel Venture Nominees No 2 Limited
 
49 St James's Street, London SW1A 1JT
England and Wales
4,088 B ordinary
0.409%
£9,355.37
£9,355.37



 

 
27

--------------------------------------------------------------------------------

 

PART B: The Warrantors
 
Names
Address
Number of Shares
Consideration (%)
Initial Cash Consideration
Limit of Liability for the purposes of paragraph 1 of Schedule 5 (£)
Limit of Liability for the purposes of paragraph 2(i) of Schedule 5 (£)
Adam Peter McQuilkin
Jack's Barn, Norwell Woodhouse, Newark, Nottinghamshire NG23 6NG
70,000 A ordinary
7%
£160,194.74
£144,175.27
£4,175.27
Roy Smith
Silver Thatch, Silver Street Hordle, Lymington, Hampshire SO41 6DF
140,000 A ordinary
14%
£320,389.49
£288,350.54
£8,350.54
John Anthony Willis
3 Shepherds Way, Everton, Nr Lymington, Hampshire SO41 0DB
55,000 A ordinary
5.5%
£125,867.30
£90,624.46
£0



PART C: Terry Watson
 
Names
Address
Number of Shares
Consideration (%)
Initial Cash Consideration
Limit of Liability for the purposes of paragraph 1 of Schedule 5 (£)
Terence Watson
1 Dawnway Drive, Swarland, Northumberland NE65 9BA
75,000 A ordinary
7.5%
£171,637.23
£123,578.80


 
28

--------------------------------------------------------------------------------

 

PART D: The Other Shareholders
 
Names
Address
Number of Shares
Consideration (%)
Initial Cash Consideration
Julie Thornley
Ashdene, 30 Main Road, Colden Common, Winchester, Hampshire SO21 1RR
10,000 A Ordinary
1%
£22,884.96
Steve Verdin
33 Glebe Villas, Hove, East Sussex BN3 5SL
5,000 A Ordinary
0.5%
£11,442.48



 
PART E: The Legacy Shareholders
 
Names
Address
Number of Shares
Consideration (%)
Initial Cash Consideration
Christos George Lambrianos
27 Mavromichali Street, Filothei, Athens 152-37 Greece
25,000 C ordinary
2.5%
£57,212.41
Gilbert Marcus Filshie
The End House, Pembroke Drive, Mapperley Park, Nottingham NG35 BG
25,000 C ordinary
2.5%
£57,212.41
The West Corporation (as trustees of The McQuilkin Family Settlement)
PO Box 16, Analyst House, 20-26 Peel Road, Douglas, Isle of Man
25,000 C ordinary
2.5%
£57,212.41
Appleby Trust Jersey Limited (as trustees of The Bedfordview Trust)
PO Box 207, Piermont House, 33-35 Piermont Road, St Helier, Jersey, Channel
Islands JE1 1BD
25,000 C ordinary
2.5%
£57,212.41


 
29

--------------------------------------------------------------------------------

 

Part 2
 
(Addresses for service)
 


 


 
Name of party
Address for service
Marked for the attention of
Each Vendor
As above
The relevant Vendor
Vendors' Representatives
Roy Smith – As above
Phil Griesbach – Barclays Private Equity Ltd
4th Floor Bank House
8 Cherry Street
Birmingham B2 5AZ
Roy Smith, Phil Griesbach
Warrantors' Representative
Roy Smith – As above
Copied to Phil Griesbach – As above
 
Purchaser
7043 South 300 West, Midvale, Utah 84047 USA
Kevin Cornwell



 

 
30

--------------------------------------------------------------------------------

 


AGREED FORM

 


Schedule 2
 
Part 1
 
(The Company)
 
Company name
Femcare Group Limited
Registered number
05147637
Date of incorporation
08/06/2004
Place of incorporation
United Kingdom
Address of registered office
Stuart Court, Spursholt Place Salisbury Road, Romsey Hampshire SO51 6DJ
Issued share capital
£10,000 divided into
355,000 A ordinary shares of £0.01 each;
545,000 B ordinary shares of £0.01 each; and
100,000 C ordinary shares of £0.01 each
Charges
Lloyds TSB Bank plc – Omnibus Guarantee and Set-Off Agreement – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
 
Lloyds TSB Bank plc – Debenture – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
Directors
Adam Peter McQuilkin
Roy Smith
Terence Watson
John Anthony Willis
Secretary
John Anthony Willis
Accounting reference date
31 March
Auditors
Deloitte LLP
Tax residence
United Kingdom

 

 
1

--------------------------------------------------------------------------------

 


AGREED FORM

 

Part 2
 
(The Group Companies)
 
Company name
Femcare Distribution Limited
Registered number
04329399
Date of incorporation
27/11/2001
Place and jurisdiction of incorporation
United Kingdom
Address of registered office
Stuart Court, Spursholt Place Salisbury Road, Romsey Hampshire SO51 6DJ
Issued share capital
£800 divided into 800 ordinary shares of £1 each
Charges
Lloyds TSB Bank plc – Debenture Deed – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
 
Lloyds TSB Bank plc – Omnibus Guarantee and Set-Off Agreement – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
Directors
Adam Peter McQuilkin
Roy Smith
Secretary
John Anthony Willis
Accounting reference date
31 March
Auditors
Deloitte LLP
Tax residence
United Kingdom
Shareholder(s)
Femcare Group Limited



 
 
2

--------------------------------------------------------------------------------

 


AGREED FORM

 


 
Company name
Femcare Limited
Registered number
01650215
Date of incorporation
12/07/1982
Place and jurisdiction of incorporation
United Kingdom
Address of registered office
Stuart Court, Spursholt Place Salisbury Road, Romsey Hampshire SO51 6DJ
Issued share capital
£8000 divided into 8000 ordinary shares of £1 each
Charges
Lloyds TSB Bank plc – Debenture Deed – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
 
Lloyds TSB Bank plc – Omnibus Guarantee and Set-Off Agreement – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
Directors
Adam Peter McQuilkin
Roy Smith
Secretary
John Anthony Willis
Accounting reference date
31 March
Auditors
Deloitte LLP
Tax residence
United Kingdom
Shareholder(s)
Femcare (Holdings) Limited

 

 
3

--------------------------------------------------------------------------------

 


AGREED FORM

 


 
Company name
Femcare Urology Limited
Registered number
03851251
Date of incorporation
30/09/1999
Place and jurisdiction of incorporation
United Kingdom
Address of registered office
Stuart Court, Spursholt Place Salisbury Road, Romsey Hampshire SO51 6DJ
Issued share capital
£1 divided into 1 ordinary share of £1 each
Charges
Lloyds TSB Bank plc – Debenture Deed – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
 
Lloyds TSB Bank plc – Omnibus Guarantee and Set-Off Agreement – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
Directors
Adam Peter McQuilkin
Roy Smith
Secretary
John Anthony Willis
Accounting reference date
31 March
Auditors
Deloitte LLP
Tax residence
United Kingdom
Shareholder(s)
Femcare (Holdings) Limited



 
 
4

--------------------------------------------------------------------------------

 


AGREED FORM

 


 
Company name
Femcare (Holdings) Limited
Registered number
03788956
Date of incorporation
14/06/1999
Place and jurisdiction of incorporation
United Kingdom
Address of registered office
Stuart Court, Spursholt Place Salisbury Road, Romsey Hampshire SO51 6DJ
Issued share capital
£8000 divided into 2,000 ordinary A shares of £1 each, 2,000 ordinary B shares
of £1 each, 2,000 ordinary C shares of £1 each and 2,000 ordinary D shares of £1
each
Charges
Lloyds TSB Bank plc – Mortgage – all monies due.
Created 01/10/2001.
Registered 06/10/2001.
 
Lloyds TSB Bank plc – Debenture – all monies due.
Created 27/08/2004.
Registered 04/09/2004.
Directors
Adam Peter McQuilkin
Roy Smith
Secretary
John Anthony Willis
Accounting reference date
31 March
Auditors
Deloitte LLP
Tax residence
United Kingdom
Shareholder(s)
Percheron Limited : 2,000 ordinary A shares
Femcare Group Limited: 2,000 ordinary B shares, 2,000 ordinary C shares  + 2,000
ordinary D shares



 
 
5

--------------------------------------------------------------------------------

 


AGREED FORM

 


 
Company name
Femcare Nikomed Limited
Registered number
02301779
Date of incorporation
03/10/1988
Place and jurisdiction of incorporation
United Kingdom
Address of registered office
Stuart Court, Spursholt Place Salisbury Road, Romsey Hampshire SO51 6DJ
Issued share capital
£29,520 divided into 29,520 ordinary shares of £1 each
Charges
Lloyds TSB Bank plc – Single Debenture.
Created 29/11/1989.
Registered 30/11/1989.
 
Lloyds TSB Commercial Finance Limited – All asset debenture deed .
Created 26/04/2002.
Registered 27/04/2002.
 
Lloyds TSB Bank plc – Debenture.
Created 27/08/2004.
Registered 04/09/2004.
 
Lloyds TSB Bank plc – Omnibus Guarantee and Set-Off Agreement.
Created 27/08/2004.
Registered 04/09/2004.
Directors
Adam Peter McQuilkin
Roy Smith
John Anthony Willis
Secretary
John Anthony Willis
Accounting reference date
31 March
Auditors
Deloitte LLP
Tax residence
United Kingdom
Shareholder(s)
Femcare Distribution Limited: 14,464 ordinary shares of £1 each and Femcare
(Holdings) Limited: 15,056 ordinary shares of £1 each



 
 
6

--------------------------------------------------------------------------------

 
 
 
AGREED FORM
 
 
Company name
Percheron Limited
Registered number
083581C
Date of incorporation
20/02/1997
Place and jurisdiction of incorporation
Isle of Man
Address of registered office
Analys House, 20-26 Peel Road, Douglas, Isle of Man IM99 1AP
Issued share capital
£2 divided into 2 ordinary shares of £1 each
Charges
Lloyds TSB Bank plc – Debenture.
Created 27/08/2004.
Registered 04/09/2004.
Directors
Adam Peter McQuilkin
Roy Smith
Secretary
Roy Smith
Accounting reference date
31 March
Auditors
West Corporation Limited
Tax residence
United Kingdom
Shareholder(s)
Femcare Group Limited



 
 
7

--------------------------------------------------------------------------------

 


AGREED FORM

 

 
Company name
Femcare Australia Pty Limited
Registered number
094718911
Date of incorporation
10/10/2000
Place and jurisdiction of incorporation
New South Wales, Australia
Address of registered office
C/-T.E. Gibbs & Co Pty Limited, Level 5, 20-24 Wentworth Street, Parramatta, NSW
2150
Issued share capital
AUS$1 divided into 1 ordinary share of AUS$1
Charges
None
Directors
Adam Peter McQuilkin
Roy Smith
Terrence Gibbs
Secretary
Roy Smith
Accounting reference date
31 March
Auditors
PKF
Tax residence
New South Wales, Australia
Shareholder(s)
Femcare (Holdings) Limited


 
 
8

--------------------------------------------------------------------------------

 


AGREED FORM

 

Schedule 3

 
(The Properties)
 
Part 1
 
(Freehold Property)
 
Freehold property
 
None
 
Part 2
 
(Leasehold Properties)
 
Leasehold properties
 
Address
Date and Parties
Term
Authorised User
Current Rental
Rent Reviews
Spursholt Farm Buildings, Broadlands, Romsey
19.10.2009
(1) Baron Banbourne (2) Femcare-Nikomed Limited
From 20.12.09 to 31.3.13
Light industrial
£72,000 rising to £74,000 at 1.4.2011 and £76,000 at 1.4.2012
None
Unit 2 Fenacre Business Park, Romsey
(1) Warwick Mantel Property Partnership (2) Femcare-Nikomed Limited
Initial term of one year, the terminable on 6 months' notice. Term expressed to
be for 5 years from 1 March 2011
B8
£11,000 for first year then £12,000 for second and third years
Review at end of third year.
Unit 2 Moorside Point, Moorside Road, Winnal, Winchester
1.04.2009
(1) Warren & Son Limited (2) Femcare Limited
01.04.09 to 31.03.11
 
£37,000
Unknown



 
Part 3
 
(Tenancies)
 
Tenancies
 
None
 

 
9

--------------------------------------------------------------------------------

 


AGREED FORM

 

Schedule 4
 
(Non Tax Warranties)
 
In accordance with sub clause 9.4 (Warranties), unless the context otherwise
permits or requires, each of the Warranties given by or relating to the Company
shall be deemed to be given by or relate to all Group Companies (or each or any
of them as the context requires) and any reference to the Company in a Warranty
shall be deemed to be a reference to all Group Companies (or each or any of them
as the context requires).
 
The Vendors
 
1
Arrangements with Vendor Associates

 
Save in relation to employment and consultancy contracts in relation to each
Vendor which have been Disclosed, there are no contracts, arrangements or
liabilities, actual or contingent, outstanding or remaining in whole or in part
to be performed between the Company and any Vendor Associate.
 
2
Other interests of any Vendor Associate

 
No Warrantor or so far as the Warrantors are aware no Vendor has or intends to
acquire any interest, direct or indirect, in any business which has a close
trading relationship with or which competes or is likely to compete with the
Restricted Business and, so far as the Vendors are aware, no Vendor Associate
has or intends to do so.
 
3
Nomination agreements

 
There is no nomination or other agreement, arrangement or commitment outstanding
pursuant to which any person (other than the Vendors in relation to the Shares
held by them respectively) is entitled to enjoy or exercise all or any rights of
any kind in relation to the Shares pursuant to Section 145, CA2006 or the
articles of association of the Company.
 
Share capital
 
4
Transfers at an undervalue and preferences

 
None of the share capital of the Company (including the Shares) was, or
represents assets which were, the subject of a transfer at an undervalue or of a
preference, within the meaning of Sections 238, 239, 339 or 340, Insolvency Act
1986.
 
5
Changes to share capital

 
5.1
The Company has not at any time:

 
 
(a)
reduced its share capital;

 
 
(b)
redeemed any share capital;

 
 
(c)
purchased any of its shares; or

 
 
(d)
forfeited any of its shares.

 
6
Brokerage, commission and other fees

 
No person is entitled to receive from the Company any introduction fee,
brokerage or other commission in connection with the sale of the Shares.
 

 
10

--------------------------------------------------------------------------------

 


AGREED FORM

 

7 
Interests in undertakings

 
7.1
Schedule 2 contains details of all Group Companies.

 
7.2
The Company does not have a participating interest (as defined in paragraph 11
of Schedule 10 of The Large and Medium sized Companies and Groups (Accounts and
Directors' Report) Regulations 2008) in any undertaking or in the share capital
of any body corporate which is not a Group Company nor has it agreed to acquire
such an interest.

 
7.3
The Company does not hold nor does it have any liability in respect of any share
or any right or obligation to subscribe for, or to convert any security into, a
share, which, as the case may be, is not fully paid up or which carries any
liability.

 
7.4
Apart from this Agreement, there is no agreement, arrangement or commitment
outstanding which calls for the allotment, issue or transfer of, or accords to
any person the right to call for the allotment, issue or transfer of, any share
or loan capital of the Company.

 
7.5
The Company does not reside, operate or have any branch, agency, place of
business or establishment outside England & Wales.

 
7.6
The Company and each Group Company is incorporated and validly subsisting under
the laws of its country of incorporation and is licensed or qualified to do
business under the laws of that country and neither the character nor the
location of the properties owned by the Company or any Group Company nor the
nature of the business conducted by it requires licensing or qualification under
the laws of any other country.

 
7.7
The Company has full corporate power to carry on its business and to own and
operate its assets, properties and business as now carried on and owned and
operated.

 
Corporate matters
 
8
Insolvency

 
8.1
No order has been made, no resolution has been passed, no petition presented, no
meeting convened for the winding up of the Company or for a provisional
liquidator to be appointed in respect of the Company and the Company has not
been a party to any transaction which could be avoided in a winding up.

 
8.2
No administration order has been made and no petition for one has been presented
in respect of the Company.

 
8.3
No administrator, receiver or administrative receiver has been appointed in
respect of the Company or any of its assets.

 
8.4
The Company is not insolvent, has not failed nor is unable to pay, nor has no
reasonable prospect of being unable to pay, any of its debts as they fall due,
within the meaning of Section 123, Insolvency Act 1986.

 
8.5
No voluntary arrangement has been proposed under Sections 1, 256A or 263A,
Insolvency Act 1986 in respect of the Company and the Company has not made or
proposed any arrangement or composition with its creditors or any class of them.

 
8.6
No distress, execution or other process has been levied on the Company's assets
or action taken to repossess goods in the possession of the Company.

 
8.7
No unsatisfied judgment is outstanding against the Company and no demand has
been served on the Company under Section 123(1)(a), Insolvency Act 1986.

 

 
11

--------------------------------------------------------------------------------

 


AGREED FORM

 

8.8
The Company is not an insolvent person within the meaning of any Applicable Law.

 
8.9
No event analogous to any referred to in sub paragraphs 8.1 to 8.8 (inclusive)
has occurred anywhere in the world.

 
9
Statutory books and documents filed

 
9.1
The statutory books, including all registers and minute books, of the Company
have been properly kept and are up to date and contain a materially accurate and
complete record of the matters with which those books should deal in accordance
with Applicable Law.

 
9.2
All documents which should have been delivered by the Company to the Registrar
of Companies in England and Wales or any relevant authority charged with
maintaining a companies registry under Applicable Law are materially complete
and accurate and have been properly so delivered and the Company is not
registered for the PROOF (PROtected Online Filing) scheme at Companies House.

 
9.3
The copy of the articles of association of the Company that has been Disclosed
has embodied in it or annexed to it a copy of each resolution as referred to in
Section 380, CA1985 and Section 29, CA2006 or as required under Applicable Law,
and is accurate and complete in all respects.

 
9.4
Since the Accounts Date the members of the Company in general meeting, or of any
class of them, have not passed any resolution other than resolutions relating to
the ordinary business of annual general meetings.

 
Information
 
10
Accuracy and adequacy of information

 
10.1
The information contained in schedule 2 is accurate and complete and is not
misleading because of any omission or ambiguity.

 
Accounts
 
11
Preparation and contents of the Accounts

 
11.1
The Accounts:

 
 
(a)
have been prepared in accordance with the requirements of all relevant statutes
and generally accepted United Kingdom accounting practices including, without
limitation, all applicable Financial Reporting Standards issued by the
Accounting Standards Board, Statements of Standard Accounting Practice issued by
the Institute of Chartered Accountants of England and Wales and Statements from
the Urgent Issues Task Force current at the Accounts Date and, where the
accounting practice used to prepare the Accounts differs from those applicable
in previous financial periods, the effect of any such difference has been
disclosed;

 
 
(b)
have been audited by a statutory or certified auditor (as applicable) who has
rendered an auditor's certificate without qualification; and

 
 
(c)
have been duly filed in accordance with the CA2006.

 
11.2
Without prejudice to the generality of sub paragraph 11.1:

 
 
(a)
the Accounts:

 
 
(i)
give a true and fair view of the state of affairs of the Company at the Accounts
Date and the profits or losses of the Company for the financial period ending on
that date in accordance with the relevant financial reporting framework;


 
12

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
 
(ii)
contain proper provision or reserve for all liabilities and for all capital and
revenue commitments of the Company as at the Accounts Date;

 
 
(iii)
disclose all the assets of the Company as at the Accounts Date and none of the
values placed in the Accounts on any of those assets was in excess of its market
value at the Accounts Date;

 
 
(iv)
make proper provision for bad and doubtful debts;

 
 
(v)
do not include any figure which is referable to the value of an intangible
asset; and

 
 
(vi)
make proper provision for depreciation of the fixed assets of the Company having
regard to their original cost and life.

 
 
(b)
in the Accounts:

 
 
(i)
in valuing work in progress, no value was attributed in respect of eventual
profits and adequate provision was made for such losses as were at the time of
signature of the Accounts by directors of the Company reasonably foreseeable as
arising or likely to arise; and

 
 
(ii)
slow moving stock was written down appropriately, redundant, obsolete,
obsolescent or defective stock was wholly written off and the value attributed
to any other stock did not exceed the lower of cost (on a first in first out
basis) and net realisable value (or replacement value) at the Accounts Date.

 
11.3
The profits and losses of the Company shown in the Accounts were not, save as
disclosed in the Accounts or in any note accompanying them, affected by any
transactions entered into otherwise than on normal commercial terms nor, to any
material extent affected by any extraordinary, exceptional, unusual or non
recurring income, capital gain or expenditure or by any other factor known to
the Warrantors rendering any such profit or loss for such period exceptionally
high or low.

 
11.4
The audited profit and loss accounts and the audited balance sheets contained in
the Accounts were prepared on a consistent basis with each other.

 
11.5
Except for obligations and liabilities reflected in the Accounts, the Company
has no off balance sheet obligation or liability of any nature (matured or
unmatured, fixed or contingent) to, or any financial interest in, any third
party or entities, the purpose or effect of which is to defer, postpone, reduce
or otherwise avoid or adjust the recording of debt expenses incurred by the
Company.

 
11.6
There are no significant deficiencies or material weaknesses in the design or
operation of the Company's internal financial processes which could adversely
affect the Company’s ability to record, process, summarise and report financial
data taking into account the turnover and size of the Company.

 
11.7
There has been no change in the Company's accounting policies in the last three
years except as described in the Accounts.

 
12
Accounting records

 
12.1
The accounting records of the Company comply with the requirements of Sections
221 and 222, CA1985, or, as the case may be, Sections 386 and 388, CA2006
(whichever provision is applicable to the Company at the relevant time), do not
contain or reflect any material inaccuracy or discrepancy and present and
reflect in accordance with generally accepted accounting principles and
standards the financial position of and all transactions entered into by the
Company or to which it has been a party.

 

 
13

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
12.2
All relevant financial books and records of the Company are in its possession or
otherwise under its direct control.

 
12.3
Where any of the records of the Company are kept on computer, the Company:

 
 
(a)
is the owner of all hardware and all software necessary to enable it to use the
records as they have been used in its business;

 
 
(b)
does not share any hardware or software relating to the records with any person;
and

 
 
(c)
maintains adequate back up records and support in the event of any fault or
failure of such computer hardware and/or software.

 
13
Management Accounts

 
13.1
The Management Accounts have been carefully prepared on a basis consistent with
the Accounts, reflect with material accuracy the trading position of the Company
as at their date and for the period to which they relate, and are not affected
by any extraordinary, exceptional, unusual or non recurring income, capital gain
or expenditure or by any other factor known by the Warrantors rendering profits
or losses for the period covered exceptionally high or low.

 
14
Events since the Accounts Date

 
14.1
Since the Accounts Date there has been no material adverse change in:

 
 
(a)
the financial or trading position of the Company;

 
 
(b)
the value of assets or amount of liabilities of the Company as at Completion as
compared with the position disclosed in the Accounts save for where any change
is as a result of:

 
 
(i)
the writing down of assets through depreciation and/or amortisation; or

 
 
(ii)
the accrual of interest on the BPE Debt or Loan Notes; or

 
 
(c)
the turnover, direct or indirect expenses or the margin of profitability of the
Company as compared with the position disclosed in the Accounts for the
equivalent period of the previous financial year.

 
14.2
Since the Accounts Date, the Company has carried on its business in the ordinary
course and without material interruption or alteration in the nature or scope of
the business of the Company, so as to maintain it as a going concern, and paid
its creditors in the ordinary course and within the credit periods agreed with
such creditors on a consistent basis.

 
14.3
Since the Accounts Date, no supplier of the Company with an annual spend in
excess of £100,000 has ceased or restricted supplies or threatened so to do,
there has been no loss or material curtailment of the business transacted by the
Company with any customer which at any time in the preceding financial year
represented 2.5% or more of the turnover of the Company and the Warrantors are
not aware of any circumstances likely to give rise to any of the above.

 
14.4
Since the Accounts Date, the Company has not:

 

 
14

--------------------------------------------------------------------------------

 


AGREED FORM

 


 
(a)
incurred or committed to incur capital expenditure in excess of £50,000;

 
 
(b)
acquired or agreed to acquire:

 
 
(i)
any asset for a consideration higher than its market value at the time of
acquisition or otherwise than in the ordinary course of business; or

 
 
(ii)
any business or substantial part of it or any share or shares in a body
corporate;

 
 
(c)
disposed of, or agreed to dispose of, any of its assets except in the ordinary
course of business and for full value;

 
 
(d)
repaid wholly or in part any loan except upon the due date or dates for
repayment; or

 
 
(e)
declared, made or paid any distribution of profit.

 
14.5
None of the debts included in the Accounts or any of the debts subsequently
arising has been the subject of factoring by the Company and the Warrantors are
not aware of any circumstances which could result in any presently outstanding
debt in excess of £15,000 not being paid in full.

 
14.6
The Company has no material liabilities, obligations or commitments (whether
absolute or contingent), except  those which are properly shown, provided for or
reserved against in the Accounts or the Management Accounts.

 
15
Auditor's liability limitation agreements

 
The Company has not at any time entered into a liability limitation agreement
(as such is defined in Section 534, CA2006) with its auditors and there is no
arrangement or agreement in place to do so.
 
Finance and working capital
 
16
Financial commitments and borrowings

 
16.1
Details of all overdraft, loan and other financial facilities in the nature of
borrowing available to the Company and the amounts outstanding under them at the
close of business on the day preceding the date of this Agreement have been
Disclosed and none of the Warrantors nor the Company has done anything, or
omitted to do anything, as a result of which the continuance of or availability
of funds under any of those facilities might be affected or prejudiced.

 
16.2
The Company is not a party to, nor has agreed to enter into, any lending, or
purported lending, agreement or arrangement (other than agreements to give
credit in the ordinary course of its business).

 
16.3
The Company is not exceeding any borrowing limit imposed upon it by its bankers,
other lenders or its articles of association nor has the Company entered into
any commitment or arrangement which might lead it so to do.

 
16.4
No overdraft or other financial facilities available to the Company are
dependent upon the guarantee of or security provided by any other person.

 
16.5
No event has occurred or been alleged in writing (including by electronic mail)
to the Company which is or, with the passing of any time or the giving of any
notice, certificate, declaration or demand, would become an event of default
under, or breach of, any of the terms of any loan capital, borrowing, debenture
or financial facility of the Company or which would entitle any person to call
for repayment prior to normal maturity.

 

 
15

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
16.6
The Company is not, nor has it agreed to become, bound by any guarantee,
indemnity, surety or similar commitment.

 
16.7
The Company does not have any credit cards in issue in its own name or that of
any officer or employee of the Company or any person connected with any officer
or employee.

 
16.8
The Company has not received any grants, allowances, loans or financial aid of
any kind from any government department or other board, body, agency or
authority which may become liable to be refunded or repaid in whole or in part.

 
16.9
The Company has not engaged in financing of a type which is not required to be
or has not been shown or reflected in the Accounts.

 
16.10
The Company has no outstanding obligations in respect of a derivative
transaction, including but not limited to, any foreign exchange transaction
other than under any derivative transaction that has been Disclosed.

 
Insurances
 
17
Insurance cover

 
17.1
Complete and accurate details of all insurances and indemnity policies in
respect of which the Company has an interest are attached to the Disclosure
Letter.

 
17.2
All of the insurance policies maintained by the Company are valid and
enforceable and all premiums due have been paid.  There are no outstanding
claims or so far as the Warrantors are aware circumstances likely to give rise
to a claim under such insurance policies or which would be required to be
notified to the insurers and nothing has been done or omitted to be done which
has made or could make any of the policies void or voidable or so far as the
Warrantors are aware as a result of which the renewal of any such policy might
be refused or the premiums due in respect of them may be liable to be increased.

 
17.3
Completion shall not have the effect of terminating, or entitling any insurer to
terminate cover under any such insurance.

 
18
Insurance claims

 
There are no claims outstanding or which have been threatened in writing
(including by electronic mail) or so far as the Warrantors are aware pending
against the Company which are not fully covered by insurance.
 
Trading and contracts
 
19
Contracts and commitments

 
19.1
All contracts, agreements, transactions or obligations (including, in each case,
confirmation of whether such is with a client, supplier or otherwise, as
applicable) requiring in relation to its discharge any payment in excess of
£250,000 to which the Company is a party are Disclosed.

 
19.2
The Company is not a party to any Material Contract which:

 
 
(a)
has or is expected to have materially adverse consequences in terms of
expenditure or revenue;

 
 
(b)
relates to matters outside its ordinary business or was not entered into on
arms' length terms;

 

 
16

--------------------------------------------------------------------------------

 


AGREED FORM

 

 
(c)
can be terminated in the event of any change in the underlying ownership or
control of it;

 
 
(d)
cannot readily be fulfilled or performed by it on time without material
expenditure outside the ordinary course of business;

 
 
(e)
cannot be terminated, without giving rise to any liabilities on it, by it giving
3 months' notice or less;

 
 
(f)
is a customer contract and known to be likely to result in a loss to it on
completion of performance; or

 
 
(g)
is subject to a notice of termination which is outstanding.

 
19.3
The Company is not party to a distributor agreement which is subject to a notice
of termination which is outstanding.

 
19.4
The Company has not outstanding any bid, tender, sale or service proposal which
is material in relation to its business or which, if accepted, would be likely
to result in a loss.

 
19.5
The Company has not granted any power of attorney or other such authority
(whether express or implied) which is still outstanding.

 
19.6
No act or omission by the Company has caused it to be in material default of any
Material Contract and the Warrantors are not aware of any actual, potential or
alleged breach, invalidity, grounds for termination, grounds for rescission,
grounds for avoidance or grounds for repudiation of, any Material Contract to
which the Company is a party.

 
19.7
A list of all of the Material Contracts is disclosed and no party to a Material
Contract has withdrawn or so far as the Warrantors are aware is considering
withdrawing from or not placing with the Company all or any part of the work
placed with the Company during the 12 months immediately preceding Completion.

 
19.8
No matter has arisen in respect of any Material Contract which, so far as the
Warrantors are aware, is or could be construed as a potential or actual breach
by any party thereto.

 
19.9
There have been no material or written (including by electronic mail) complaints
within the last two years made by any party to a Material Contract (a "Material
Customer" or a "Material Supplier", as applicable) in respect of any aspect of
any of the Material Contracts nor with regard to the performance of any agents
or sub contractors appointed by the Company to perform any part of any such
contract and the Company has received no notice of any default under any
contract to which it is a party.

 
19.10
Each Material Customer has promptly paid or procured the payment of any
remuneration or other amounts due to the Company.

 
19.11
Within the 12 months preceding the date of this Agreement no surcharges have
been levied or arisen with regard to any expenditure whether due to delay in
payment by any client or customer of any sums due in respect thereof or
otherwise.

 
19.12
No current Material Customer or Material Supplier has sought to negotiate a
material reduction (in the case of a Material Customer) or material increase (in
the case of a Material Supplier) or material change in the terms of remuneration
as contained in its contract with the Company.

 
19.13
There is not outstanding any contract or arrangement to which the Company is a
party and to which any director of the Company and/or any associate thereof is
or has been interested whether directly or indirectly.

 

 
17

--------------------------------------------------------------------------------

 


AGREED FORM

 

19.14
Neither the Company, nor, so far as the Warrantors are aware, any director,
officer, employee or agent of the Company, has directly or indirectly:

 
 
(a)
made any contribution, gift, bribe, rebate, payoff, influence payment, kickback
or other payment to any person or governmental or quasi governmental body,
regardless of form, whether in money, property, or services (other than
promotional gifts or corporate hospitality made in the ordinary course of
business):

 
 
(i)
to obtain favourable treatment in securing any contract;

 
 
(ii)
to pay for favourable treatment for any contract secured;

 
 
(iii)
to obtain special concessions or for special concessions already obtained for or
in respect of the Company; or

 
 
(iv)
in violation of any Applicable Law; or

 
 
(b)
established or maintained any fund or asset that has not been recorded in the
books and records of the Company.

 
20
Trading partners

 
20.1
The Company does not act or carry on business in partnership with any other
person and is not a member of any corporate or unincorporated body, undertaking
or association.

 
20.2
The Company is not a party to any joint venture agreement or arrangement or any
other agreement or arrangement under which it is to participate with any other
person in any business.

 
20.3
The Company is not a party to any agency, distributorship, licence or management
agreement nor is it a party to any contract or arrangement which restricts its
freedom to carry on its business in such manner as it may think fit in any part
of the world.

 
20.4
The Company is not, nor has it agreed to become, a party to an agreement or
arrangement for sharing commissions or other income.

 
21
Terms of trade

 
The Company has not given any guarantee or warranty (other than any implied by
law) or made any representation in respect of any product or services sold or
supplied by it nor has it accepted any liability to service, maintain, repair or
otherwise do or refrain from doing anything in relation to such goods or
services after they have been sold or supplied by it, except for those contained
in its standard conditions of trading, complete and accurate copies of which are
Disclosed.
 
22
Product liability

 
So far as the Warrantors are aware the Company has not manufactured, sold or
provided any product or service which does not comply in all material respects
with all Applicable Law, regulations or standards.  The Company has not
manufactured, sold or provided any product or service which is defective or
dangerous or not in accordance with any representation or warranty, express or
implied, given in respect of it or which, if such product were found to be
defective or dangerous, the liability associated with which would not be covered
under a policy of insurance of the Company.
 
23
Licences and consents

 
23.1
Complete and accurate details of all material licences, consents, permissions,
authorisations and approvals required by the Company (except in relation to the
Properties and Intellectual Property and any Regulatory Authorisations) for the
carrying on of its business have been Disclosed and all of them have been
obtained by it and are in full force and effect.

 

 
18

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
23.2
Other than any Regulatory Authorisations and other filings and notifications
required by Relevant Regulatory Authorities, which are covered by the warranties
in paragraph 24 below, all material reports, returns and information required by
law or as a condition of any licence, consent, permission, authorisation or
approval to be made or given to any person or authority in connection with the
business of the Company have been made or given to the appropriate person or
authority and there are no circumstances which reasonably indicate that any
material licence, consent, permission, authorisation or approval might not be
renewed in whole or in part or so far as the Warrantors are aware is likely to
be revoked, suspended or cancelled or which may confer a right of revocation,
suspension or cancellation.

 
24
Compliance with specific regulatory requirements relating to the Products

 
24.1
All Regulatory Authorisations held by the Group and issued by the appropriate
Regulatory Authority are in full force and effect.

 
24.2
The Group is in material compliance with the relevant regulatory requirements of
all competent Relevant Regulatory Authorities relating to the Products and the
Group has not received any notice or charge relating to the Products, which has
not been or is not being complied with or withdrawn, from such Regulatory
Authorities asserting any material violation of any such regulatory requirement.

 
24.3
The Group has all Regulatory Authorisations necessary for it to carry on its
business in the Products and in the jurisdictions as currently undertaken
including, but not limited to, the manufacture, importation, development,
marketing, distribution and sale of the Products (as applicable) and has made
all filings or registration with, and notifications to, all Relevant Regulatory
Authorities as are required to be made by the Group by the Relevant Regulatory
Authorities in relation to the Products.  .

 
24.4
In relation to the Products, no results have been obtained by the Group from any
laboratory, pre-clinical or clinical study which the Group has conducted or
procured to be conducted, or have relied upon to support an application for a
Regulatory Authorisation, which would seriously prejudice any application for,
or grant of, Regulatory Authorisation or any extension thereto.

 
24.5
There is no correspondence or documentation between, on the one hand, the Group
and, on the other hand, any Relevant Regulatory Authority relating to the
Group's regulatory compliance (which term shall include but is not limited to
compliance with Applicable Laws, site inspections, Product inspections,
Regulatory Authorisations and promotion of Products) which refer to any action
that  the Relevant Regulatory Authority is taking that would result in a
material fine, material civil or criminal liability or penalty being imposed
upon the Group relating to the Products (including injunction, seizure or
criminal prosecution) or that would result in any Regulatory Authorisation being
revoked, suspended, cancelled or not renewed.

 
24.6
The Company has in place quality systems that meet the requirements of BS EN ISO
13485: 2003 and BS EN ISO 9001: 2008 and all other relevant Applicable Laws and
requirements of the Relevant Regulatory Authorities, including without
limitation Title.21, Code of Federal Regulations section 820 (FDA).

 
25
The Products

 
25.1
So far as the Warrantors are aware all Products made by or on behalf of the
Group have been manufactured in accordance with BS EN ISO 13485: 2003 and all
Applicable Laws, and Relevant Regulatory Authority approved guidelines including
without limitation Title.21, Code of Federal Regulations section 820 (FDA).

 

 
19

--------------------------------------------------------------------------------

 


AGREED FORM

 

25.2
So far as the Warrantors are aware all laboratory studies, pre-clinical studies
and clinical studies relating to the Products which the Group has conducted or
procured to be conducted have been carried out in all material respects in
accordance with all  Applicable Laws, and the Relevant Regulatory Authority
approved guidelines including without limitation those set out in Title.21, Code
of Federal Regulations section 820 (FDA).

 
25.3
The Group holds complete and up-to-date Regulatory Dossiers in relation to each
type of Product (other than Products which it distributes for third parties).

 
25.4
To the extent required by Applicable Law or the regulatory requirements of
Relevant Regulatory Authorities in the jurisdictions where the Company currently
carries on its business, the Company has in place and operates compliant
procedures for monitoring and reporting (a) any malfunction, failure or
deterioration in the characteristics and/or performance of each Product, as well
as any inadequacy in the labelling or the instructions for use; and (b) any
technical or medical reason in relation to the characteristics or performance of
a device for the reasons referred to in subparagraph (a), leading to systematic
recall of devices of the same type by the manufacturer.

 
26
Competition and trade regulation law

 
26.1
So far as the Warrantors are aware the Company is not nor has it been a party to
any agreement, arrangement, understanding or concerted practice:

 
 
(a)
which infringes, or has infringed, any applicable competition law;

 
 
(b)
in respect of which any filing, registration or notification is, was or will be
required by any applicable competition law (whether or not the same has in fact
been made);

 
 
(c)
which is, or was, the subject of an investigation under any applicable
competition law; or

 
 
(d)
in connection with which it is or has been subject to any orders or directions,
or has given any undertakings or commitments or assurances under any applicable
competition law.

 
26.2
So far as the Warrantors are aware there is, and has been, no aspect of the
conduct of the business of the Company (including refusals or omissions to act,
and actions which constitute or may give rise to a concentration, merger or
similar transaction) in respect of which any of sub paragraphs 26.1(a) to
26.1(d) applies.

 
26.3
The Warrantors have no reason to believe that any action or investigation under
any applicable competition law is being or will be taken against the Company in
relation to any of its current activities.

 
26.4
The Company has not made or threatened to make any complaint against any other
person in relation to alleged infringements of any applicable competition law.

 
26.5
For the purposes of this paragraph 26, the term "applicable competition law"
means all competition law applicable to the business carried on by the Company,
whether of the United Kingdom, the European Union or any other jurisdiction, and
includes (but is not limited to) any applicable rules dealing with anti
competitive agreements, arrangements or practices, abuse of dominant position,
state aid, public procurement or merger control, and the requirements of any
special regulatory regime to which the business carried on by the Company may be
subject in any area of its activities.

 
27
Compliance with law

 
27.1
The business of the Company in the United States, the Commonwealth and Europe
has at all times been conducted in accordance with all material applicable laws,
regulations, orders and byelaws and so far as the Warrantors are aware, the
business of the Company which is carried on in other territories is conducted in
accordance with all applicable laws, regulations, orders, byelaws.

 

 
20

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
27.2
The Company has not committed nor is it liable for, and no claim has been or, so
far as the Warrantors are aware, shall be made that it has committed or is
liable for, any criminal, illegal, unlawful or unauthorised act or breach of any
obligation or duty whether imposed by or pursuant to Applicable Law or
otherwise.

 
27.3
So far as the Warrantors are aware, no investigation or inquiry is being, or has
been, conducted by and the Warrantors have not received any request for
information from any Governmental Authority in respect of its affairs and, so
far as the Warrantors are aware, there are no circumstances which would give
rise to such investigation, inquiry or request.

 
27.4
None of the activities, contracts or rights of the Company is ultra vires,
unauthorised, invalid or unenforceable or in breach of any contract or covenant
and all documents whose enforcement it may be interested in are valid.

 
28
Litigation and disputes

 
28.1
Except for actions to recover any debt incurred in the ordinary course of the
business owed to the Company where each individual debt and its costs
outstanding amount to less than £10,000:

 
 
(a)
neither the Company nor any person for whose acts the Company may be liable is
engaged in any litigation, arbitration, administrative or criminal proceedings,
whether as claimant, defendant or otherwise;

 
 
(b)
no litigation, arbitration, administrative or criminal proceedings by or against
the Company or any person for whose acts it may be liable have been threatened
in writing (including by electronic mail) or reasonably expected and, as far as
the Warrantors are aware, none are pending; and

 
 
(c)
so far as the Warrantors are aware there are no facts or circumstances likely to
give rise to any litigation, arbitration, administrative or criminal proceedings
against the Company or any person for whose acts it may be liable.

 
28.2
The Company is not subject to any outstanding order or judgment given by any
court or Governmental Authority and has not been a party to any undertaking or
assurance given to any court or governmental or other authority, department,
board, body or agency which is still in force, nor are there any facts or
circumstances likely to give rise to it becoming subject to such an order or
judgment or to be a party to any such undertaking or assurance.

 
28.3
In relation to the business of the Company, the Warrantors have not committed
nor are they liable for, and no claim has been or, so far as the Warrantors are
aware, shall be made that they have committed or are liable for, any criminal,
illegal, unlawful or unauthorised act or breach of any obligation or duty
whether imposed by or pursuant to Applicable Law or otherwise.

 
28.4
So far as the Warrantors are aware, no investigation or inquiry is being, or has
been, conducted by, and the Warrantors have not received any request for
information from any Governmental Authority in respect of their affairs and, so
far as the Warrantors are aware, there are no circumstances which would give
rise to such investigation, inquiry or request.

 
Assets
 
29
Ownership and condition of assets

 
29.1
Each of the assets included in the Accounts or acquired by the Company since the
Accounts Date (other than the Properties and current assets subsequently
disposed of or realised in the ordinary course of business) is owned both
legally and beneficially by the Company free from Encumbrance and any third
party rights and, if capable of possession, is in its possession.


 
21

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
29.2
Each item of plant and machinery, vehicle and office equipment used by the
Company is (fair wear and tear excepted):

 
 
(a)
in good repair and condition, regularly maintained and, where required by law,
certified safe and without risk to health when used;

 
 
(b)
capable of doing the work for which it was designed or purchased; and

 
 
(c)
not surplus to requirements.

 
29.3
The Company has not acquired, or agreed to acquire, any asset on terms that
title to that asset does not pass until full payment is made or all indebtedness
incurred in connection with the acquisition is discharged.

 
29.4
The assets owned by the Company, together with all assets held under hire
purchase, lease or rental agreements have been Disclosed and such assets
comprise all assets necessary for the continuation of the business of the
Company as it is currently carried on.

 
30
Stock

 
No part of the stocks of materials of the Company is redundant, obsolete,
obsolescent, defective or otherwise unsaleable which has not been provided for
in the Management Accounts.
 
31
Charges and Encumbrances over assets

 
31.1
No Encumbrance (other than a lien arising by operation of law in the ordinary
course of trading) or other form of security or encumbrance or equity on, over
or affecting the Shares or the whole or any part of the undertaking or assets of
the Company, including any investment in any other company, is outstanding and,
apart from this Agreement, there is no agreement or commitment to give or create
any of them and no claim has been made by any person to be entitled to any of
them.

 
31.2
No floating charge created by the Company has crystallised and there are no
circumstances likely to cause such a floating charge to crystallise.

 
31.3
The Company has not received notice from any person intimating that it will
enforce any security which it may hold over the assets of the Company, and there
are no circumstances likely to give rise to such a notice.

 
31.4
All charges in favour of the Company have, if required, been registered in
accordance with the provisions of the CA1985 or the CA2006 (as the case may be).

 
Intellectual Property
 
32
Details of Intellectual Property

 
32.1
Complete and accurate details of all registered Company Owned Intellectual
Property (including any applications for registration) and a summary of material
unregistered Company Owned Intellectual Property and copies of all licences and
other agreements relating to Company Intellectual Property licensed by or to the
Company (the "Licences") have been Disclosed (other than standard off the shelf
software licences).

 

 
22

--------------------------------------------------------------------------------

 


AGREED FORM

 

32.2
So far as the Warrantors are aware, all Company Intellectual Property is either
owned by or properly licensed to a Group Company.

 
32.3
All Company Owned Intellectual Property is in the sole legal and beneficial
ownership of a Group Company free from all licences, charges or other
encumbrances, other than the Licences.

 
32.4
In respect of the subject of the Licences from third parties in favour of a
Group Company:

 
 
(a)
no Group Company has received notice to terminate such Licences;

 
 
(b)
the Group Company has and so far as the Warrantors are aware, the other party
has fully complied with all obligations in those Licences; and

 
 
(c)
no disputes have arisen or are reasonably foreseeable by the Warrantors,

 
32.5
Nothing has been done or omitted to be done whether by a Group Company or, as
far as the Warrantors are aware, by any person which would jeopardise the
validity, enforceability or subsistence of any Company Owned Intellectual
Property or any such Licences.

 
33
Registration

 
33.1
As far as the Warrantors are aware all registered Company Owned Intellectual
Property is valid and enforceable.

 
33.2
In the case of registrations of Company Owned Intellectual Property, all renewal
fees that have fallen due have been paid and all renewals have been made by
their due date.

 
33.3
In the case of registrations of Company Owned Intellectual Property, each is
presently used by the Company and is in full force and effect and has not been
abandoned.

 
33.4
In the case of pending applications for registration of Company Owned
Intellectual Property, the Warrantors are aware of no reason why any such
applications should not proceed to grant.

 
33.5
In the case of a patent application comprising Company Owned Intellectual
Property, the invention which is the subject matter of such application has not
been used or published by any Group Company except experimentally prior to the
date of the UK patent application and the true and first inventors thereof have
no outstanding rights to compensation pursuant to the Patents Act 1977.

 
33.6
So far as the Warrantors are aware none of the Company Owned Intellectual
Property is subject to any use, claim, application or attack by any other
person.

 
34
Infringement and royalties etc

 
34.1
So far as the Warrantors are aware, at no time during the past 6 years has there
been any unauthorised use or infringement by any person of any Company Owned
Intellectual Property.

 
34.2
So far as the Warrantors are aware, none of the processes employed, or products
or services dealt in, by the Group infringes any rights of any third party
relating to Intellectual Property nor do they make any Group Company liable to
pay a fee or royalty and no claims have been made, threatened or, so far as the
Warrantors are aware, are pending, in relation to any Intellectual Property of
any third party against any Group Company.

 
35
Disclosure of confidential information etc

 

 
23

--------------------------------------------------------------------------------

 


AGREED FORM

 

 
Except in the ordinary course of business and on a confidential basis, no
disclosure has been made by any Group Company or so far as the Warrantors are
aware by a third party of any of the confidential information, know how,
technical processes, financial or confidential trade secrets or confidential
customer or supplier lists of the Group.

 
36
Names

 
Any names used by any Group Company other than its corporate name have been
Disclosed.
 
37
Open Source Software

 
37.1
So far as the Warrantors are aware, no Group Company uses any software products,
materials or IT systems which incorporate, contain or use in any manner (in
whole or in part) any Open Source Materials.

 
37.2
No Group Company has:

 
 
(a)
incorporated or combined Open Source Materials with the Company Owned
Intellectual Property; or

 
 
(b)
distributed or licensed Open Source Materials in conjunction with any Company
Owned Intellectual Property.

 
Data Protection
 
38
Compliance

 
38.1
The Group has complied in all material respects with the provisions of the Data
Protection Act 1998 and all other applicable data protection legislation and
codes of practice including, without limitation, the Electronic Commerce (EC
Directive) Regulations 2002 (SI 2002/2013) (together the "DPA").

 
38.2
No Group Company has been served with an information or enforcement notice or
any obligation to meet undertakings (including pursuant to Section 40, Data
Protection Act 1998) by a UK or any other world wide data protection regulatory
authority nor so far as the Warrantors are aware are there any circumstances
which might give rise to a Group Company being served with such a notice in the
future.

 
38.3
No Group Company has not been served with a notice under Sections 10, 11 or 12,
Data Protection Act 1998.

 
39
Requests for information

 
The Warrantors are not aware of any request for information having been received
by a Group Company or any third party under the Freedom of Information Act 2000
or the Environmental Information Regulations 2004 (SI 2004/3391) which has or
could result in information about the Group being released by or on behalf of
that third party.
 
Employment
 
40
Particulars of employees and workers

 
40.1
Complete and accurate details of the terms and conditions of employment of all
employees of the Company, including, without limitation, their identity, age,
dates of birth, the date of commencement of their continuous period of
employment, their remuneration (including, without limitation, bonus,
commission, overtime, profit sharing, share incentive, restricted shares,
phantom share option scheme, long term incentives car, redundancy, permanent
health insurance, medical expenses insurance, life assurance and pension
benefits, benefit schemes, or any other payment, benefits or arrangements and
understandings whatsoever payable to employees (the "Schemes"), job title,
notice periods, holiday entitlement, sick pay entitlement and any arrangements
or assurances (whether or not legally binding) in relation to their employment
or its termination and particulars of employment given to each employee pursuant
to Section 1, Employment Rights Act 1996 have been Disclosed.

 

 
24

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
40.2
The Schemes have at all times been operated in accordance with their governing
rules or terms and all applicable laws and all documents which are required to
be filed with any regulatory authorities have been so filed and all tax
clearances and approvals have been obtained.  There are no proposals to
introduce any Schemes save as Disclosed.

 
40.3
Complete and accurate details of the terms of engagement of all persons who are
consultants to or workers in the Company (including, but not limited to, out
workers, agency staff, self employed persons, contracted labour or agents),
including the date of commencement of their engagement, the role they undertake,
the number of hours per week they commit to the Company, the fees paid to them,
any other benefits provided to them (whether or not legally binding), the notice
period required to terminate the relationship and holiday arrangements have been
Disclosed.

 
40.4
The Company has maintained up to date, adequate and suitable records regarding
the service and terms and conditions of employment of each of its employees.

 
40.5
True and complete copies of all offer letters, contracts of employment,
variations to contracts of employment, staff handbooks, policies, procedures
(including disciplinary, dismissal and grievance procedures) and other documents
relating to the employment of the employees have been Disclosed.

 
40.6
True and complete copies of all consultancy agreements, letters of engagement
and other documents relating to the engagement of consultants and workers have
been Disclosed.

 
40.7
The Company is not a party to any agreement for management services or any
contract for services with any director.

 
41
Remuneration and incentives

 
41.1
Complete and accurate details have been Disclosed of any arrangements or
assurances as to future remuneration or benefits to be provided to any officer
or employee, worker or consultant howsoever arising (including, but not limited
to, any remuneration, agreements, Schemes, obligations or benefits to be
provided as a consequence of this Agreement) or as to any compensation or
payment to be made to any such person in the event of early retirement,
redundancy or other termination of employment however arising, however funded
and whether or not legally binding.

 
41.2
Since the Accounts Date or (where the relevant employment commenced after that
date) since the commencing date of the particular employee's employment there
has been:

 
 
(a)
no material alteration in the terms of employment and/or engagement or any
material change in the number of officers, employees, workers or consultants
employed and/or engaged by the Company; or

 
 
(b)
no material increase in any fees, earnings, remuneration or benefits paid or
payable to any officer, employee, consultant or worker of the Company, nor are
any negotiations for any such increase current or likely to take place in the
next 6 months.

 
41.3
The Company is not bound or accustomed to pay any monies other than in respect
of contractual remuneration or earnings of employment to or for the benefit of
any employee.

 
41.4
No agreement has been reached with any employee, trade union or other employee
representative that will on a future date result in an increase in the rate of
remuneration or enhanced benefits for any employee.

 

 
25

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
41.5
No negotiations for any increase in the remuneration or benefits of any
employees is current or (based on past practice) anticipated to take place
within 6 months.

 
41.6
Other than salary for the current month and accrued holiday pay for the current
holiday year, no amount is owing to any present or former officer, employee,
worker or consultant of the Company in respect of the period up to the date of
this Agreement.

 
41.7
There is not outstanding any agreement or arrangement to which the Company is
party in relation to profit sharing or for payment of bonuses or for incentive
payments or other similar matters.

 
42
Compliance

 
42.1
The Company has at all material times complied with all its  material
obligations under statute and otherwise concerning the health and safety at work
of its employees and workers and no claims have been threatened in writing
(including by electronic mail)  or, so far as the Warrantors are aware, capable
of arising or pending by any employee or third party in respect of any accident
or injury which are not fully covered by insurance.

 
42.2
In relation to each of the employees (and so far as relevant to each of its
former employees) so far as the Warrantors are aware the Company has:

 
 
(a)
materially complied with all obligations imposed on it by Articles of the Treaty
of Rome, European Commission Regulations and Directives and all statutes and
regulations relevant to the relations between it and any employee or it and any
recognised trade union or other employee representative; and

 
 
(b)
complied with all relevant orders and awards affecting the conditions of service
of any employee.

 
42.3
The Company has paid to HMRC and any other appropriate authority all Taxation,
National Insurance contributions and other levies due in respect of any employee
in respect of their employment by the Company.

 
42.4
The Company has obtained and maintained up to date, adequate and suitable
records regarding each employee's eligibility to work in the United Kingdom in
accordance with Section 8, Asylum and Immigration Act 1996, the Immigration,
Asylum and Nationality Act 2006 and/or the Immigration (Restrictions on
Employment) Order 2007 and no individual is employed such that the Company would
be liable for a penalty (whether criminal or civil) under the Asylum and
Immigration Act 1996 and/or the Immigration, Asylum and Nationality Act 2006.

 
42.5
All employees of the Company have a valid and subsisting permission or authority
to remain in the United Kingdom and work for the Company and no such permission
or authority will expire within the next 6 months.

 
42.6
There is currently no employee who is a sponsored migrant under Tier 2 of the
Points Based System.

 
42.7
The Company has maintained up to date adequate and suitable records for the
purposes of the Working Time Regulations and has complied with all other
obligations to its workers (as "workers" is defined in Regulation 2, Working
Time Regulations) and there are no claims capable of arising or pending or
threatened by any officer or employee or former officer or employee or the
Health and Safety Executive or any local authority Environmental Health
Department or any trade union or employee representative related to the Working
Time Regulations.

 

 
26

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
43
The Options

 
43.1
There are no outstanding share options granted over shares in the Company or any
Group Company.  No person or entity holds any present or future rights to
acquire or be issued Shares.

 
43.2
Other than the EMI Scheme, the Company does not and has not at any time operated
any other share incentive arrangements for the benefit of its employees or
directors, or the employees or directors of any Group Company.

 
43.3
All of the EMI Options were qualifying options, were granted at an exercise
price no lower than the market value of the Shares on the date of grant (as
agreed with HMRC), were duly notified to HMRC within 92 days of grant, and no
disqualifying event had occurred in respect of the EMI Options prior to their
exercise.

 
43.4
The EMI Scheme was at all times operated in accordance with its terms, and no
claims have arisen or are expected to arise in respect of the EMI Scheme.

 
43.5
All Options have now been exercised in full, and the full amount of any income
tax and national insurance arising on exercise have been calculated, recovered
from the option holder and paid to HMRC through the PAYE system in accordance
with the Income Tax (Pay As You Earn) Regulations 2003.

 
43.6
All Shares acquired or subscribed for by an employee, director or non-executive
director of the Company were acquired at market value as at the date of
acquisition and the purchase or subscription price was paid in full by the
relevant person at the date of acquisition.

 
43.7
Each employee, director or non-executive director who holds Shares in the
Company or any Group Company (whether on exercise of Options or otherwise) has
entered into an election under section 431, Income Tax (Earnings and Pensions)
Act 2003 in respect of the Shares held by that person, or by any of that
person's associated persons.

 
43.8
All HMRC annual share scheme returns (including but not limited to Forms 42 and
EMI 40) have been made fully, accurately and on time.

 
44
Employment Benefit Trust

 
44.1
The EBT is and has always been resident in Guernsey and is and has always been
operated in accordance with the terms of the trust deed and Guernsey law, and no
claims have arisen or are expected to arise in respect of the trust.

 
44.2
The EST is and has always been resident in Jersey and is and has always been
operated in accordance with the terms of the trust deed and Jersey law, and no
claims have arisen or are expected to arise in respect of the trust.

 
44.3
The respective trustees of the EBT and the EST have paid all and any tax arising
in any jurisdiction in respect of the trust assets or the operation of the EBT
within the appropriate time limits and there is no tax liability of any kind
outstanding at Completion in relation to either trust.

 
44.4
The EBT has been transferred to Pete McQuilkin and the Company has been and
remains fully indemnified in respect of any and all liabilities arising after
Completion in relation to the EBT.

 
44.5
The EST does not hold any Shares at Completion.

 
44.6
All tax or company law returns required to be made by the Company in connection
with the EBT and the EST (including but not limited to a notification pursuant
to section 218, Inheritance Tax Act 1984) have been made fully, accurately and
on time.


 
27

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
45
Termination of employment

 
45.1
No officer or employee of the Company has given notice or is under notice of
dismissal or will be entitled to give notice solely as a result of the
provisions of this Agreement.

 
45.2
All service contracts between the Company and its officers or employees can be
terminated by the Company by 13 weeks' notice or less without giving rise to a
claim for damages or compensation (other than a statutory redundancy payment or
statutory compensation for unfair dismissal).

 
45.3
No contracts of employment with the Company contain pay in lieu clauses,
liquidated damages clauses or other terms and conditions giving rise to any debt
payable by the Company on the lawful termination of such contract.

 
45.4
Details of all employees who have been dismissed or who have resigned in the
last 6 months, together with the reason for or an explanation of the dismissal
or resignation have been Disclosed.

 
45.5
Other than the Pension Schemes, there is no agreement, arrangement, scheme or
obligation (whether legal or moral) for the payment of any pensions allowances
lump sums or other like benefits on retirement or on death or during periods of
sickness or disablement for the benefit of any employee or former employees or
for the benefit of dependants of such persons.

 
46
General

 
46.1
Complete and accurate details of any employee who is currently absent from work
(including but not limited to those on secondments, maternity leave, parental
leave or absent for any other reason) or who is anticipated to be absent from
work for any reason for a period of one month or more have been Disclosed.

 
46.2
Complete and accurate details of any disciplinary action (including warnings,
suspension with or without pay, demotion and performance management or
monitoring) taken by the Company against any employee within the previous 12
months, including details of the procedure followed and action taken and all
other relevant documentation have been Disclosed.

 
46.3
Complete and accurate details of any grievance made by any employee within the
previous 12 months, including details of the procedure followed and action taken
and all other relevant documentation have been Disclosed.

 
46.4
The Company has not made any loan or advance to any employee which is
outstanding.

 
46.5
There are no home working, part time, job share, flexitime or flexible working
arrangements or early retirement schemes applicable to any employee.

 
46.6
The Company’s normal retirement age for all employees is 65.  There are
currently no employees who are aged 64 or over.

 
47
Industrial relations

 
47.1
Details of any court or tribunal case, claim or action brought by any present or
former officer, employee, worker or consultant within the previous 2 years and
complete and accurate details of any court or tribunal case, any claim or action
which the Warrantors have reasonable grounds to believe to the best of their
knowledge, information and belief, that any such person may bring against the
Company have been Disclosed.  Any such claims have been provided for or taken
into account in the Accounts.

 
47.2
The Company has not received a request for recognition pursuant to the Trade
Union and Labour Relations (Consolidation) Act 1992 nor is the Company party to
any contract, agreement or arrangement with any trade union or other body or
organisation representing any of its employees nor has it done any act which
might be construed as recognition of a trade union.


 
28

--------------------------------------------------------------------------------

 


AGREED FORM
 



 
47.3
The Company has in relation to its officers and employees and former officers
and employees complied with all relevant legislation (including, without
limitation, the TUPE Regulations and the Working Time Regulations), conditions
of service, customs and practices and, where relevant, all collective
agreements, recognition agreements, workforce agreements and relevant agreements
for the time being.

 
47.4
There has been no recommendation made by an Employment Tribunal in relation to
the Company and/or any of its employees.  Any recommendations made by an
Employment Tribunal have been complied with.

 
47.5
In the 12 months preceding the date of this Agreement,  the Company has not
given notice of any redundancies to the Secretary of State, stated consultations
with any appropriate representatives or failed to comply with any obligations
under the provisions of chapter II, Trade Union and Labour Relations
(Consolidation) Act 1992.

 
47.6
The Company has not been a party to any relevant transfer as defined in the TUPE
Regulations and no employee has been dismissed or is under notice of termination
by reason of or in connection with the TUPE Regulations.

 
47.7
No dispute has arisen between the Company and a material number or category of
its employees or workers nor are there any present circumstances known to the
Warrantors which are likely to give rise to any such dispute.

 
47.8
Details of any collective agreement (whether with a trade union, staff
association or any other body representing workers and whether legally binding
or not) have been Disclosed.

 
47.9
No training schemes, arrangements or proposals exist nor have there been any
such schemes, arrangements or proposals in the past in respect of which a levy
may become payable by the Company under the Industrial Training Act 1982.

 
47.10
No investigation is in progress or, so far as the Warrantors are aware, planned
to be made in respect of the Company by the Health and Safety Executive, the
Equality and Human Rights Commission and/or any similar body.  The Company is
not and/or has not been subject to any enforcement order made by the Health and
Safety Executive, the Equality and Human Rights Commission and/or any similar
body and there is no outstanding liability to any such body for any penalty,
fine or otherwise.

 
47.11
No outstanding liability has been incurred by the Company for breach of any
contract of employment or redundancy payments, protective awards, compensation
for wrongful dismissal or unfair dismissal or for failure to comply with any
order for reinstatement or re engagement of any person or in respect of any
other liability arising out of termination of any contract of employment or
contract for services.

 
48
Pensions

 
48.1
Save for the Pension Schemes, there is not in operation by the Company and there
has not, at any time, been in operation by the Company (and no proposal has been
announced by the Company to enter into or establish) and the Company has no
liability in respect of any plan, scheme, agreement, arrangement, custom or
practice whether or not approved or registered by HM Revenue and Customs) for
the payment of (or for the payment of any contribution towards), any pensions,
allowances, lump sum or other like benefits payable on retirement, death,
termination of employment (whether voluntary or not or whether arising from a
transfer of an undertaking within the meaning of the TUPE Regulations or
otherwise) or during periods of sickness or disablement, for the benefit of any
of the employees (or ex-employees) or directors (or ex-directors) of the Company
or for the benefit of the dependants of any of such employees or directors of
the Company.

 

 
29

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
48.2
In relation to the Pension Schemes:

 
 
(a)
material details of them which are sufficient to enable the Purchaser to
administer them and to form a fair and accurate assessment of all of the
benefits provided by or in respect of them and all of the Company's current or
contingent liabilities or obligations in relation to them (including all details
of the basis on which the Company and the employees who are members of them
make, or are liable to make, contributions to them) and full and accurate
details of all of the schemes current and former participating employers and all
members of them at Completion have been Disclosed;

 
 
(b)
all contributions which are payable by the Company in respect of them and all
contributions due from the employees as members of them which have fallen due to
be paid, and all fees, charges and expenses due have been duly paid in
accordance with all applicable laws or requirements;

 
 
(c)
every person who has had a right to join, or apply to join, them have been
properly notified of that right and no employee of the Company has been excluded
from membership of them or from any of the benefits under them in contravention
of any of their provisions, any employment contract, or any applicable law
including without limitation under Article 157 of the Treaty on the Functioning
of the European Union,  section 62 Pensions Act 1995, the Part-time Workers
(Prevention of Less Favourable Treatment) Regulations 2000 (SI 1551/2000) or the
Fixed Term Employees (Prevention of Less Favourable Treatment) Regulations 2002
(SI 2002/2034);

 
 
(d)
so far as the Warrantors are aware they have been administered in all material
respects in accordance with all requirements of the Pension Schemes Act 1993,
the Pensions Act 1995, and the Pensions Act 2004 and in accordance with the
trusts, powers and provisions of such plans, schemes or arrangements and all
other laws and regulations and all requirements of any competent government body
or regulatory authority (including the requirements of Article 157 of the Treaty
on the Functioning of the European Union);

 
 
(e)
all benefits (other than a refund of contributions with interest where
appropriate, spouses' death in service and ill health early retirement pensions)
payable on the death of a member while in service, or during a period of
sickness or disability of a member, are fully insured under a policy effected
with an insurance company to which section 275 of the Finance Act 2004 applies
and all insurance premiums due have been paid and the Warrantors are not aware
of any circumstances in which such insurance would be invalidated.  Each member
has been covered for that insurance at the insurance company's usual rates and
on its usual terms for persons in good health;

 
 
(f)
prior to 6 April 2006 they have at all times been personal pension plans (within
the meaning of Chapter IV Part XIV of ICTA), and with effect from 6 April 2006
they have been registered pension schemes within the meaning of Chapter 2 of the
Finance Act 2004, and so far as the Warrantors are aware nothing has been done
or omitted to be done which will or may result in the cessation of such approval
or registration;

 
 
(g)
no undertakings or assurances have been given to any of the employees of the
Company as to the continuance, introduction, increase or improvement of any
rights or entitlements in relation to pension, death, disability or retirement;
and

 
 
(h)
they provide only money purchase benefits as defined in section 181 Pension
Schemes Act 1993;

 
 
(i)
all of its assets are under the possession or control of its trustees or
administrator and are not subject to any encumbrance and do not include any
securities issued by, properties leased to or occupied by, or loans made to or
from, any Group Company or any connected person (as defined under sections 249
and 435 of the Insolvency Act 1985) nor have the assets been depleted in any
improper manner; and


 
30

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
 
(j)
no claim or complaint has been threatened or made or litigation commenced
against the Company (or its trustees, administrators or principal employer or
any other person whom the Company is liable to indemnify or compensate) in
respect of any matter arising out of or in connection with them and so far as
the Warrantors are aware there are no circumstances which may give rise to any
such claim or litigation.

 
48.3
The Company has complied with all of its obligations relating to stakeholder
pension schemes including without limitation under the Welfare Reform and
Pensions Act 1999, the Stakeholder Pension Schemes Regulations (S.I. 2000 No.
1403), and the Financial Services and Markets Act 2000.

 
48.4
In the six years prior to Completion none of the employees of the Company have
been transferred to it in connection with a business transfer to which the TUPE
Regulations may have applied and none of the employees of the Company (nor any
of their dependants) has any right or entitlement to any benefit of any kind
based directly or indirectly upon or arising as a consequence of the decisions
of the European Court of Justice in Beckmann v Dynamco Whicheloe Macfarlane
Limited [2002] or Martin & Others v South Bank University [2003] or any grounds
to make a claim against the Company in respect of such right or entitlement.

 
48.5
Neither the Company nor the Vendors, nor any Associated Persons, is a person who
has in the period since 27 April 2004 been a party to an act or a deliberate
failure to act relating to a debt due from an employer in relation to a pension
scheme under section 75 of the Pensions Act 1995 and no circumstances exist
which would or might result or have resulted in the Company, the Vendors or the
Purchaser becoming liable under sections 38 to 51 of the Pensions Act 2004
including without limitation:

 
 
(a)
to pay any sum specified by a contribution notice as defined in section 38 of
the Pensions Act 2004; and/or

 
 
(b)
under a financial support direction as defined in section 43 of the Pensions Act
2004

 
48.6
In relation to each of the Former Schemes and the SIPP:

 
 
(a)
the Company has no liability whatsoever in respect of it including any liability
to make any contribution;

 
 
(b)
it is not a scheme to which section 75 of the Pensions Act 1995 currently
applies or has at any time in the past applied; and

 
 
(c)
the only benefits which it is required to provide are money purchase benefits as
defined in section 181 Pension Schemes Act 1993 and there has not at any time
been any requirement to provide any defined, guaranteed or targeted level of
benefit (on a salary related basis or otherwise).

 
Properties
 
49
Title

 
49.1
The Properties comprise all the properties presently owned, occupied, held,
controlled or otherwise used by the Company and the Company is in actual and
exclusive occupation .

 
49.2
The Company's title to each of the Properties is good and marketable.

 
49.3
Each Property is occupied or otherwise used by the Company by right of ownership
or under the Leases, the terms of which permit its occupation or use as tenant
and not under any provision allowing the parting of or sharing of possession
with group or associated companies and there are no outstanding circumstances
known to the Warrantors which would restrict the continued possession and
enjoyment of any Property or any part of it.


 
31

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
49.4
All deeds and documents necessary to prove title to each Property are in the
possession and control of the Company and consist of original deeds and
documents or properly examined abstracts.

 
49.5
No person is in adverse possession of  any Property nor has acquired nor is
acquiring:

 
 
(a)
where the title to any Property is unregistered, unregistered interests which
override first registration as defined in Schedule 1, Land Registration Act 2002
("2002 Act"), any interest which fall within Section 11(4)(c), 2002 Act, such
unregistered interests as may affect  any Property to the extent and for so long
as they are preserved by the transitional provisions of schedule 12, 2002 Act
and PPP leases as defined in Section 90, 2002 Act; and

 
 
(b)
where title to any Property is registered, unregistered interests which override
registered dispositions as defined in Schedule 3, the 2002 Act, such
unregistered interests as may affect any Property to the extent and for so long
as they are preserved by the transitional provisions of schedule 12, 2002 Act
and PPP leases as defined in Section 90, 2002 Act.

 
49.6
The Company has not had occasion to make any claim or complaint in relation to
any neighbouring property or its use or occupation and there are no disputes,
claims, actions, demands or complaints in respect of any Property which are
ongoing nor are any disputes, claims, actions, demands or complaints anticipated
and no notices materially affecting any Property have been given or received and
not complied with.

 
50
Encumbrances

 
50.1
No Property is subject to any outgoings other than business rates, water rates
and insurance premiums and, in the case of leasehold properties, rent, insurance
rent and service charges.

 
50.2
No Property is subject to any restrictive covenant, reservation, stipulation,
easement, profits à prendre, wayleave, licence, grant, restriction, overriding
interest, agreement for sale, estate contract, option, right of pre emption or
other similar agreement or right vested in third parties.

 
50.3
No matter exists which is registered or is properly capable of registration
against any Property as a Land Charge, Local Land Charge, notice or restriction.

 
50.4
Where any matter has been Disclosed against sub paragraphs 50.1 to 50.3
(inclusive), the obligations and liabilities imposed and arising under the
Disclosed matter have been fully observed and performed in all material respects
and any payments in respect of it which are due and payable have been duly paid.

 
50.5
None of the documents held by The Land Registry relating to any Property has
been the subject of an application for exemption of information.

 
51
Planning matters

 
51.1
The use of each Property is a lawful and permitted use for the purposes of the
Planning Acts.

 
51.2
So far as the Warrantors are aware, planning permission has been obtained, or is
deemed to have been granted for the purposes of the Planning Acts for each
Property; no planning permission is the subject of a temporary or personal
consent or has been modified or revoked; no application for planning permission
is awaiting decision; no application for planning permission is the subject of
appeal proceedings; no planning permission has been granted within the last 3
months and the validity of any planning permission relating to any Property is
not currently being or is likely to be challenged.


 
32

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
51.3
So far as the Warrantors are aware, Building Regulations Consents have been
obtained with respect to all development, alterations and improvements to the
Properties.

 
51.4
So far as the Warrantors are aware, in respect of each Property, the Company and
each Group Company has complied, and is continuing to comply, in all respects
with:

 
 
(a)
all planning permissions, orders and regulations issued under the Planning Acts
and Building Regulations Consents and by laws for the time being in force;

 
 
(b)
all agreements under Section 52, Town and Country Planning Act 1971 and planning
obligations under Section 106, Town and Country Planning Act 1990; and

 
 
(c)
all agreements made under Sections 38 and 278, Highways Act 1980, Section 33,
Local Government (Miscellaneous Provisions) Act 1982, Section 18, Public Health
Act 1936 and Section 104, Water Industry Act 1991.

 
51.5
No Property is listed as being of special historic or architectural importance
or located in a conservation or other area, or subject to an order, designation
or affected by a planning proposal which may regulate or affect the use or
development of any Property in the future.

 
51.6
All claims and liabilities under the Planning Acts including all planning
covenants and obligations under Section 52, Town and Country Planning Act 1991
and Section 106, Town and Country Planning Act 1990 and all planning covenants
or obligations under any other legislation have been discharged and so far as
the Warrantors are aware no claim or liability, actual or contingent, is
outstanding.

 
51.7
No enforcement action of any kind has been served or threatened by any planning
authority exercising powers under the Planning Acts in relation to any Property.

 
52
Statutory obligations

 
52.1
The Company has complied with and is continuing to comply in all material
respects with all applicable statutory and by law requirements with respect to
each Property, and in particular with the requirements as to fire safety and
fire precautions under the Regulatory Reform (Fire Safety) Order 2005, asbestos
under the Control of Asbestos Regulations 2006 and general matters under the
Public Health Acts, the Offices, Shops and Railway Premises Act 1963, the Health
and Safety at Work Act 1974 and the Factories Act 1961.

 
52.2
No licences are required in relation to any of the Properties under the
Licensing Act 2003.

 
53
Adverse orders

 
53.1
There are no compulsory purchase notices, orders or resolutions affecting any of
the Properties and there are no circumstances likely to lead to any being made.

 
53.2
There are no closing, demolition or clearance orders, enforcement notices or
stop notices affecting any of the Properties and there are no circumstances
likely to lead to any being made.

 
54
Condition of the Properties

 
54.1
So far as the Warrantors are aware the buildings and other structures on each
Property are in good and substantial repair and fit for the purposes for which
they are used and so far as the Warrantors are aware no building or other
structure on any of the properties has been affected by any material structural
damage, electrical defects, timber infestation or disease.


 
33

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
54.2
The principal means of access to each Property is over roads which have been
adopted by the local or other highway authority and which are maintainable at
the public expense and no means of access to any of the Properties is shared
with any other person nor subject to rights of determination by any other
person.

 
54.3
Each Property enjoys the mains services of water, drainage, electricity and gas.

 
55
Leasehold properties

 
55.1
Each Lease is valid and in full force and there are no circumstances known to
the Warrantors which would entitle any landlord or other person to exercise any
power of entry or take possession of any of the Properties.

 
55.2
The Company has paid the rent and observed and performed in all material
respects the covenants on the part of the tenant and the conditions contained in
any Lease to which it is a party, and the last demands (or receipts for rent if
issued) were unqualified.

 
55.3
All licences, consents and approvals required from the landlords and any
superior landlords for the grant of the Leases and during the continuance of the
Leases have been obtained and any covenants on the part of the tenant contained
in those licences, consents and approvals have been duly performed and observed.

 
55.4
There are no rent reviews outstanding or in progress under any Lease.

 
55.5
Any alteration or improvement carried out on any Property is to be disregarded
for rent review purposes.

 
55.6
There is no obligation to reinstate any Property by removing or dismantling any
alteration made to it by the Company or any of its predecessors in title and the
Company has not incurred nor is it likely to incur any liability for
dilapidation.

 
55.7
The Company has not in the past been the tenant of or guarantor of any leasehold
premises not listed in Schedule 3 (The Properties) in respect of which any
obligations or liabilities could still accrue to the Company.

 
55.8
The sale of the Shares will not constitute an assignment or other dealing in
respect of any of the Properties under the terms of the Leases.

 
55.9
Rights appurtenant to each Lease granted or assigned on or after 13 October 2003
and subject to registration at The Land Registry are properly noted against
affected titles.

 
56
Tenancies

 
56.1
The Properties are not held subject to, and with the benefit of, any tenancy
other than the Tenancies.

 
56.2
Complete and accurate details of:

 
 
(a)
the rent and any rent reviews and, with respect to rent reviews, the date for
giving notice of exercise of the reviews and the operative review date;

 
 
(b)
the term and any rights to break or renew the term;

 
 
(c)
the obligations of the landlord and tenant in respect of outgoings, repairs,
user, insurance services and service charge;


 
34

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
 
(d)
any options, pre emption or first refusal rights;

 
 
(e)
the user required or permitted under the terms of the Tenancies;

 
 
(f)
any entitlement of a tenant of the whole or any part of the Properties to
compensation on quitting the premises let to him in respect of disturbance and
improvements or otherwise; and

 
 
(g)
any unusual provisions,

 
in relation to each Tenancy have been Disclosed.
 
56.3
The Warrantors are not aware of any material or persistent breaches of covenant
or agreement by a tenant of any of the Properties.

 
Environment
 
57
Contamination

 
57.1
So far as the Warrantors are aware no Property is as a result of the activities
of the Company in such a condition that it could be entered in any register
introduced under the Environment Act 1995 or otherwise as land which is
contaminated.

 
58
Environmental Consents and Compliance

 
58.1
All material documentation relating to EHS Matters procured by the Company and
in its possession has been Disclosed to the Purchaser.

 
58.2
In relation to its business, the Company holds all Environmental Consents.

 
58.3
Details of all Environmental Consents held by the Company have been Disclosed
and are valid and subsisting.

 
58.4
The Company has not received any written notification which is outstanding nor
is it aware of any circumstances whereby any Environmental Consent it holds is
or could be modified, suspended, restricted, or withdrawn.

 
58.5
So far as the Warrantors are aware the Company has not breached the terms,
conditions or provisions of any Environmental Consent.

 
58.6
The Company has not received any written notification or informal written
indication that further Environmental Consents are required under Environmental
Law in order for it to continue its present business.

 
58.7
The Company materially complies with all applicable Environmental Law and has
never received any written notification under Environmental Law requiring it to
take or omit to take any action which is outstanding.

 
58.8
So far as the Warrantors are aware there are no facts or circumstances which may
give rise to any material non compliance with or material liability under
Environmental Law by or for the Company.

 
58.9
The Company has not in the last 2 years been threatened in writing with any
investigation or enquiry by any authority, group, organisation or other person,
nor has it received any written complaint, in connection with the Environment.

 
58.10
So far as the Warrantors are aware the Company has no material liability to any
person in respect of any matter relating to the Environment or EHS Matters under
any contract or indemnity.


 
35

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
58.11
There are no current prosecutions, claims, proceedings notices, disputes
(including dispute resolution procedures), complaints or investigations of which
the Vendors has received written notice nor so far as the Warrantors are aware
any circumstances or material facts which could, if true, give rise to any of
the same, in which it is alleged that the Company is responsible for any clean
up, remediation or similar works in relation to lands contaminated with any
Dangerous Substance or for any other liability or remedial action under
Environmental Law or in relation to EHS Matters.

 
58.12
So far as the Warrantors are aware there is no material capital expenditure or
materially increased operating expenditure known in relation to the Environment
or Environmental Law which is not provided for in the Company's financial
forecasts, a copy of which is attached to the Disclosure Letter.

 
Non England & Wales Subsidiaries
 
59
Additional warranties

 
59.1
Without detracting from any of the preceding Warranties contained in this
Schedule (Non-Tax Warranties) which relate to and are given by each Group
Company, the Warranties set out below apply only to Femcare Australia pty
("Femcare Australia").

 
59.2
Femcare Australia does not have and has never had any employees, consultants or
workers.

 
59.3
Femcare Australia does not hold any real estate property or interest in real
estate property.

 
59.4
All of the material operations of Femcare Australia are carried out on behalf of
that company by Interventional Technologies Australasia Pty Limited pursuant to
the terms of a services agreement undated but stated to commence on 3 December
2001. Notwithstanding any other provision to the contrary, such contract is a
"Material Contract" for the purposes of these Warranties (and in particular
those set out in paragraph 19).

 


 


 

 
36

--------------------------------------------------------------------------------

 


AGREED FORM

 

Schedule 5
 
(Limitations on liability)
 
1
Save as set out in paragraph 2 below the individual liability of each Vendor for
claims under this Agreement shall not exceed the amount set out opposite his or
its name in Part 1 of Schedule 1.

 
2
The aggregate liability of the Warrantors in respect of all Claims shall not
exceed the sum of the following:

 
 
(h)
the Escrow Amount to the extent it is held in the Escrow Account from time to
time; and

 
 
(i)
the amount set out opposite his name in Part 1B of Schedule 1,

 
and for the avoidance of doubt any limitation applicable to the individual
liability of a Warrantor for claims under this Agreement shall not apply unless
and until the balance (if any) standing to the credit of the Escrow Account has
been utilised in full.
 
3
The liability of the Warrantors under the Warranties shall be reduced if and to
the extent that the loss shall have been recovered under the Tax Covenant (and
vice versa).

 
4
The Warrantors shall not be liable for any Warranty Claim if, and to the extent
that, the fact, matter, circumstance or event giving rise to such Warranty Claim
has been Disclosed in the Disclosure Letter in respect of the Warranties given
at the date of this Agreement provided that:

 
 
(a)
only the disclosures in section ● of the Disclosure Letter (to the extent
Disclosed) shall be treated as having been Disclosed against the Tax Warranties;

 
 
(b)
nothing in the Disclosure Letter shall limit the Warrantors' liability under the
Tax Covenant; and

 
 
(c)
only the disclosures in section ● of the Disclosure Letter (to the extent
Disclosed) shall be treated as having been Disclosed against the Warranties in
paragraph 48.1 (Pensions) of Schedule 4 (Non-Tax Warranties) and only the
disclosures in section ● of the Disclosure Letter (to the extent Disclosed)
shall be treated as having been Disclosed against the Warranties in paragraphs
55 and 56 (Environment) of Schedule 4 (Non-Tax Warranties).

 
5
Subject to paragraph 8, the Warrantors shall not be liable for a Claim unless:

 
 
(a)
the Warrantors' Representative has received written notice from the Purchaser
giving reasonable details of the Claim:

 
 
(i)
in the case of a Non Tax Claim, on or before 31 March 2013; or

 
 
(ii)
in the case of any Tax Claim not later than 7 years from the date of Completion;
and

 
 
(b)
the amount of the Warranty Claim:

 
 
(i)
exceeds £10,000, in which case the Warrantors shall be liable for the whole
amount of the Warranty Claim and not simply the excess paid; and

 
 
(ii)
when aggregated with all other Warranty Claims made on the same occasion or
previously, is equal to or exceeds £60,000 (in which case the Warrantors shall
be liable for the whole amount of all of the Warranty Claims and not simply the
excess).

 

 
37

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
6
The Warrantors shall not be liable for a claim under this Agreement which is not
a Warranty Claim or a Tax Claim unless the Warrantors' Representative has
received written notice from the Purchaser giving reasonable details of the
claim not later than 7 years from the date of Completion;

 
7
Subject to paragraph 8, any Non Tax Claim which has been made against the
Warrantors (and which has not been previously satisfied, settled or withdrawn)
shall be deemed to have been withdrawn and shall become fully barred and
unenforceable on the expiry of the period of 6 months commencing on the date on
which notice of the Non Tax Claim was given to the Warrantors in accordance with
paragraph 5(a)(i) unless legal proceedings in respect of the Non Tax Claim shall
have been properly issued and validly served on the Warrantors.

 
8
The Warrantors shall not be liable in respect of a Non Tax Claim based on a
contingent liability only unless and until that contingent liability has become
an actual liability, provided that if notice of a Non Tax Claim based on a
contingent liability only has been given to the Warrantors in accordance with
paragraph 5(a)(i), the 6 month period referred to in paragraph 7 shall not
commence until the date on which the contingent liability becomes an actual
liability.

 
9
The amount of any Claim once finally agreed or finally determined (as such term
is defined in clause 6 of this Agreement) shall be satisfied in the following
order:

 
 
(a)
firstly by payment from the Escrow Account in accordance with clause 6 of this
Agreement; and

 
 
(b)
thereafter by the Warrantors personally.

 
10
The Warrantors shall not be liable for any Non Tax Claim if:

 
 
(a)
the Non Tax Claim arises or is increased as a result of any voluntary act or
deliberate omission of the Purchaser (or any persons deriving title from it)
after Completion done or suffered outside the ordinary course of business and
other than:

 
 
(i)
pursuant to a legally binding obligation entered into by a Group Company before
Completion; or

 
 
(ii)
in order to comply with any law; or

 
 
(iii)
at the request of or with the consent of the Warrantors' representative;

 
 
(b)
the Non Tax Claim arises or is increased as a result of, or is otherwise
attributable to, the passing or coming into force of, or any change in, after
the date of this Agreement, any law, rule, regulation, directive, interpretation
of the law or any administrative practice of any government, governmental
department, agency or regulatory body, in any such case not actually or
prospectively in force at the date of this Agreement;

 
 
(c)
the Non Tax Claim arises or is increased as a result of, or is otherwise
attributable to, any changes made after Completion in the accounting policies or
accounting practices of the Purchaser or a Group Company save for any changes
required to comply with generally accepted accounting practices current at the
date of Completion;

 
 
(d)
the matter giving rise to the Non Tax Claim arises (in whole or in part) from
any event before Completion at the written request or direction of, or with the
written acquiescence or consent of, any member of the Purchaser's Group or an
authorised representative of any member of the Purchaser's Group; or

 

 
38

--------------------------------------------------------------------------------

 


AGREED FORM

 



 
 
(e)
and to the extent that the matter giving rise to the Non Tax Claim was allowed,
provided for or reserved in the Accounts or the Management Accounts.

 
11
Third Party Claims

 
11.1
The Purchaser shall notify the Warrantors' Representative in writing of:

 
 
(a)
any claim made against it by a third party which may give rise to a Non Tax
Claim; and

 
 
(b)
any claim any Group Company is entitled to bring against a third party which
claim is based on circumstances which may give rise to a Non Tax Claim,

 
each such claim being a "Third Party Claim".
 
11.2
The Purchaser shall procure that the conduct, negotiation, settlement or
litigation of such Third Party Claim is, so far as is reasonably practicable,
carried out in accordance with the reasonable requests of the Warrantors'
Representative and at the cost of the Warrantors subject to the Warrantors
Representative:

 
 
(a)
giving timely instructions to the Purchaser;

 
 
(b)
indemnifying and keeping indemnified the Purchaser, to the Purchaser's
reasonable satisfaction, in respect of any losses, claims, liabilities, damages
and demands suffered and all costs and expenses (including, but not limited to,
all legal costs and expenses) which might be incurred by the Purchaser or the
Group in connection with such Third Party Claim; and

 
 
(c)
providing security to the Purchaser's reasonable satisfaction in respect of any
such losses, claims, liabilities, damages and demands, costs and expenses as
referred to in sub paragraph (b),

 
provided that nothing in this paragraph 11 (Third Party Claims) shall oblige the
Purchaser to take or procure any action which it reasonably considers may be
detrimental to the business, trading relationships or reputation of the Group or
any Purchaser Group Company.
 
11.3
The rights of the Warrantors' Representative under this paragraph 11 (Third
Party Claims) shall only apply to a Third Party Claim if the Warrantors'
Representative gives notice to the Purchaser in writing of its intention to
exercise its rights within 10 Business Days of the Purchaser giving notice of
such Third Party Claim.  If the Warrantors' Representative does not give notice
during that period any relevant Purchaser Group Company shall be entitled in its
absolute discretion to settle, compromise, or take or resist any action,
proceedings or claim in respect of such Third Party Claim.

 
11.4
The Purchaser shall not by reason of any breach of the terms of this paragraph
11 (Third Party Claims) be precluded from bringing any Claim against the
Warrantors.

 
11.5
If any matter gives rise to a Non Tax Claim in relation to the Product Liability
Warranties, the Purchaser shall procure that the relevant member of the Group
makes any claim it is entitled to make under any relevant insurance policy of
the Group in force on the date of such loss and has recovered to the extent
possible thereunder before bringing a Non Tax Claim against the Warrantors
provided that if notice of such Non Tax Claim has been given to the Warrantors
in accordance with paragraph 5a(i), the 6 month period referred to in paragraph
7 shall not commence until the date on which the insurance claim has been
settled or rejected. The Warrantors shall not be liable for a Non Tax Claim in
relation to the Product Liability

 

 
39

--------------------------------------------------------------------------------

 


AGREED FORM

 

 
Warranties to the extent that the loss in respect of which the Non Tax Claim is
made is actually recovered under any such insurance policy of the Group,
provided that the Warrantors shall reimburse the Purchaser for all reasonable
costs and expenses of the Purchaser incurred in making such claim (including any
excess).

 
11.6
If the Warrantors make any payment to the Purchaser or any Group Company in
relation to any Non Tax Claim and the Purchaser or any Group Company
subsequently receives from a third party any sum referable to, or any benefit
which would not have been received but for the circumstances giving rise to, the
subject matter of that Non Tax Claim, the Purchaser shall, once it or the Group
has received such sum or benefit, promptly repay or procure the repayment to the
Warrantors of either:

 
 
(a)
the amount of such receipt (after deducting an amount equal to the costs of the
Purchaser or the Group incurred in recovering such receipt and any Taxation
payable on it); or if lesser;

 
 
(b)
the amount paid by the Warrantors.

 

 
40

--------------------------------------------------------------------------------

 


AGREED FORM

 

Schedule 6
 
(Tax Schedule)
 
Part 1
 


 
(Definitions and interpretation)
 
1
Definitions and interpretation

 
1.1
In this Agreement, unless the context otherwise requires, the following words
have the following meanings:

 
"Accounts Relief" means any Relief which:
 
 
(a)
has been treated as an asset in preparing the Completion Statement (in respect
of corporation tax) and/or the Management Accounts (in respect of PAYE, national
insurance and VAT); or

 
 
(b)
has been taken into account in computing (and so reducing) or obviating any
provision for deferred Taxation which appears or which but for the availability
or presumed availability of the Relief would have appeared in the Completion
Statement.

 
"CAA" means the Capital Allowances Act 2001.
 
"Claim for Taxation" means any notice, demand, assessment, letter or other
document issued or action taken by or on behalf of any Tax Authority or any
person (including any Group Company) indicating that any person is or may be
placed or sought to be placed under either a Liability to Taxation or a claim
for Taxation to which paragraph 5 may apply.
 
"Compensating Adjustment" means any Relief available to a person as a
consequence of a Transfer Pricing Adjustment made in respect of another person.
 
"Completion Statement" means the Femcare Group Funds Flow Excel Spreadsheet
dated 17 March 2011 attached as Exhibit "A" to this Schedule.
 
"CTA" means the Corporation Tax Act 2009.
 
"CTA 2010" means the Corporation Tax Act 2010.
 
"Event" means any event, deed, transaction, act, omission, payment or receipt of
whatever nature and whether actual or deemed for Tax purposes, including
entering into this Agreement and references to "any Events occurring on or
before Completion" include the combined result of two or more Events, the first
of which shall have taken place (or be deemed to have taken place) on or before
Completion outside the ordinary course of business and the second of which shall
have occurred after Completion inside the ordinary course of business as carried
on at Completion.
 
"HMRC" means Her Majesty's Revenue & Customs.
 
"ICTA" means the Income and Corporation Taxes Act 1988.
 
"International Accounting Standards" means international accounting standards
("IAS"), international financial reporting standards ("IFRS") issued/and or
adopted by the International Accounting Standards Board and interpretations from
the Standing Interpretations Committee ("SICs") and from the International
Financial Reporting Interpretation Committee ("IFRICs") all as adopted by the
EU, used in the United Kingdom and current at the date to which the relevant
accounts are prepared.
 

 
41

--------------------------------------------------------------------------------

 


AGREED FORM

 
 
"ITA" means the Income Tax Act 2007.
 
"ITEPA" means the Income Tax (Earnings and Pensions) Act 2003.
 
"Liability to Taxation" means:
 
 
(c)
any liability to make a payment or increased payment of or in respect of
Taxation regardless of whether such Taxation is chargeable primarily to a Group
Company or to any other person;

 
 
(d)
the loss in whole or in part of any Accounts Relief; or

 
 
(e)
the setting off against any liability to Taxation or against Profits earned,
accrued or received on or before the Locked Box Date of any Purchaser's Relief
in circumstances where, but for the setting off, any Group Company would have
had a liability to Taxation in respect of which the Purchaser would have been
able to make a claim against the Warrantors under the Tax Covenant.

 
"PAYE" means pay as you earn as it applies to income tax pursuant to ITEPA and
the PAYE regulations referred to in it and as it applies for national insurance
contribution purposes under the Social Security Contributions and Benefits Act
1992 and regulations referred to in it.
 
"Profits" means income, profits and gains charged for Taxation purposes and
references to "Profits earned, accrued or received" include Profits deemed to
have been earned, accrued or received for Taxation purposes.
 
"Purchaser's Tax Group" means the Purchaser and any other company or companies
which either are or become after Completion, or have within the seven years
ending on Completion, been treated as members of the same group as the Purchaser
for any Tax purpose (but shall not include any Group Company).
 
"Purchaser's Relief" means: (a) an Accounts Relief; and/or (b) any Relief which
arises in respect of any period after the Locked Box Date in the ordinary course
of a Group Company's business or any Relief which arises in respect of any Event
effected on or after Completion.
 
"R&D Tax Repayment Payment" means any credit paid by HMRC to a Group Company in
respect of research and development claims made prior to Completion (and
referred to in the Completion Statement).
 
"Relief" means any relief, loss, allowance, exemption, set-off, deduction or
credit in computing or against Profits or Taxation or any right to repayment of
Taxation.
 
"Taxation" means all forms of taxation and statutory, governmental, supra
governmental, state, provincial, local governmental or municipal impositions,
duties, contributions and levies (including withholdings and deductions and
amounts equivalent to Taxation or calculated by reference to Taxation), whether
of the United Kingdom, Cyprus, Australia or elsewhere in the world, and all
penalties, fines, charges, costs and interest relating thereto, in any case
whenever imposed and however arising together with the cost of removing any
related charge or other encumbrance and "Tax" shall be construed accordingly
provided that references to Taxation shall not extend to stamp duty or penalties
or interest in respect of stamp duty or council tax or business rates.
 
"Tax Authority" means any taxing or other authority, body or official competent
to administer, impose or collect any Taxation.
 

 
42

--------------------------------------------------------------------------------

 


AGREED FORM

 

"Tax Claim" means a claim by the Purchaser against the Warrantors under the Tax
Covenant or for breach of any of the Tax Warranties or, as the case may be, a
claim by the Warrantors against the Purchaser under the covenant in paragraph 5.
 
"Tax Counsel" means, in the United Kingdom, a barrister of at least 7 years
call, experienced in tax matters and outside the United Kingdom, a lawyer who
has specialised in tax matters for at least 7 years.
 
"Tax Saving" means the amount of corporation tax saved by a Group Company or a
member of the Purchaser’s Tax Group as a result of any corporation tax deduction
arising in respect of the Management Bonuses, the Roy Smith Redundancy payment,
the Redemption Premium or the Insurance Premium Payment as shown in the
Completion Statement against, income, profits or gains of the Group Company or
any member of the Purchaser's Tax Group.
 
"TCGA" means the Taxation of Chargeable Gains Act 1992.
 
"TIOPA" means the Taxation (International and Other Provisions) Act 2010.
 
"Transfer Pricing Adjustment" means pursuant to the provisions of Part 4 TIOPA
2010, the computation of profits or losses for Tax purposes in relation to any
transaction or series of transactions on a basis which substitutes arm’s length
terms for the actual terms agreed.
 
"TMA" means the Taxes Management Act 1970.
 
"VAT" means value added tax in the United Kingdom or equivalent tax in any other
jurisdiction.
 
"VATA" means the Value Added Tax Act 1994.
 
"Vendor Associate" means any Vendor and any other person with whom the
Warrantors and/or any Group Company is either associated (within the meaning of
section 448, CTA 2010 (previously section 417, ICTA)) or connected (within the
meaning of section 1122, CTA 2010 (previously section 839, ICTA) or, as the case
may be, section 993, ITA).
 
1.2
In this Schedule:

 
 
(f)
a reference to a jurisdiction shall include any union (including for the
avoidance of doubt, the European Union), country, state, province, district or
division of whatever nature which imposes or raises Taxation;

 
 
(g)
a reference to any law shall include any statute, statutory instrument, law,
regulation, treaty, notice, directive or similar provision relating to Taxation,
whether of the United Kingdom or elsewhere;

 
 
(h)
references to specific parts of the law of the United Kingdom shall be taken to
include a reference to the law of any other jurisdiction (so far as the same may
apply to any Group Company) which may be similar to or have a similar purpose to
the law of the United Kingdom to which reference is made; and

 
 
(i)
references to the VATA shall include all law relating to value added tax in the
United Kingdom and any value added, turnover, sales, purchase or similar tax of
any other jurisdiction and references to value added tax shall be construed
accordingly.

 

 
43

--------------------------------------------------------------------------------

 


AGREED FORM

 


Part 2 - Tax Warranties and Undertakings
 
2
Tax Warranties

 
Events since the Accounts Date
 
2.1
Since the Accounts Date:

 
 
(a)
no Event has occurred, either in circumstances where the consideration actually
received or receivable (if any) was less than the consideration which could be
deemed to have been received for Tax purposes or which will give rise to a
Liability to Taxation on any Group Company calculated by reference to deemed as
opposed to actual Profits;

 
 
(b)
so far as the Warrantors are aware no Event has occurred which will result in
any Group Company becoming liable to pay or bear a Liability to Taxation
directly or primarily chargeable against or attributable to another person other
than another Group Company;

 
 
(c)
no Group Company has been a party to any Event for which any Tax clearance
provided for by statute has been obtained; and

 
 
(d)
no accounting period or period of account by reference to which Taxation is
measured of any Group Company has ended (including within the meaning of Part 2,
Chapter 2 CTA (accounting periods)).

 
Records and compliance
 
2.2
Each Group Company has duly complied with all requirements imposed on it by law
and in particular:

 
 
(e)
each Group Company has paid all Taxation for which it is liable and made all
withholdings and deductions in respect, or on account, of any Taxation from any
payments made by it which it is obliged to make;

 
 
(f)
each Group Company has properly prepared and punctually submitted all notices,
returns and applications for clearances or consents required for Tax purposes
and provided complete and accurate information to any Tax Authority;

 
 
(g)
each Group Company has kept and maintained complete and accurate records,
invoices and other documents and information of whatever nature required for Tax
purposes and so far as the Warrantors are aware has sufficient such records,
invoices and other documents and information relating to past Events to
calculate its liability to Taxation or the relief from Taxation which would
arise on any disposal or on the realisation of any assets owned at Completion;

 
 
(h)
there are no enquiries, disputes, unsettled or outstanding assessments or
appeals in respect of Taxation and no Group Company has within the last 6 years
been subject to any enquiry, investigation or other dispute (other than routine
PAYE, national insurance and VAT audits) with any Tax Authority and so far as
the Warrantors are aware there are no circumstances which may give rise to such
an enquiry or dispute;

 
 
(i)
no Group Company has within the last 6 years been liable or will in respect of
any Event occurring on or before Completion become liable to pay any interest,
penalty, fine or sum of a similar nature in respect of Taxation nor, in relation
to VAT, has received any penalty liability notice, default surcharge liability
notice or other written notice or warning under the VATA;

 
 
44

--------------------------------------------------------------------------------

 
AGREED FORM

 
 
(j)
each Group Company has duly submitted all claims and elections which have been
assumed to have been made for the purposes of the Accounts; and

 
 
(k)
no Group Company is a qualifying company within the meaning of Schedule 46,
Finance Act 2009 (Duties of Senior Accounting Officers of Qualifying Companies).

 
2.3
Each Group Company has at all times been resident for Tax purposes in the
jurisdiction of its incorporation and no Group Company has during the past 4
years paid and/or is not liable to pay Tax in any other jurisdiction, other than
the jurisdiction of its incorporation.

 
2.4
The amount of Tax chargeable on each Group Company or subject to withholding or
deduction by the relevant Group Company during any accounting period ending on
or within the last 4 years has not to any material extent depended on any
dispensation, concession or other informal arrangement with any Tax Authority.

 
2.5
No Group Company is liable to be assessed to Tax as agent for, or on account of,
or otherwise on behalf of, any other person.

 
2.6
No Group Company has made any claim or application or is required to pay any Tax
by instalments or to defer the payment of any Tax.

 
2.7
Each Group Company applies UK GAAP in calculating its income, profits and gains
for Tax purposes and no Group Company is required, and has not voluntarily
chosen, to calculate such income, profits and gains in accordance with
International Accounting Standards.

 
Employee shares
 
2.8
No Group Company operates (nor is any Group Company proposing to introduce) any
share incentive, share option, restricted stock, phantom share option, or any
long term incentive plan or scheme, any stock appreciation right or other
incentive scheme for the benefit of all or any of its current or past directors
or employees.

 
2.9
No shares or securities have been issued by any Group Company, and no options
have been granted or issued in respect of such shares or securities, such that
the any Group Company will or may be liable to account for income tax under the
PAYE system or to collect or pay any national insurance contributions.

 
2.10
No shares or securities have been issued by any Group Company, and no reportable
event under ITEPA has occurred, such that any Group Company will or, so far as
the Warrantors are aware, may be liable to make a notification to any Tax
Authority (including any notification to HMRC under ITEPA).

 
2.11
No Group Company is involved with any managed service company for the purposes
of Chapter 9, Part 2 ITEPA, nor does any Group Company engage any individuals in
circumstances falling within Chapter 8, Part 2 ITEPA such that any Group Company
has been or will, so far as the Warrantors are aware, become liable to account
for income tax under the PAYE system or to collect or account for any national
insurance contributions in respect of such individuals (including, for the
avoidance of doubt, any liabilities arising directly or indirectly from the
transfer of any PAYE debt to the Company pursuant to Chapter 4, Part 4 of the
Income Tax (Pay as You Earn) Regulations 2003).

 
VAT
 
2.12
Each Group Company:

 
 
(l)
is registered for the purpose of, and has complied in all material respects
with, the VATA; and

 

 
45

--------------------------------------------------------------------------------

 
AGREED FORM
 

 
(m)
is not, and has not within the last 6 years been a member of a group for VAT
purposes under section 43, VATA (groups of companies).

 
2.13
No Group Company is subject to The Value Added Tax (Payments on Account) Order
1993.

 
2.14
All supplies made by each Group Company are taxable supplies, and all input tax
for which any Group Company has claimed credit has been paid by that Group
Company, in respect of supplies made to it relating to goods or services used or
to be used for the purpose of the business of that Group Company.

 
2.15
No Group Company has been required to give security for payment of Tax to any
Tax Authority (including under paragraph 4, Schedule 11, VATA (power to require
security and production of evidence)).

 
2.16
No Group Company has made, nor will prior to Completion make, any option to tax
under Part 1, Schedule 10, VATA (the option to tax land).

 
Customs duties
 
2.17
So far as the Warrantors are aware, each Group Company has made all necessary
returns in relation to the collection and payment of customs duties, excise
duties and other Taxes having an equivalent effect and has provided to any
relevant Tax Authority all necessary information, returns and documentation and
paid all amounts due in relation to the same and within the prescribed time
limits.

 
2.18
Details of all duty deferment schemes used by or in relation to each Group
Company are set out in the Disclosure Letter.

 
Balance Sheet Values
 
2.19
No Group Company has at any time in respect of any asset owned at the date of
this Agreement which is reflected in the Accounts with a value in excess of
£100,000 made, nor will it prior to Completion make, any claim under sections
152 to 158 (inclusive) TCGA (replacement of business assets) nor has any such
claim or election been assumed to have made for the purposes of calculating any
provision for Tax made in the Accounts. No Group Company has at any time in
respect of any intangible fixed assets owned at the date of this Agreement which
is reflected in the Accounts with a value in excess of £100,000 made any claims
or elections under Chapter 7, Part 8, CTA (rollover relief in case of
realisation and reinvestment).

 
Close company
 
2.20
No Group Company is either a close company within the meaning of section 439,
CTA 2010 (previously section 414, ICTA) (close companies) or a close investment
holding company for the purposes of section 34, CTA 2010 (previously section
13A, ICTA) (close investment-holding companies).

 
2.21
No Group Company has at any time made any loan or advance or payment or given
any consideration or effected any transaction falling within Chapter 3, Part 10,
CTA 2010 (previously sections 419 to 422 (inclusive), ICTA) (loans to
participators etc)

 
Group transactions
 
2.22
Within the last 3 years no Group Company has been a member of a group of
companies for tax purposes (including within the meaning of section 170, TCGA
(groups of companies)), other than one of which the Group Companies were the
only members.

 
2.23
Within the last 3 years no Group Company has:

 

 
46

--------------------------------------------------------------------------------

 
AGREED FORM
 


 
(n)
acquired any capital asset from any other company which was at the time of
acquisition a member of the same group of companies as that of which the
relevant Group Company was also a member; or

 
 
(o)
entered into any group payment arrangements for tax purposes (including in
respect of corporation tax pursuant to section 59F, TMA (as relocated by
Paragraph 79, Schedule 7, TIOPA, previously section 36, Finance Act 1998))
(arrangements with respect to the payment of corporation tax).

 
2.24
No Group Company has claimed relief from stamp duty, stamp duty land tax or
other transfer tax (whether in the United Kingdom or elsewhere in the world) on
the transfer of any asset between Group Companies.

 
2.25
Each Group Company has within the last three years ended on the Accounts Date
and in the period from the Accounts Date to Completion complied fully in
relation to claims or surrenders of group relief under the provisions of Part 5,
CTA 2010 (group relief) and every such claim made has complied with the
provisions of Part VIII of Schedule 18 to Finance Act 1998 (claims for group
relief).

 
Loan Relationships
 
2.26
The accounting treatment adopted by each Group Company in its accounts in
relation to any loan relationship as defined in section 302, CTA (meaning of
"loan relationships" etc.) is in accordance with generally accepted accounting
practice for the purposes of sections 307 and 309, CTA.

 
2.27
No Group Company has been a party to a loan relationship treated as being for an
unallowable purpose within the meaning of section 442, CTA (meaning of
"unallowable purpose").

 
Dividends and distributions
 
2.28
No Group Company has at any time in the last 4 years purchased its share
capital, or otherwise issued any share capital or other security as paid up
otherwise than by the receipt of new consideration within the meaning of section
1115, CTA 2010 (previously section 254, ICTA).

 
Inheritance tax and gifts
 
2.29
There is no Tax Authority charge (including any charge within the meaning of
section 237, Inheritance Tax Act 1984 (imposition of charge)) attaching to, or
which may attach to any shares or securities in or over any assets of any Group
Company.

 
Anti-avoidance
 
2.30
No Group Company has within the last 4 years:

 
 
(p)
entered into, or been party to, any Event, scheme or arrangement the main
purpose or one of the main purposes of which was to reduce Taxation; or

 
 
(q)
acquired or disposed of any asset otherwise than by way of a bargain at arm's
length except where acquire from or disposed to another Group Company; or

 
 
(r)
entered into any arrangements or Event which may require disclosure to any Tax
Authority (including under Schedule 11A, VATA 1994 (disclosure of avoidance
schemes) or Part 7, Finance Act 2004 (disclosure of tax avoidance schemes) or
any regulations made thereunder).

 
Transfer pricing

 
 
47

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
2.31
All provisions made by each Group Company have complied in all material respects
with all applicable transfer pricing requirements (including the provisions of
Part 4, TIOPA (previously Schedule 28AA, ICTA) (provision not at arm's length)
and any law made pursuant or with respect thereto)) and in particular each Group
Company has sufficient records to comply with its obligations under all
applicable transfer pricing laws (including under paragraph 21, Schedule 18,
Finance Act 1998 (duty to keep and preserve records)).

 
2.32
No Group Company has entered into or applied for an advance pricing agreement
with any Tax Authority (including any agreement with HMRC pursuant to Part 5,
TIOPA (previously section 85, Finance Act 1999) (advance pricing agreements)).

 
Losses
 
2.33
In the 3 years prior to Completion there has been no major change in the nature
or conduct of the trade or business carried on by any Group Company for the
purposes of Part 14, CTA 2010 (previously sections 768 to 768A-E (inclusive),
ICTA) (change in company ownership).

 
Liability for tax primarily due from another person
 
2.34
No Event has occurred in consequence of which any Group Company has or may incur
a Liability to Taxation primarily chargeable against some other person other
than a Group Company (whether by reason of another company being or having been
a member of the same group of companies or otherwise).

 
Liabilities under covenants and guarantees
 
2.35
So far as the Warrantors are aware, no Group Company is liable to make any
payment pursuant to an indemnity, guarantee or covenant entered into before the
date of this Agreement under which the relevant Group Company has agreed to meet
or pay a sum equivalent to or by reference to another person's liability to tax.

 
Capital Allowances and Tax Depreciation
 
2.36
The value attributed in the Accounts to each pool of assets is such that on a
disposal of each pool of assets on the Accounts Date for a consideration equal
to such value or aggregate value no balancing charge would have arisen under any
law relating to tax depreciation or capital allowances.

 
2.37
All capital expenditure exceeding £50,000 incurred by each Group Company on the
acquisition of machinery or plant or industrial buildings (in each case within
the meaning of the CAA) since the Accounts Date and all such capital expenditure
which may be incurred by each Group Company under any existing contract has
qualified or, so far as the Warrantors are aware, will be capable of qualifying
for capital allowances.

 
2.38
Since the Accounts Date no Group Company has done or omitted to do or agreed to
do or permitted to be done any act as a result of which the relevant Group
Company could be required to bring a disposal value into account in excess of
£50,000 and in respect of which that relevant Group Company will suffer a
balancing charge or be subject to recovery of excess relief or a withdrawal of
allowances for the purpose of the CAA.

 
2.39
No Group Company has been a party to an Event to which Chapter 17, Part 2, CAA
(anti-avoidance) applies.

 
Stamp duty land tax
 
2.40 
Each Group Company has paid all stamp duty land tax which it is liable to pay
and has filed all land transaction returns which it is obliged to file within 30
days of the effective date of the relevant land transaction and no enquiries
have been or are expected to be made into such land transaction returns.


 
48

--------------------------------------------------------------------------------

 
AGREED FORM

 
2.41
The Disclosure Letter contains full and accurate details of:

 
 
(s)
any lease transaction entered into by any Group Company to which Schedule 17A,
Finance Act 2003 (further provisions relating to leases) may apply;

 
 
(t)
any chargeable interest (as defined in section 48, Finance Act 2003) acquired or
held by any Group Company on or before Completion in respect of which the
Warrantors are aware or ought reasonably to be aware that an additional land
transaction return will be required to be filed with a Taxation Authority and/or
payment of stamp duty land tax made on or after Completion.

 
 
 
Completion Statement and Tax
 
 
 
2.42
The provision for corporation tax contained in the Completion Statement has been
calculated on a basis consistent with that which was adopted for the purposes of
calculating the provision for corporation tax in the Accounts and fully provides
for all corporation tax liabilities of each Group Company as at the Locked Box
Date.

 
3
Stamp duty

 
3.1
The Warrantors jointly and severally covenant and undertake to the Purchaser
that:

 
 
(u)
all documents to which a Group Company is party or by virtue of which a Group
Company has any rights which are required to be stamped or upon which any form
of Taxation is due, have been duly and sufficiently stamped or the Taxation on
such documents has been paid, and

 
 
(v)
no such document has been executed and retained outside the United Kingdom in
circumstances in which a liability to stamp duty or Taxation would arise if such
document were to be brought into the United Kingdom.

 
3.2
The covenant and undertaking given pursuant to this paragraph 3 is separate and
distinct from the Warranties and the Tax Covenant and, in the event of any
breach of such covenant and undertaking, the Purchaser shall be entitled to
procure that the relevant document is stamped, or the Taxation paid, together
with any interest, penalty, fine or similar charge in respect thereof, and the
Purchaser shall be entitled to claim the liability, costs and other expenses
thereby incurred from the Warrantors by way of liquidated damages for breach of
the covenant and undertaking.

 

 
49

--------------------------------------------------------------------------------

 
AGREED FORM
 

Part 3 - Covenants to and from the Purchaser
 
4
Tax Covenant

 
4.1
The Warrantors jointly and severally covenant to pay to the Purchaser an amount
equal to any Liability to Taxation of any Group Company:

 
 
(w)
arising directly or indirectly from any Event occurring on or before Completion;

 
 
(x)
in respect of, or by reference to, any Profits earned, accrued or received on or
before Completion;

 
 
(y)
which would not have arisen but for the failure by any person who is or has been
a Vendor Associate (other than a member of the Purchaser's Tax Group) to
discharge a Liability to Taxation which falls upon such Vendor Associate:

 
 
(i)
arising directly or indirectly from any Event effected or deemed to have been
effected at any time by such Vendor Associate; or

 
 
(ii)
in respect of any Profits earned, accrued or received at any time by such Vendor
Associate,

 
and the exclusion provided for by paragraph 6.3(a) below shall not apply to this
sub-paragraph;
 
 
(z)
which is a liability for inheritance tax which:

 
 
(i)
arises as a result of a transfer of value occurring or being deemed to occur on
or before Completion (whether or not in conjunction with the death of any person
whensoever occurring);

 
 
(ii)
has given rise before or on Completion to a charge on any of the shares in or
assets of the Company or a power to sell, mortgage or charge any of the shares
in or assets of the Company; or

 
 
(iii)
gives rise at any time after Completion to a charge on or to a power to sell,
mortgage or charge any of the shares in or assets of the Company as a result of
the death of any person within seven years of a transfer of value which occurred
before Completion;

 
and in determining for the purposes of this paragraph 4.1(d) whether a charge on
or power to sell, mortgage or charge any of the shares or assets of any Group
Company exists at any time, the fact that the inheritance tax is not yet
payable, or may be paid by instalments, shall be disregarded, and such
inheritance tax shall be treated as becoming due, and a charge or power to sell,
mortgage or charge as arising, on the date of the transfer of value or other
date or event on or in respect of which it becomes payable or arises;
 
together with all costs and expenses reasonably and properly incurred by the
Purchaser or any Group Company in connection with any such Liability to Taxation
or in respect of any Claim for Taxation or in bringing any claim or defending
any action under the provisions of this Schedule.
 
4.2
The Warrantors severally covenant to pay to the Purchaser an amount equal to any
Liability to Taxation of any Group Company which arises:

 
 
50

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
 
(aa)
on any earnings and/or employment income (including earnings and employment
income deemed for tax purposes to arise); or

 
 
(bb)
as a result of the failure of an employee or former employee to reimburse any
Group Company in respect of any Taxation

 
in respect of any employees' share scheme (within the meaning of section 1166,
CA2006) or arrangements operated by a Group Company on or before Completion or
pursuant to options granted under any share option scheme before Completion, and
whether the Tax Liability arises prior to, on or after Completion together with
all costs and expenses reasonably and properly incurred by the Purchaser or any
Group Company in connection with any such Liability to Taxation (provided that
this clause shall not apply where the Liability for Taxation is recovered from
any former, current or future employee or director of a Group Company) and the
exclusions provided for by paragraph 6.3(a) shall not apply to this
sub-paragraph.
 
Date for payment
 
4.3
Where the Warrantors become liable to make any payment under the Tax Covenant,
the due date for the making of that payment (which shall be in cleared funds)
shall be 7 Business Days following a written demand from the Purchaser or if
later in cases within paragraphs 4.3(cc), 4.3(dd) and/or 4.3(ee) below the later
of 5 Business Days following a written demand from the Purchaser to the
Warrantors' Representative and:

 
 
(cc)
in a case that involves an actual payment of Taxation by any Group Company, or
falls within paragraph 4.4(b)(gg)(ii) and involves a payment of Taxation that
would not have arisen but for the loss, the date falling 5 Business Days before
the last date on which the relevant Group Company is liable to pay (or would be
so liable, on the assumption that the relevant Group Company would have been
able to fully utilise the Relief in the accounting period during which the
Accounts Relief was lost) to the appropriate Tax Authority the Taxation in
question in order to avoid incurring a liability to interest or penalties;

 
 
(dd)
in a case that falls within paragraph 4.4(b)(gg)(i), the date that the repayment
would have been made by the relevant Tax Authority; and

 
 
(ee)
in a case that falls within paragraph 4.4(hh), the date falling 5 Business Days
before the date on which the Taxation saved would otherwise have become payable
to the relevant Tax Authority.

 
Amount of Liability to Taxation
 
4.4
The amount that is to be treated under the Tax Covenant as a Liability to
Taxation shall be:

 
 
(ff)
in the case of a liability under (a) of the definition of Liability to Taxation,
the amount of the payment or repayment;

 
 
(gg)
in the case of a liability under (b) of the definition of Liability to Taxation,

 
 
(i)
if the Accounts Relief is a right to repayment of Tax, the amount of the
repayment that is lost,

 
 
(ii)
in any other case, the amount of Taxation that would have been saved but for the
loss of the Accounts Relief on the assumption that the relevant Group Company
would have been able to fully utilise the Relief in the accounting period during
which the Accounts Relief was lost;

 
 
(hh)
in the case of a liability under (c) of the definition of Liability to Taxation,
the amount of Taxation that has been saved in consequence of the setting off.

 
 
51

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
Grossing up
 
4.5
If, in respect of or in connection with any Claim, or otherwise in connection
with any payment made under this Agreement, any amount payable to the Purchaser
by any of the Warrantors is subject to Taxation (ignoring the availability of
any Purchaser Relief), the amount to be paid to the Purchaser by any of the
Warrantors shall (save where such Taxation has already been taken into account
in calculating any damages paid) be increased by such additional amount as will
ensure that the net amount received by the Purchaser after such Taxation has
been taken into account is equal to the full amount which would be receivable by
the Purchaser had the amount not been subject to Taxation and the Purchaser
shall be entitled to claim any additional amount due under this sub-paragraph
4.5 at any time and on any number of occasions at or after the time that the
initial Claim is made or is payable.

 
4.6
If the Purchaser assigns the benefit of this Schedule, the Warrantors shall have
no greater liability pursuant to this Clause 4.5 than the Warrantors would have
been so liable had no such assignment occurred.

 
5
Covenant to the Warrantors

 
5.1
The Purchaser covenants with the Warrantors to pay to the Warrantors an amount
equal to any Taxation which is assessed on the Warrantors or on any Vendor
Associate pursuant to either section 710, CTA 2010 (previously section 767A,
ICTA) or section 713, CTA 2010 (previously section 767AA, ICTA) or section 109E
TMA 1970 (previously section 132, Finance Act 1988) or any other relevant tax
legislation by reason of Taxation assessed on or primarily or directly
attributable to the Purchaser, any member of the Purchaser's group or any Group
Company for any accounting period remaining unpaid provided that this covenant
shall not apply to any Taxation in respect of which the Purchaser is entitled to
bring a Tax Claim against the Warrantors or would have been so entitled but for
paragraphs 6 (Limitations), 7 (Repayment) and 8 (Reliefs) below or clause 12 of
the Agreement (Limitations).

 
5.2
The Warrantors covenant that they shall make no claim under paragraph 5.1 above
to the extent that they have recovered the Taxation in question under section
717, CTA 2010 (previously section 767B(2), ICTA) or section 109E TMA 1970
(previously section 132(4) Finance Act 1988) (as the case may be)  and that to
the extent that they recover any amount under paragraph 5.1 they shall not seek
to recover payment under section 717, CTA 2010 or section 109E TMA 1970 (as the
case may be).

 
5.3
The provisions of paragraphs 4.3 (Date for payment), 4.5 (Grossing Up), 7
(Repayment) and 9 (Claims Procedure) shall apply to this covenant as if
references to the "Purchaser" were to the "Warrantors" (and vice versa),
references to "Group Company" were also to the "Warrantors" and references to
"Tax Covenant" were to "the covenant under paragraph 5".

 

 
52

--------------------------------------------------------------------------------

 
AGREED FORM
 

Part 4 - Limitations and general
 
6
Limitations on liability

 
6.1
The liability of the Warrantors under the Tax Covenant shall be reduced if and
to the extent that the Liability to Taxation shall have been recovered under the
Warranties or under any other part of the Tax Covenant (and vice versa).

 
6.2
The Warrantors shall not be liable to the Purchaser for a Tax Claim in respect
of any Liability to Taxation:

 
 
(a)
to the extent that such liability is a liability for any Tax other than
corporation tax and such provision, allowance or reserve in respect of that
liability (or discharge and payment thereof) was included or taken into account
in the Management Accounts;

 
 
(b)
to the extent that such liability is a liability for corporation tax and
provision, allowance or reserve in respect of that corporation tax (or the
discharge and payment thereof) was included or taken into account in the
Completion Statement;

 
 
(c)
to the extent that the Liability to Taxation arises or is increased as a result
only of:

 
 
(i)
any increase in rates of Taxation;

 
 
(ii)
any change in law or in the published practice of any Tax Authority;

 
 
(iii)
any change in accounting practice or principles or any change in the bases on
which the accounts of the relevant Group Company are prepared except in either
case in order to comply with generally accepted accounting practice; or

 
 
(iv)
any change in the date to which the relevant Group Company makes up its
accounts,

 
made in any such case after Completion.
 
6.3
The Warrantors shall not be liable to the Purchaser for a Tax Claim in respect
of a Liability to Taxation to the extent that such Liability to Taxation:

 
 
(d)
is upon income, profits or gains which were actually earned, accrued or received
by a Group Company or upon any Event carried out by a Group Company, in each
case from the Locked Box Date to Completion in the ordinary and normal course of
the business of that Group Company provided that any failure to comply with any
requirement imposed on it by law shall not for the purposes of this paragraph be
within the ordinary and normal course of the business of that Group Company;

 
 
(e)
would not have arisen but for a voluntary act or omission carried out or
effected by the relevant Group Company at any time after Completion, other than
any act or omission carried out or effected:

 
 
(i)
under a legally binding commitment created on or before Completion;

 
 
(ii)
in order to comply with any law or in order to comply with generally accepted
accounting principles;

 
 
(iii)
in the ordinary and normal course of the business carried on by that Group
Company;

 
 
(iv)
at the request of or with the consent of the Warrantors; or

 
 
53

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
 
(v)
pursuant to the terms of the Agreement;

 
 
(f)
would not have arisen or would have been reduced but for a failure or omission
on the part of a  Group Company concerned after Completion to make any claim or
election, the making or claiming of which was taken into account in computing
the provision or reserve for Taxation in the Completion Statement or Accounts
but only to the extent that the relevant claim or election was identified in a
disclosure specifically made against the Tax Warranties in paragraph 2 of this
schedule;

 
 
(g)
arises or is increased by reason of or in consequence of:-

 
 
(i)
any claim, disclaimer, election or surrender made or notice or consent given or
any other thing done by the Purchaser or a Group Company after Completion,
including (without prejudice to the generality of the foregoing) any disclaimer
of capital allowances, in circumstances where such claim, disclaimer, election,
notice or consent was not taken into account in the preparation of the Accounts;
or

 
 
(ii)
the amendment after Completion of any claim, disclaimer, election, surrender,
notice or consent made or given on or before Completion;

 
 
(h)
arises or is increased as a result of the failure of the Purchaser to comply
with the provisions of paragraph 9 (Claims Procedure), or paragraph 10 (Tax
Returns);

 
 
(i)
to the extent that the Liability to Taxation has been satisfied, relieved or
mitigated without cost or loss to the Purchaser or the Purchaser's Group or a
Group Company including because the Warrantors have procured for no
consideration the surrender of a Relief other than a Purchaser's Relief to the
relevant Group Company;

 
 
(j)
arises on any income, profits or gains which were actually earned or received by
or actually accrued to a Group Company that should have been but were not
reflected in the Completion Statement;

 
 
(k)
is for interest or a penalty under the Corporation Tax (Instalment Payments)
Regulations 1998 referable to any instalment payment due on or before Completion
which would not have arisen but for the entering into of the Agreement or the
income, profits or gains earned, accrued or received by a Group Company after
Completion proving to be greater than the income, profits or gains expected to
be earned, accrued or received by a Group Company after Completion;

 
 
(l)
the liability in question arises as a result of a Transfer Pricing Adjustment
being made in respect of a Group Company and another Group Company is entitled
to claim a Compensating Adjustment;

 
 
(m)
has been made good by insurers without cost to the Purchaser, the Purchaser's
Group or a Group Company or otherwise compensated for without cost to the
Purchaser, the Purchaser's Group or a Group Company; or

 
 
(n)
would not have arisen but for the winding up of, or the cessation of trade or
business by, or a major change in the nature or conduct of the trade or business
of any Group Company on or after Completion.

 
7
Repayment

 
7.1
If the Warrantors shall make, or shall be liable to make, any payment to the
Purchaser in relation to any Tax Claim and the Purchaser or any Group Company
subsequently receives or may become entitled to receive from any Tax Authority
or any person (other than another Group Company) any amount referable to the
subject matter of that Tax Claim (the "Recoverable Amount"), the Purchaser shall
notify the Warrantors.

 
 
54

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
7.2
Subject to the Purchaser and/or the relevant Group Company being indemnified and
secured to its reasonable satisfaction against any costs, losses or expenses
incurred, the Purchaser shall or shall procure that the relevant Group Company
or the relevant member of the Purchaser's Group shall take such action as the
Warrantors shall reasonably request to, if not already recovered, recover the
Recoverable Amount from the third party in question.

 
7.3
If the Purchaser or any Group Company has received an amount in respect of any
Recoverable Amount it shall repay (after deducting any reasonably and properly
incurred costs and expenses of the Purchaser or any Group Company incurred in
recovering such amount) to the Warrantors either:-

 
 
(o)
a sum equal to such amount; or

 
 
(p)
if lesser a sum equal to the Tax Claim paid by the Warrantors to the Purchaser,

 
together with any interest paid to the Purchaser or the relevant Group Company
in respect of such sum.
 
8
Reliefs

 
8.1
If on or before the seventh anniversary of Completion, if the Purchaser becomes
aware or if the auditors for the time being of the relevant Group Company
confirm in writing (at the request and expense of the Warrantors) that any
Liability to Taxation which has resulted in a payment having been made or
becoming due from the Warrantors under the Tax Covenant will give rise to a
Relief for any Group Company (other than a Purchaser's Relief) which would not
otherwise have arisen, then as and when such Relief reduces a liability to make
an actual payment of Tax (other than a liability for which the Purchaser would
be entitled to bring a Tax Claim), the amount of that reduction shall be dealt
with in accordance with paragraph 8.2 below.

 
Conduct
 
8.2
Where it is provided under paragraphs 8.1 that any amount (the "relevant
amount") is to be dealt with in accordance with this sub-paragraph:

 
 
(q)
the relevant amount shall first be set-off against any payment then due from the
Warrantors under the Tax Covenant;

 
 
(r)
to the extent that there is an excess, a refund shall be made to the Warrantors
of any previous payment made by the Warrantors under  the Tax Covenant (to the
extent not previously refunded under this paragraph 8) up to the amount of such
excess; and

 
 
(s)
to the extent that the excess referred to in paragraph 8.2(b) above is not
exhausted under that paragraph, the remainder of the excess shall be carried
forward and set off against any future payment or payments which become due from
the Warrantors under  the Tax Covenant.

 
8.3
Where any written confirmation referred to in paragraphs 8.1 has been made, the
Warrantors or the Purchaser or the relevant Group Company may request, at the
sole expense of the party making the request, the auditors to review such
written confirmation in the light of all relevant circumstances, including any
facts which have become known only since such written confirmation, and to
certify whether such written confirmation remains correct or whether the amount
in such written confirmation should be amended.

 
8.4
If the auditors certify under paragraph 8.3 that an amount previously determined
should be amended, that amended amount shall be substituted for the purposes of
paragraph 8.2 as the relevant amount in respect of the written confirmation in
question in place of the amount originally included, and such adjusting payment
(if any) as may be required shall be made as soon as practicable by the
Warrantors or (as the case may be) to the Warrantors to give effect to the
revised amount.

 


 
55

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
Tax Saving and R&D Tax Repayment
 
8.5
In addition to the Consideration set out at Clause 3 of this Agreement, the
Purchaser shall pay to the Vendors an amount equal to any Tax Saving (“Tax
Saving Payment”) or any R&D Tax Repayment ("R&D Tax Repayment Payment").

 
8.6
Any Tax Saving Payment pursuant to paragraph 8.5 above, shall be paid on the
date 12 months and ten Business Days after the date the tax computation for the
period in which the set off occurs is agreed with HMRC or otherwise where HMRC's
enquiry window has expired.

 
8.7
Any R&D Tax Repayment Payment shall be paid within ten Business Days following
payment by HMRC to the relevant Group Company of such R&D Tax Repayment.

 
8.8
Any Tax Saving Payment or R&D Tax Repayment Payment owed to the Vendors pursuant
to this paragraph shall be satisfied by the Purchaser making a direct payment
into the Escrow Account (in which case the sum so paid shall be treated as an
Escrow Amount for the purposes of this Agreement) and in circumstances where the
Escrow Account is no longer open, shall be paid to Vendors' Solicitors who shall
hold such sum on the Vendors' behalf.

 
9
Claims Procedure

 
9.1
On the Purchaser or any Group Company becoming aware of a Claim for Taxation
which may result in a Tax Claim the Purchaser shall:

 
 
(t)
as soon as reasonably practicable (but not as a condition precedent to the
making of a Tax Claim) give written notice of that Claim for Taxation to the
Warrantors' Representative or, as the case may be, shall procure that the
relevant Group Company forthwith give written notice of that Claim for Taxation
to the Warrantors' Representative;

 
 
(u)
subject always to the terms of this paragraph 9 and the Warrantors:

 
 
(i)
securing the Purchaser and/or the relevant Group Company to its reasonable
satisfaction against the Claim for Taxation in question (including interest and
penalties on overdue Tax); and

 
 
(ii)
indemnifying and securing the Purchaser and/or the relevant Group Company to its
reasonable satisfaction against all losses, costs, damages and expenses, which
may reasonably and properly be incurred,

 
procure that the relevant Group Company take such action and give such
information and assistance in connection with the affairs of the relevant Group
Company as the Warrantors' Representative may reasonably and promptly by written
notice request to avoid, resist, appeal or compromise the Claim for Taxation;
and
 
 
(v)
procure that the Warrantors' Representative is promptly provided with copies of
any correspondence with the Tax Authority.

 
9.2
The Purchaser shall not be obliged to procure that the relevant Group Company
appeals against any tax assessment if, the Warrantors' Representative having
been given written notice of the receipt of that Claim for Taxation in
accordance with paragraph 9.1 above, the Purchaser has not within 21 days (or,
if there is a statutory time limit of not more than 30 days, within 14 days)
thereafter received instructions promptly in writing from the Warrantors'
Representative, in accordance with the preceding provisions of this paragraph 9,
to make that appeal.

 
 
56

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
9.3
The Purchaser shall not be obliged to procure that any Group Company take any
action under paragraph 9.1 above which involves contesting any matter with any
Tax Authority (excluding the authority or body demanding the Tax in question) or
any court or tribunal unless the Warrantors' Representative promptly furnishes
the Purchaser with the written opinion of Tax Counsel to the effect that the
appeal in question will have a reasonable chance of success.  Such Tax Counsel
shall be instructed by the Warrantors' Representative and at the Warrantors'
expense but the Warrantors' Representative shall promptly provide the Purchaser
with a copy of such instructions and give the Purchaser or its representative a
reasonable opportunity to attend any conference with Tax Counsel.

 
9.4
The Purchaser shall not be required to take any action or procure that any Group
Company take any action under this paragraph 9 if it reasonably determines that
such action would have an adverse effect on the amount of tax payable by the
Purchaser or any Group Company or would materially adversely affect the
relationship of the Purchaser, any member of the Purchaser's Tax Group or any
Group Company with any Tax Authority in respect of a period after Completion.

 
9.5
The Warrantors' rights under this paragraph 9 shall cease and the Purchaser
shall have sole conduct of a Claim for Taxation which may result in a Tax Claim
if:

 
 
(w)
the Warrantors' Representative fails to comply with any of its obligations under
this paragraph 9;

 
 
(x)
the relevant Tax Authority alleges in writing that the Warrantors or any Group
Company prior to Completion was involved in fraudulent conduct or wilful default
in respect of the Liability to Taxation which is the subject matter of the Claim
for Taxation and, following an initial written rebuttal by the Warrantors, the
allegation by the relevant Tax Authority in respect of the fraudulent conduct or
wilful default has not been withdrawn; or

 
 
(y)
all of the Warrantors:

 
 
(i)
have become insolvent or bankrupt;

 
 
(ii)
have entered into liquidation, administration, an individual voluntary
arrangement, a scheme of arrangement or receivership;

 
 
(iii)
are deemed insolvent pursuant to section 123 or section 268, Insolvency Act
1986; or

 
 
(iv)
in the reasonable opinion of the Purchaser insolvency, bankruptcy, liquidation,
administration, receivership or a scheme of arrangement is imminent for all of
the Warrantors.

 
10
Tax Returns

 
10.1
The Warrantors (or their duly authorised agents) shall at the relevant Group
Company's expense (to the extent provided for in the Accounts or the Completion
Statement, otherwise at the Warrantors' sole expense) prepare the corporation
tax returns (including all computations and the provision of financial
information, together with all necessary claims, elections, surrenders and
notices required for such returns) of each Group Company for the accounting
periods ended on or before the Accounts Date to the extent that they have not
been prepared prior to Completion.

 
10.2
The Purchaser shall procure that each Group Company shall cause the tax returns
mentioned in paragraph 10.1 above to be authorised, signed and submitted to the
relevant Tax Authority without amendment or with such amendments as the
Warrantors shall reasonably agree provided that the Purchaser shall not be
obliged to procure that any Group Company takes any such action as is mentioned
in this paragraph 10 in relation to any tax return that is not true and accurate
in all material respects.

 
 
57

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
10.3
The Warrantors (or their duly authorised agents) shall at the Warrantors' sole
expense prepare all documentation and deal with all matters (including
correspondence) relating to the tax returns of each Group Company for all
accounting periods ended on or prior to the Accounts Date provided that the
Warrantors' Representative shall provide the Purchaser with copies of any
correspondence relating to such tax returns prior to their submission and copies
of any correspondence from the relevant Tax Authority. The Warrantors shall give
the Purchaser a reasonable opportunity to comment on such correspondence prior
to submission and shall take account of the Purchaser's reasonable comments.

 
10.4
The provisions of paragraph 10.3 shall be without prejudice to the rights of the
Purchaser and the relevant Group Company in relation to any audit or any enquiry
resulting therefrom and if the Purchaser shall at any time become aware of a
Claim for Taxation which may result in a Tax Claim, the Purchaser may at any
time thereafter by notice in writing to the Warrantors' Representative require
that the provisions of paragraph 10.3 shall lapse, in which case the provisions
of paragraph 9 (Claims Procedure) shall come into operation in accordance with
its terms.

 
10.5
The Purchaser shall provide the Warrantors' Representative with copies of all
returns and documents which are relevant to each Group Company for the
accounting period current at Completion at least 15 Business Days prior to the
submission of any such returns and documents and shall take into account any
reasonable comments made by the Warrantors' Representative.

 


 


 

 
58

--------------------------------------------------------------------------------

 
AGREED FORM
 

Schedule 7
 
(Completion obligations)
 


 
1
On Completion the BPE Vendors shall deliver to the Purchaser stock transfer
forms, duly completed and executed in favour of the Purchaser (or as it may
direct) in respect of the Shares held by it together with the relevant share
certificate(s) (or, where such certificate(s) have been lost or destroyed, an
indemnity in a form satisfactory to the Purchaser in respect of such
certificate(s))

 
2
On Completion the Vendors other than the BPE Vendors shall:

 
 
(a)
deliver (or procure the delivery of) to the Purchaser:

 
 
(i)
stock transfer forms, duly completed and executed by the registered holders, in
favour of the Purchaser (or as it may direct) in respect of the Shares
(including those shares held by the Other Shareholders) together with the
relevant share certificate(s) (or, where such certificate(s) have been lost or
destroyed, an indemnity in a form satisfactory to the Purchaser in respect of
such certificate(s));

 
 
(ii)
stock transfer forms, duly completed and executed by the registered holders, in
favour of the Company (or as the Purchaser may direct) of all the Subsidiary
Shares which are not registered in the name of a Group Company together with the
relevant share certificate(s) (or, where such certificate(s) have been lost or
destroyed, an indemnity acceptable to the Purchaser in respect of such
certificate(s));

 
 
(iii)
the Other Shareholders' SPA, duly executed by each of the Other Shareholders;

 
 
(iv)
each of the Legacy Shareholders SPAs duly executed by the relevant Legacy
Shareholder;

 
 
(v)
deed(s) of release and/or letters of non crystallisation in the agreed form
dated not earlier than the second Business Day immediately preceding Completion
from the holders of all outstanding floating charges given by any Group Company;

 
 
(vi)
a redemption statement, drawn down to the date of Completion, in respect of the
Bank Debt;

 
 
(vii)
the certificate of incorporation, any certificates of incorporation on change of
name or re registration, the statutory books written up to date, share
certificate books, minute books, share certificates and the common seal of each
Group Company;

 
 
(viii)
to the extent that the same are not in the possession or under the control of
the Company, all title deeds relating to the Properties including all documents
relating to the Tenancies;

 
 
(ix)
to the extent that the same are not in the possession or under the control of
the Company, all cheque books, credit and charge cards held for the account of
each Group Company;

 
 
(x)
all other papers and documents relating to the Group which are in the possession
of or under the control of any of the Vendors and not located at the Properties;

 
 
59

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
 
(xi)
letters of resignation in the agreed form from each of Roy Smith and Terry
Watson as a director and (in the case of Roy Smith) company secretary of any
Group Company;

 
 
(xii)
a statement of all overdraft and credit balances from the Group' bankers and
other lenders as at the close of business on the day preceding Completion,
together with a reconciliation statement;

 
 
(xiii)
evidence satisfactory to the Purchaser that the Vendors have repaid all monies
then owing by them to any Group Company whether due and payable or not;

 
 
(xiv)
the Deed of Termination duly executed;

 
 
(xv)
the Disclosure Letter duly signed;

 
 
(xvi)
the Consultancy Agreement and the Compromise Agreement, each duly signed by Roy
Smith;

 
 
(xvii)
the Letters of Waiver;

 
 
(xviii)
the EST Termination Arrangements (duly executed as appropriate) to the extent
available and if not available the provisions of Clause 8.5 shall apply;

 
 
(xix)
evidence that Praxis Trustees Limited has retired as trustee of the EBT and is
replaced by Andrew Tiplady and Peter McQuilkin and if not available to
provisions of Clause 8.6 shall apply;

 
 
(xx)
a letter of opinion in the agreed form from the Vendors' Solicitors addressed to
the Purchaser regarding, amongst other things, the due existence and good
standing of the Company and the enforceability of this Agreement;

 
 
(xxi)
a certified copy of each power of attorney under which any document (including
this Agreement) to be delivered to the Purchaser by any Vendor has been executed
or, where relevant, a certified copy of the minutes of the meeting(s) of the
board of directors of any corporate Vendor authorising the execution by it of
this Agreement;

 
 
(xxii)
minutes in the agreed form of the meeting(s) of the board of directors of each
Group Company duly held pursuant to paragraph 2 dealing with the matters set out
in that paragraph, together with certified copies of all shareholder resolutions
and all other consents or approvals (if any) referred to in such minutes;

 
 
(xxiii)
the Wesley Coe Agreement duly executed;

 
 
(xxiv)
the Warrant Surrender Deed duly executed.

 
 
(b)
procure that a duly convened and quorate board meeting of each Group Company is
held at which:

 
 
(i)
the stock transfer forms referred to in sub paragraphs (a)(a)(i) and (a)(ii) as
appropriate are approved and (subject to them being appropriately stamped)
registered in the relevant Group Company's books;

 
 
(ii)
each director and/or the secretary of each such Group Company who has resigned
in accordance with sub-paragraph 1(h) ceases to be an officer with immediate
effect;

 
 
60

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
 
(iii)
the persons nominated by the Purchaser are appointed as directors or secretary
(as applicable) of each such Group Company;

 
 
(iv)
in the case of the Company, the Consultancy Agreement and Compromise Agreement
is approved;

 
 
(v)
in the case of the Company, the Deed of Termination is approved;

 
 
(vi)
in the case of the Company, the EST Termination Arrangements are approved; and

 
 
(vii)
the mandates given by each such Group Company to its bankers are revoked or
revised as the Purchaser may require.

 

 
61

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
CLINK STREET NOMINEES LIMITED
 
by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
Address:
 
 
 
Occupation:
 
 
)
 
)
 
)
 
)
 
)
 
)
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
EUROVENT SOCIETE CIVILE
 
by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
)
 
)
 
)
 
)
 
)
 
)
 



 
 
62

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
BARCLAYS PRIVATE EQUITY EUROPEAN FUND A
 
by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
 
)
 
)
 
)
 
)
 
)
 
)
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
BARCLAYS PRIVATE EQUITY EUROPEAN FUND B by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
)
 
)
 
)
 
)
 
)
 
)
 



 
 
63

--------------------------------------------------------------------------------

 
AGREED FORM
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
BARCLAYS PRIVATE EQUITY EUROPEAN FUND C by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
 
 
)
 
)
 
)
 
)
 
)
 
)
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
BARCLAYS PRIVATE EQUITY EUROPEAN FUND D by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
 
)
 
)
 
)
 
)
 
)
 
)
 
 



 

 
64

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
BARCLAYS PRIVATE EQUITY PVLP LIMITED PARTNERSHIP by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
 
 
)
 
)
 
)
 
)
 
)
 
)
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
BARCLAYS INDUSTRIAL INVESTMENTS LIMITED by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
)
 
)
 
)
 
)
 
)
 
)
 



 
 
65

--------------------------------------------------------------------------------

 
AGREED FORM

 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
BARCLAYS PRIVATE EQUITY EUROPEAN FUND GMBH & CO KG by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
 
 
)
 
)
 
)
 
)
 
)
 
)
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
BPE EUROPEAN PARTNER LP by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
)
 
)
 
)
 
)
 
)
 
)
 



 

 
66

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
PARALLEL VENTURE NOMINEES NO. 2 LIMITED by its attorney
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
 
 
)
 
)
 
)
 
)
 
)
 
)
 
SIGNED as a Deed
 
(but not delivered until dated) by
 
ADAM PETER MCQUILKIN
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
)
 
)
 
)
 
)
 
)
 
)
 
 



 

 
67

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
SIGNED as a Deed
 
(but not delivered until dated) by
 
ROY SMITH
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
 
 
)
 
)
 
)
 
)
 
)
 
)
 
SIGNED as a Deed
 
(but not delivered until dated) by
 
JOHN ANTHONY WILLIS
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
 
 
)
 
)
 
)
 
)
 
)
 
)
 
 


 
68

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
SIGNED as a Deed
 
(but not delivered until dated) by
 
TERENCE WATSON
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:
 
 
Address:
 
 
 
Occupation:
)
 
)
 
)
 
)
 
)
 
)
 



 

 
69

--------------------------------------------------------------------------------

 
AGREED FORM
 
 
EXECUTED as a Deed
 
(but not delivered until dated) by
 
UTAH MEDICAL PRODUCTS, INC.
 
acting by a duly authorised representative
 
in the presence of:-
 
Signature of witness:
 
 
Name of witness:  Tin Lee
 
 
Address: 7043 South 300 West, Midvale Utah 84047, USA
 
 
 
Occupation: Supervisor
)
 
)
 
       /s/ Kevin L. Cornwell
 
Chairman & CEO
 
 
 
/s/ Tin Lee           
 



 
70

--------------------------------------------------------------------------------